Case 18-10601-MFW   Doc 1695-1   Filed 11/08/18   Page 1 of 77




                      Exhibit A
                                        Case 18-10601-MFW           Doc 1695-1           Filed 11/08/18        Page 2 of 77


THE FOLLOWING CONTRACTS ARE BEING ADDED TO THE ASSUMED CONTRACT SCHEDULE:

CONTRACT             DEBTOR(S)              CONTRACT COUNTERPARTY                         CONTRACT TITLE                   EFFECTIVE      ORIGINAL    ADDITIONAL
    NO.                                                                                                                      DATE          CURE      CURE AMOUNT
 [DOCKET                                                                                                                                  AMOUNT
   NO. 860]
35          THE WEINSTEIN COMPANY LLC    22ND STREET ENTERTAINMENT LLC      RE: AGREEMENT DTD 5/31/2012, ASSIGNMENT DTD 1/8/2014        $0.00        $0.00
                                                                            2/6/2013, AMENDMENT DTD 6/11/2013
36        THE WEINSTEIN COMPANY LLC      22ND STREET ENTERTAINMENT LLC      RE: LIFE STORY RIGHTS AGREEMENT DTD           2/10/2015     $0.00        $0.00
                                                                            5/31/2012, ASSIGNMENT DTD 2/6/2013, AMENDMENT
                                                                            DTD 6/11/2013, ASSIGNMENT DTD 1/8/2014

33        THE WEINSTEIN COMPANY LLC      22ND STREET ENTERTAINMENT LLC      ASSIGNMENT AND ASSUMPTION AGREEMENT            2/10/2015    $0.00        $0.00
1014      WEINSTEIN TELEVISION LLC       AMERICAN BROADCASTING              DEAL TERMS                                                  $0.00        $0.00
                                         COMPANIES INC
1015      THE WEINSTEIN TELEVISIONS      AMERICAN BROADCASTING              UNITED STATES OF SONG PACKAGER DEAL TERMS                   $0.00        $0.00
                                         COMPANIES INC
1053      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES      OPTION-PURCHASE AGREEMENT                      7/6/2011     $0.00        $0.00
                                         LLC
1055      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES      SHORT FORM ASSIGNMENT                                       $0.00        $0.00
                                         LLC
1054      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES    RE: "THE AMITYVILLE HORROR"/OPTION-              7/6/2011     $0.00        $0.00
                                         LLC                              PURCHASE AGREEMENT/AMITYVILLE HORROR
                                                                          ENTERPRISES LLC
1057      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES    RE: "THE AMITYVILLE HORROR"/AMITYVILLE           10/29/2012   $0.00        $0.00
                                         LLC (THE LUTZ HEIRS)             HORROR ENTERPRISES LLC
1058      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES    RE: "THE AMITYVILLE HORROR"/AMITYVILLE           12/2/2011    $0.00        $0.00
                                         LLC (THE LUTZ HEIRS)             HORROR ENTERPRISES LLC
1059      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES    RE: "THE AMITYVILLE HORROR"/AMITYVILLE           12/22/2011   $0.00        $0.00
                                         LLC (THE LUTZ HEIRS)             HORROR ENTERPRISES LLC
1060      THE WEINSTEIN COMPANY LLC      AMITYVILLE HORROR ENTERPRISES    RE: "THE AMITYVILLE HORROR"/OPTION-              7/6/2011     $0.00        $0.00
                                         LLC (THE LUTZ HEIRS)             PURCHASE AGREEMENT/AMITYVILLE HORROR
                                                                          ENTERPRISES, LLC
1361      THE WEINSTEIN COMPANY LLC      ARCLIGHT FILMS INTERNATIONAL     LICENSE AGREEMENT                                3/13/2006    $0.00        $0.00
1366      THE WEINSTEIN COMPANY LLC      ARCLIGHT FILMS INTERNATIONAL PTY EXCLUSIVE LICENSE AGREEMENT                      4/18/2011    $0.00        $0.00
                                         LTD
2060      THE WEINSTEIN COMPANY LLC      BBC Worldwide Limited            APENDIX 2 SCHEDULE 2 LETTER OF CREDIT                         $0.00        $0.00
                                                                          NOTICES PART 2 NOTICE OF ESSENTIAL DELIVERY

2067      THE WEINSTEIN COMPANY LLC      BBC Worldwide Limited            HEADS OF AGREEMENT                               10/5/2013    $0.00        $0.00
2069      THE WEINSTEIN COMPANY LLC      BBC Worldwide Limited            RE WAR AND PEACE                                 8/6/2014     $0.00        $0.00
2072      Weinstein Television LLC       BBC Worldwide Limited            TERMS OF BUSINESS                                1/8/2015     $0.00        $0.00
2071      WEINSTEIN GLOBAL FILM CORP     BBC Worldwide Limited            TERMS OF BUSINESS                                1/8/2015     $0.00        $0.00
2056      THE WEINSTEIN COMPANY LLC      BBC WORLDWIDE LIMITED            ACQUISITION AGREEMENT                            8/6/2014     $0.00        $0.00
4733      THE WEINSTEIN COMPANY LLC      COLUMBIA PICTURES INDUSTRIES INC ACKNOWLEDGEMENT AND CONSENT DTD                               $0.00        $0.00
                                                                          3/22/2012
4740      THE WEINSTEIN COMPANY LLC      COLUMBIA PICTURES INDUSTRIES INC CERTIFICATE OF OWNERSHIP OF RESULTS AND                       $0.00        $0.00
                                                                          PROCEEDS DTD 7/26/2010
4748      THE WEINSTEIN COMPANY LLC      COLUMBIA PICTURES INDUSTRIES INC COPYRIGHT ASSIGNMENT DTD                                      $0.00        $0.00
4754      THE WEINSTEIN COMPANY LLC      COLUMBIA PICTURES INDUSTRIES INC INITIAL OPTION PAYMENT                                        $0.00        $0.00
                                   Case 18-10601-MFW            Doc 1695-1        Filed 11/08/18       Page 3 of 77


4760   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC LIFE STORY RIGHTS OPTION AND ACQUISITION                   $0.00   $0.00
                                                                     AGREEMENT DTD 11/19/2008
4761   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC LIFE STORY RIGHTS OPTION AND ACQUISITION                   $0.00   $0.00
                                                                     AGREEMENT DTD 11/19/2008
4764   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC OPTION AND ACQUISITION OF RIGHTS                           $0.00   $0.00
                                                                     AGREEMENT DTD 11/19/2008
4764   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC OPTION AND ACQUISITION OF RIGHTS                           $0.00   $0.00
                                                                     AGREEMENT DTD 11/19/2008
4767   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC PAYMENT                                                    $0.00   $0.00
4768   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC PAYMENT                                                    $0.00   $0.00
4769   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC PAYMENT                                                    $0.00   $0.00
4781   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC RESEARCH SERVICES AGREEMENT DTD 11/19/2008                 $0.00   $0.00

4782   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC RESEARCH SERVICES AGREEMENT DTD 6/12/2009                  $0.00   $0.00
4785   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC SCREENPLAY REGISTRATION APPLICATION DTD                    $0.00   $0.00
                                                                     7/21/2012
4788   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC SHORT FORM COPYRIGHT QUITCLAIM DTD                         $0.00   $0.00
                                                                     6/29/2012
4789   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC SHORT FORM COPYRIGHT QUITCLAIM DTD 7/9/2012                $0.00   $0.00

4791   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC SHORT FORM OPTION AGREEMENT DTD 11/19/2008                 $0.00   $0.00

4792   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC SHORT FORM OPTION AGREEMENT DTD 4/29/2009                  $0.00   $0.00
4795   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC STANDAR TERMS AND CONDITIIONS (WRITERS                     $0.00   $0.00
                                                                     AGREEMENT LOANOUT) DTD 4/15/2009
4798   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC THOMAS WESTFALL WHITE HOUSE BUTLER DTD                     $0.00   $0.00
                                                                     8/3/2010
4801   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER DANIEL STRONG WRITER                    $0.00   $0.00
                                                                     DTD 3/31/2010
4802   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER DANIEL STRONG WRITER                    $0.00   $0.00
                                                                     DTD 8/24/2010
4803   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER EUGENE C ALLEN RIGHTS                   $0.00   $0.00
                                                                     DTD 4/9/2009
4804   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER LEE DANIELS WRITER DTD                  $0.00   $0.00
                                                                     7/29/2010
4805   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER WIL HAYGOOD RIGHTS                      $0.00   $0.00
                                                                     AND CONSULTING DTD 4/21/2009
4806   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WHITE HOUSE BUTLER ZAHEER ALI RESEARCHER                   $0.00   $0.00
                                                                     DTD 10/2/2009
4807   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WRITER'S AGREEMENT - LOANOUT DTD 4/15/2009                 $0.00   $0.00
4808   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WRITER'S AGREEMENT - LOANOUT DTD 4/15/2009                 $0.00   $0.00
4810   THE WEINSTEIN COMPANY LLC    COLUMBIA PICTURES INDUSTRIES INC WRITER'S AGREEMENT - LOANOUT DTD 7/20/2010                 $0.00   $0.00
5206   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         EXCLUSIVE LICENSE AGREEMENT DTD 5/17/2014                  $0.00   $0.00
5201   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         AMENDMENT NO. 2 TO DEED OF PRIORITY &      5/24/2016       $0.00   $0.00
                                                                     SUBORDINATION
5202   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         AMENDMENT NO. 3 TO INTER-PARTY AGREEMENT 9/21/2016         $0.00   $0.00

5205   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         EXCLUSIVE LICENSE AGREEMENT                   5/17/2014    $0.00   $0.00
5208   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         FIFTH AMENDMENT LION                          10/11/2016   $0.00   $0.00
5210   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         FIRST AMENDMENT LION                          4/20/2015    $0.00   $0.00
5212   THE WEINSTEIN COMPANY LLC    CROSS CITY FILMS PTY LTD         LION - SIXTH AMENDMENT                        11/4/2016    $0.00   $0.00
                                   Case 18-10601-MFW            Doc 1695-1     Filed 11/08/18       Page 4 of 77


5213   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION - EIGHTH AMENDMENT                4/28/2017   $0.00   $0.00
5214   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION - FOURTH AMENDMENT                8/29/2016   $0.00   $0.00
5215   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION - SECOND AMENDMENT                5/8/2015    $0.00   $0.00
5216   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION - SEVENTH AMENDMENT               2/6/2017    $0.00   $0.00
5217   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION - THIRD AMENDMENT                 5/24/2016   $0.00   $0.00
5218   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       RE: LION-EXCLUSIVE LICENSE AGREEMENT       5/17/2014   $0.00   $0.00
5219   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       SALES AGENCY AGREEMENT                     9/23/2014   $0.00   $0.00
5224   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       DEAL MEMO                                  5/17/2014   $0.00   $0.00
5225   THE WEINSTEIN COMPANY LLC     CROSS CITY FILMS PTY LTD       SALES AGENCY AGREEMENT                     9/23/2014   $0.00   $0.00
6199   W Acquisition Co              DISNEY ASSETSCO LLC            LICENSE AGREEMENT                          10/6/2015   $0.00   $0.00
6202   THE WEINSTEIN COMPANY LLC /   Disney Enterprises Inc.        SETTLEMENT AGREEMENT DTD 11/3/2010                     $0.00   $0.00
       W ACQUISITION COMPANY LLC /
       THE WEINSTEIN COMPANY
       HOLDINGS LLC
6203   THE WEINSTEIN COMPANY LLC /   Disney Enterprises Inc.        SETTLEMENT AGREEMENT DTD 11/3/2010                     $0.00   $0.00
       W ACQUISITION CO LLC / THE
       WEINSTEIN COMPANY HOLDINGS
       LLC
6201   THE WEINSTEIN COMPANY LLC     Disney Enterprises, Inc.       SETTLEMENT AGREEMENT                       11/3/2010   $0.00   $0.00
6204   W ACQUISITION COMPANY LLC     Disney Enterprises, Inc.       ACQUISITION AGREEMENT                                  $0.00   $0.00
6205   W Acquisition Co              DISNEY PROPERTY CO LLC         LICENSE AGREEMENT                          10/6/2015   $0.00   $0.00
6206   THE WEINSTEIN COMPANY LLC     DISNEY-ABC CNG                 DEAL MEMO                                  6/29/2009   $0.00   $0.00
7386   THE WEINSTEIN COMPANY LLC     FASHION CENTS LLC              DISNEY PARTICIPATION AGREEMENT ("PROJECT   10/8/2009   $0.00   $0.00
                                                                    RUNWAY")
8247   WEINSTEIN GLOBAL FILM CORP.   FILMNATION INTERNATIONAL LLC   AMENDMENT TO FOREIGN ACQUISITION           1/26/2016   $0.00   $0.00
                                                                    AGREEMENT
8249   THE WEINSTEIN COMPANY LLC     FILMNATION INTERNATIONAL LLC   DISTRIBUTION AGREEMENT                     1/27/2014   $0.00   $0.00
8250   WEINSTEIN GLOBAL FILM CORP.   FILMNATION INTERNATIONAL LLC   DISTRIBUTION AGREEMENT                     7/22/2015   $0.00   $0.00
8252   WEINSTEIN GLOBAL FILM CORP.   FILMNATION INTERNATIONAL LLC   GUARANTY                                   7/22/2015   $0.00   $0.00
8253   THE WEINSTEIN COMPANY LLC     FILMNATION INTERNATIONAL LLC   NOTICE OF ASSIGNMENT & IRREVOCABLE         3/1/2014    $0.00   $0.00
                                                                    AUTHORITY
8248   WEINSTEIN GLOBAL FILM CORP.   FILMNATION INTERNATIONAL LLC   DIRECTOR REPLACEMENT AGREEMENT                         $0.00   $0.00
8251   WEINSTEIN GLOBAL FILM CORP.   FILMNATION INTERNATIONAL LLC   GENIUS - EXCLUSIVE LICENSE AGREEMENT       11/9/2012   $0.00   $0.00
9386   THE WEINSTEIN COMPANY LLC     GAUMONT                        ACQUISITION AGREEMENT                      7/5/2011    $0.00   $0.00
9397   THE WEINSTEIN COMPANY LLC     GAUMONT                        FIRST AMENDMENT                            7/5/2011    $0.00   $0.00
9398   THE WEINSTEIN COMPANY LLC     GAUMONT                        INSTRUMENT OF TRANSFER FOR BALLERINA                   $0.00   $0.00
9399   THE WEINSTEIN COMPANY LLC     GAUMONT                        MORTAGE OF COPYRIGHT AND SECURITY          3/9/2016    $0.00   $0.00
                                                                    AGREEMENT FOR BALLERINA
9392   THE WEINSTEIN COMPANY LLC     GAUMONT                        EXCLUSIVE LICENSE AGREEMENT                            $0.00   $0.00
9395   THE WEINSTEIN COMPANY LLC     GAUMONT                        EXCLUSIVE LICENSE AGREEMENT DTD 3/9/2016               $0.00   $0.00
9400   THE WEINSTEIN COMPANY LLC     GAUMONT                        MORTGAGE OF COPYRIGHT AND SECURITY                     $0.00   $0.00
                                                                    AGREEMENT FOR "BALLERINA" DTD 7/4/2016
9388   THE WEINSTEIN COMPANY LLC     GAUMONT                        DEAL MEMO                                  10/4/2010   $0.00   $0.00
9392   THE WEINSTEIN COMPANY LLC     GAUMONT                        EXCLUSIVE LICENSE AGREEMENT                10/4/2010   $0.00   $0.00
9396   THE WEINSTEIN COMPANY LLC     GAUMONT                        FIRST AMENDMENT                            3/30/2015   $0.00   $0.00
9401   THE WEINSTEIN COMPANY LLC     GAUMONT                        SANTAPPRENTICE - FIRST AMENDMENT           10/4/2010   $0.00   $0.00
9393   THE WEINSTEIN COMPANY LLC     GAUMONT                        EXCLUSIVE LICENSE AGREEMENT                3/19/2014   $0.00   $0.00
9390   THE WEINSTEIN COMPANY LLC     GAUMONT                        DEAL MEMO FIRST AMENDMENT DTD 8/29/2013                $0.00   $0.00
9402   THE WEINSTEIN COMPANY LLC     GAUMONT                        UNTOUCHABLES ACQ DEAL MEMO DTD 7/5/2011                $0.00   $0.00
9403   THE WEINSTEIN COMPANY LLC     GAUMONT S.A                    DEAL MEMO                                  3/1/2012    $0.00   $0.00
                                    Case 18-10601-MFW            Doc 1695-1     Filed 11/08/18       Page 5 of 77


9404    THE WEINSTEIN COMPANY LLC    GAUMONT S.A                    LETTER RE AGREEMENT DTD 6/20/2013 WITH                    $0.00   $0.00
                                                                    RESPECT TO TWC'S RIGHT TO PURCHASE THE
                                                                    "RIGHTS" TO THE MOTION PICTURE PROJECT
                                                                    "INTOUCHABLES"
9405    THE WEINSTEIN COMPANY LLC    GAUMONT S.A                    THE INTOUCHABLES/REMAKE RIGHTS          6/20/2013         $0.00   $0.00
                                                                    AGREEMENT/GAUMONT S.A. AND QUAD CINEMAS

9405    THE WEINSTEIN COMPANY LLC    GAUMONT S.A                    THE INTOUCHABLES/REMAKE RIGHTS          6/20/2013         $0.00   $0.00
                                                                    AGREEMENT/GAUMONT S.A. AND QUAD CINEMAS

9414    THE WEINSTEIN COMPANY LLC    Gaumont S.A.                   REMAKE RIGHTS AGREEMENT/GAUMONT S.A AND 6/20/2013         $0.00   $0.00
                                                                    QUAD CINEMA
9415    THE WEINSTEIN COMPANY LLC    Gaumont S.A.                   REMAKE RIGHTS AGREEMENT/GAUMONT S.A AND 6/20/2013         $0.00   $0.00
                                                                    QUAD CINEMA
9406    THE WEINSTEIN COMPANY LLC    GAUMONT S.A.                   "THE MAGIC SNOWFLAKE ( SANTAPPRENTICE 2)" -               $0.00   $0.00
                                                                    EXECUTIVE LICENSE AGREEMENT DTD 10/24/2013
9407    THE WEINSTEIN COMPANY LLC    GAUMONT S.A.                   INSTRUMENT OF TRANSFER FOR "THE MAGIC                     $0.00   $0.00
                                                                    SNOWFLAKE (SANTAPPRENTICE 2) DTD 10/24/2013

9408    THE WEINSTEIN COMPANY LLC    GAUMONT S.A.                   MORTGAGE OF COPYRIGHT AND SECURITY                        $0.00   $0.00
                                                                    AGREEMENT FOR "THE MAGIC SNOWFLAKE
                                                                    (SANTAPPRENTICE 2) DTD 10/24/2013
9409    THE WEINSTEIN COMPANY LLC    GAUMONT SA                     EXCLUSIVE LICENSE AGREEMENT                  4/29/2013    $0.00   $0.00
9410    THE WEINSTEIN COMPANY LLC    GAUMONT SA                     EXCLUSIVE LICENSE AGREEMENT                  MARCH 2012   $0.00   $0.00
9412    THE WEINSTEIN COMPANY LLC    GAUMONT SA                     REMAKE RIGHTS AGREEMENT DTD 6/20/2013                     $0.00   $0.00
9413    THE WEINSTEIN COMPANY LLC    GAUMONT SA                     REMAKE RIGHTS AGREEMENT DTD 6/20/2013                     $0.00   $0.00
9662    THE WEINSTEIN COMPANY LLC    Geronimo Nevada LLC            GERONIMO ACQUISITION LONFORM                 5/17/2012    $0.00   $0.00
9811    THE WEINSTEIN COMPANY LLC    Goat Barn Productions LLC      DIRECTOR AGREEMENT                           7/1/2010     $0.00   $0.00
9811    THE WEINSTEIN COMPANY LLC    Goat Barn Productions LLC      DIRECTOR AGREEMENT                           7/1/2010     $0.00   $0.00
9938    TEAM PLAYERS, LLC            GOLDENLIGHT FILMS INC          RE: OPTION/PURCHASE AGREEMENT                12/27/2012   $0.00   $0.00
9938    TEAM PLAYERS, LLC            GOLDENLIGHT FILMS INC          RE: OPTION/PURCHASE AGREEMENT                12/27/2012   $0.00   $0.00
9936    TEAM PLAYERS LLC             GOLDENLIGHT FILMS INC          DIRECTING, PRODUCING AND WRITING SERVICES 12/27/2012      $0.00   $0.00
                                                                    AGREEMENT
9937    TEAM PLAYERS, LLC            GOLDENLIGHT FILMS INC          DIRECTING PRODUCING AND WRITING SERVICES 12/27/2012       $0.00   $0.00
                                                                    AGREEMENT
9941    THE WEINSTEIN COMPANY LLC    GOLDENLIGHT FILMS INC          TERM SHEET AGREEMENT                         12/27/2012   $0.00   $0.00
9933    TEAM PLAYERS, LLC            GOLDENLIGHT FILMS INC          "ST. VINCENT OF VAN NUVS" - EXCLUSIVE LICENSE12/27/2012   $0.00   $0.00
                                                                    AGREEMENT
9938    TEAM PLAYERS, LLC              GOLDENLIGHT FILMS INC        RE: OPTION/PURCHASE AGREEMENT                12/27/2012   $0.00   $0.00
9939    THE WEINSTEIN COMPANY LLC/ GOLDENLIGHT FILMS INC            SIDE LETTER DTD 12/4/2014                                 $0.00   $0.00
        TEAM PLAYERS LLC
9940    THE WEINSTEIN COMPANY LLC GOLDENLIGHT FILMS INC             SIDE LETTER DTD 6/10/2013                                 $0.00   $0.00
9935    THE WEINSTEIN TELEVISION LLC / GOLDENLIGHT FILMS INC        DIRECTING & WRITING SERVICES AGREEMENT      12/12/2014    $0.00   $0.00
        TEAM PLAYERS LLC
9943    TEAM PLAYERS LLC               GOLDENLIGHTS FILMS INC       OPTION PURCHASE AGREEMENT DTD 12/27/2012                  $0.00   $0.00
9942    THE WEINSTEIN COMPANY LLC GOLDENLIGHTS FILMS INC            COMMENCEMENT AND DELIVERY OF POLISH DTD                   $0.00   $0.00
                                                                    6/13/2013
10023   WEINSTEIN TELEVISION LLC     GRAHAM, JAMES                  WRITER'S AGREEMENT "PUBLIC RELATIONS" DTD                 $0.00   $0.00
                                                                    2017
10880   SMALL SCREEN TRADES LLC      HOLBROOK ROAD INC              SHOWRUNNER EXECUTIVE PRODUCER             4/4/2017        $0.00   $0.00
                                                                    AGREEMENT
                                         Case 18-10601-MFW               Doc 1695-1     Filed 11/08/18        Page 6 of 77


10913      THE WEINSTEIN COMPANY LLC      HOLLYWOOD PICTURES COMPANY        OPTION/QUITCLAIM AGREEMENT DATED AS OF                     $0.00   $0.00
                                                                            6/4/13 BETWEEN HOLLYWOOD PICTURES
                                                                            COMPANY AND TWC; AND OPTION/QUITCLAIM
                                                                            AGMT AMENDMENT BETWEEN HOLLYWOOD
                                                                            PICTURES COMPANY AND TWC DATED AS OF
                                                                            11/2/15. SECOND AMENDMENT DATED AS OF APRIL
                                                                            27, 2017.
11733      DIMENSION FILMS, A DIVISION OF IPW LLC                           ASSIGNMENT AGREEMENT DTD 7/31/2007                         $0.00   $0.00
           THE WEINSTEIN COMPANY LLC

11732      THE WEINSTEIN COMPANY LLC      IPW LLC                           ASSIGNMENT AGREEMENT                          7/31/2007    $0.00   $0.00
11734      THE WEINSTEIN COMPANY LLC      IPW LLC                           JOINT VENTURE AGREEMENT                       1/15/2004    $0.00   $0.00
11736      THE WEINSTEIN COMPANY LLC      IPW LLC F/S/O MARC TOBEROFF       PRODUCING SERVICES AGREEMENT                  5/21/2007    $0.00   $0.00
11732      THE WEINSTEIN COMPANY LLC      IPW, LLC                          ASSIGNMENT AGREEMENT                          7/31/2007    $0.00   $0.00
11738      THE WEINSTEIN COMPANY LLC      IPW, LLC F/S/O MARC TOBEROFF      SERVICES AGREEMENT                            5/21/2007    $0.00   $0.00
11827      THE WEINSTEIN COMPANY LLC      Irwin, Melissa                    OPTION-PURCHASE AGREEMENT                     7/6/2011     $0.00   $0.00
13914      THE WEINSTEIN COMPANY LLC      LUTZ HEIRS                        RE: "THE AMITYVILLE HORROR"/OPTION-           7/6/2011     $0.00   $0.00
                                                                            PURCHASE AGREEMENT/AMITYVILLE HORROR
                                                                            ENTERPRISES LLC
13915, 13924 THE WEINSTEIN COMPANY LLC    LUTZ, GABRIELLE                   OPTION-PURCHASE AGREEMENT                     7/6/2011     $0.00   $0.00
18439        THE WEINSTEIN COMPANY LLC    POINT DUME PRODUCTIONS INC        DISNEY PARTICIPATION AGREEMENT ("PROJECT      10/8/2009    $0.00   $0.00
                                                                            RUNWAY")
18440      W ACQUISITION COMPANY LLC      POINT DUME PRODUCTIONS INC        LIMITED LIABILITY COMPANY AGREEMENT           9/30/2005    $0.00   $0.00
18441      W ACQUISITION COMPANY LLC      POINT DUME PRODUCTIONS INC        LLC AGREEMENT OF FASHION CENTS LLC            9/30/2005    $0.00   $0.00
18443      THE WEINSTEIN COMPANY LLC      POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 11/5/2009                            $0.00   $0.00
18443      THE WEINSTEIN COMPANY LLC /    POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 11/5/2009                            $0.00   $0.00
           W ACQUISITION COMPANY LLC
18443      THE WEINSTEIN COMPANY LLC /    POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 11/5/2009                            $0.00   $0.00
           W ACQUISITION COMPANY LLC /
           FASHION CENTS LLC
18444      THE WEINSTEIN COMPANY LLC      POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 11/5/2009                            $0.00   $0.00
18446      THE WEINSTEIN COMPANY LLC      POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 5/22/2009                            $0.00   $0.00
18449      THE WEINSTEIN COMPANY LLC      POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 5/22/2009                            $0.00   $0.00
18449      THE WEINSTEIN COMPANY LLC /    POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 5/22/2009                            $0.00   $0.00
           W ACQUISITION COMPANY LLC /
           FASHION CENTS LLC
18449      W ACQUISITION COMPANY LLC/     POINT DUME PRODUCTIONS INC        PAYMENT AGREEMENT DTD 5/22/2009                            $0.00   $0.00
           THE WEINSTEIN COMPANY LLC
18450      THE WEINSTEIN COMPANY LLC      POINT DUME PRODUCTIONS, INC.      DISNEY PARTICIPATION AGREEMENT ("PROJECT      10/8/2009    $0.00   $0.00
                                                                            RUNWAY")
20383      W ACQUISITION COMPANY LLC      SCARY MOVIE 4 LLC                 ACQUISITION AGREEMENT DTD 3/29/2005           9/30/2005    $0.00   $0.00
20385      W ACQUISITION COMPANY LLC      SCARY MOVIE LLC                   LICENSE & QUITCLAIM AGREEMENT                 9/30/2005    $0.00   $0.00
           WEINSTEIN GLOBAL FILM CORP     STUDIO CANAL                      International Distribution Agreement          1/27/2017    $0.00   $0.00
22244      WEINSTEIN GLOBAL FILM CORP     STUDIO CANAL                      INTERNATIONAL DISTRIBUTION LICENSE            7/24/2013    $0.00   $0.00
                                                                            AGREEMENT
           WEINSTEIN GLOBAL FILM CORP     STUDIO CANAL                      International Distribution Agreement          1/28/2011    $0.00   $0.00
22245      WEINSTEIN GLOBAL FILM CORP.    STUDIO CANAL                      INTERNATIONAL DISTRIBUTION LICENSE            5/20/2012    $0.00   $0.00
                                                                            AGREEMENT
           WEINSTEIN GLOBAL FILM CORP     STUDIO CANAL                      International Distribution Agreement                       $0.00   $0.00
22313      THE WEINSTEIN COMPANY LLC      STUDIO CANAL FILMS LIMITED        ONE PICTURE LICENSE DTD 1/7/2013                           $0.00   $0.00
           THE WEINSTEIN COMPANY LLC      STUDIO CANAL FILMS LTD            LETTER AGREEMENT                              12/31/2013   $0.00   $0.00
                                             Case 18-10601-MFW        Doc 1695-1        Filed 11/08/18            Page 7 of 77


22303           THE WEINSTEIN COMPANY LLC     STUDIOCANAL                DEAL MEMO                                           4/30/2013    $0.00   $0.00
                THE WEINSTEIN COMPANY LLC     STUDIOCANAL                DEAL MEMO DTD 7/16/2013                             7/16/2013    $0.00   $0.00
22310           THE WEINSTEIN COMPANY LLC     STUDIOCANAL                MORTGAGE OF COPYRIGHT AND SECURITY                  7/16/2013    $0.00   $0.00
                                                                         AGREEMENT DTD 7/16/2013
22312           WEINSTEIN GLOBAL FILM CORP    STUDIOCANAL                NOTICE OF ASSIGNMENT                                1/27/2017    $0.00   $0.00
                WEINSTEIN GLOBAL FILM CORP    STUDIOCANAL                International Distribution Agreement                             $0.00   $0.00
22321           THE WEINSTEIN COMPANY LLC     STUDIOCANAL SA             RE: THE BEDROOM WINDOW OPTION AGREEMENT             1/9/2009     $0.00   $0.00

22319           THE WEINSTEIN COMPANY LLC     STUDIOCANAL SA             MULTI-PARTY AGREEMENT                               1/15/2015    $0.00   $0.00
22316           THE WEINSTEIN COMPANY LLC     STUDIOCANAL SA             CERTIFICATE OF REGISTRATION DTD 12/4/2014                        $0.00   $0.00
22322           THE WEINSTEIN COMPANY LLC     STUDIOCANAL SA             SHORT FORM QUITCLAIM DTD 5/14/2012                               $0.00   $0.00
25411           THE WEINSTEIN COMPANY LLC     WILD BUNCH                 CONFIRMATION OF THE TERMS OF THE                    4/6/2007     $0.00   $0.00
                                                                         AGREEMENT
25465, 25412    THE WEINSTEIN COMPANY LLC WILD BUNCH                     DEAL MEMO                                           11/11/2005   $0.00   $0.00
25417           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                11/25/2022   $0.00   $0.00
25418           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                8/30/2029    $0.00   $0.00
25419           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                             $0.00   $0.00
25420           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                             $0.00   $0.00
25435           THE WEINSTEIN COMPANY LLC WILD BUNCH GERMANY GMBH        INTERNATIONAL DISTRIBUTION DEAL MEMO                11/14/2014   $0.00   $0.00
25434           WEINSTEIN GLOBAL FILM CORP. WILD BUNCH GERMANY GMBH      INTERNATIONAL DISTRIBUTION DEAL MEMO                12/20/2010   $0.00   $0.00
25421           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement (PIRANHA 3D)                $0.00   $0.00
25423           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                10/9/2029    $0.00   $0.00
25424           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                             $0.00   $0.00
25425           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                             $0.00   $0.00
25426           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                             $0.00   $0.00
25427           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                3/21/2029    $0.00   $0.00
25428           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                1/2/2026     $0.00   $0.00
25429           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                1/2/2034     $0.00   $0.00
25433           WEINSTEIN GLOBAL FILM CORP WILD BUNCH GERMANY GMBH       International Distribution Agreement                10/5/2033    $0.00   $0.00
25444           WEINSTEIN GLOBAL FILM CORP WILD BUNCH S.A                DEAL MEMO                                           5/17/2014    $0.00   $0.00
25458           THE WEINSTEIN COMPANY LLC / WILD BUNCH S.A               SETTLEMENT AGREEMENT                                5/11/2016    $0.00   $0.00
                WEINSTEIN GLOBAL FILM CORP
25459           THE WEINSTEIN COMPANY LLC / WILD BUNCH S.A               SETTLEMENT AGREEMENT                                5/17/2014    $0.00   $0.00
                WEINSTEIN GLOBAL FILM CORP
25453           THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                 EXCLUSIVE LICENSE AGREEMENT                         4/29/2013    $0.00   $0.00
25470           WEINSTEIN GLOBAL FILM CORP. WILD BUNCH S.A.              INTERNATIONAL DISTRIBUTION DEAL MEMO                3/25/2008    $0.00   $0.00
                DIMENSION FILMS, A DIVISION OF WILD BUNCH S.A.           ASSIGNMENT AGREEMENT DTD 4/5/2007                                $0.00   $0.00
                THE WEINSTEIN COMPANY LLC

25472, 25471    WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH S.A.            INTERNATIONAL DISTRIBUTION DEAL MEMO                9/28/2012    $0.00   $0.00
25464           THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            DEAL MEMO                                           3/1/2012     $0.00   $0.00
25462           THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            ASSIGNMENT AGREEMENT                                4/5/2007     $0.00   $0.00
25473, 25466,   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            RE: "PIRANHA"                                       4/6/2007     $0.00   $0.00
25463
25468           THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            EXCLUSIVE LICENSE AGREEMENT               1/22/2008              $0.00   $0.00
25469           THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            FIRST AMENDMENT                           4/29/2015              $0.00   $0.00
25474           THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.            LETTER RE THREE ROBBERS EXCLUSIVE LICENSE 1/22/2008              $0.00   $0.00
                                                                         AGREEMENT

16064           THE WEINSTEIN COMPANY LLC     MTV Networks               MTV NETWORKS PROGRAM LICENSE AGREEMENT                           $0.00   $0.00
                                                                         DTD 2/17/2010
                                    Case 18-10601-MFW           Doc 1695-1        Filed 11/08/18        Page 8 of 77


16060   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      MTV NETWORKS PROGRAM LICENSE AGREEMENT 4/11/2006      $0.00   $0.00

16058   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      EXECUTED AGREEMENT FOR 7 MTV TITLES                   $0.00   $0.00
16059   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      MTV NETWORKS PROGRAM LICENSE AGREEMENT 12/2/2008      $0.00   $0.00

16061   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      MTV NETWORKS PROGRAM LICENSE AGREEMENT 6/2/2009       $0.00   $0.00

16065   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      Program License Agreement                             $0.00   $0.00
16066   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      Program License Agreement                11/1/2009    $0.00   $0.00
16067   THE WEINSTEIN COMPANY LLC    MTV NETWORKS                      Program License Agreement                12/2/2008    $0.00   $0.00
16094   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           WRITING SERVICES AGREEMENT               3/26/2013    $0.00   $0.00
                                     COMPANY INC
16095   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           WRITING SERVICES AGREEMENT               6/14/2013    $0.00   $0.00
                                     COMPANY INC
16071   SMALL SCREEN TRADES LLC      MUD CITY MOVING PICTURE           AMENDMENT NO 1 TO MARCO POLO             2/12/2016    $0.00   $0.00
                                     COMPANY INC                       WRITER/EXECUTIVE PRODUCER AGREEMENT
16077   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/5/2015     $0.00   $0.00
                                     COMPANY INC
16078   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/23/2015    $0.00   $0.00
                                     COMPANY INC
16079   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/5/2015     $0.00   $0.00
                                     COMPANY INC
16081   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/5/2015     $0.00   $0.00
                                     COMPANY INC
16080   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/23/2015    $0.00   $0.00
                                     COMPANY INC
16082   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           FREELANCE TELEVISION WRITER AGREEMENT    2/23/2015    $0.00   $0.00
                                     COMPANY INC
16084   THE WEINSTEIN COMPANY LLC    MUD CITY MOVING PICTURE           SEPARATION OF RIGHTS AGREEMENT           10/15/2008   $0.00   $0.00
                                     COMPANY INC
16086   THE WEINSTEIN COMPANY LLC    MUD CITY MOVING PICTURE           STANDARD FORM FREELANCE TV WRITER'S      2/16/2011    $0.00   $0.00
                                     COMPANY INC                       EMPLOYMENT CONTRACT
16088   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           TELEVISON WRITER AGREEMENT               3/6/2015     $0.00   $0.00
                                     COMPANY INC
16089   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           WIRITER/EXECUTIVE PRODUCER AGREEMENT     9/9/2010     $0.00   $0.00
                                     COMPANY INC
16090   THE WEINSTEIN COMPANY        MUD CITY MOVING PICTURE           WRITER/ EXECUTIVE PRODUCER AGREEMENT     9/9/2010     $0.00   $0.00
        LLC/TEAM PLAYERS, LLC        COMPANY INC
16091   THE WEINSTEIN COMPANY        MUD CITY MOVING PICTURE           WRITER/ EXECUTIVE PRODUCER AGREEMENT     9/9/2010     $0.00   $0.00
        LLC/TEAM PLAYERS, LLC        COMPANY INC
16092   THE WEINSTEIN COMPANY        MUD CITY MOVING PICTURE           WRITER/EXECUTIVE PRODUCER AGREEMENT      9/9/2010     $0.00   $0.00
        LLC/TEAM PLAYERS LLC         COMPANY INC
16094   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           WRITING SERVICES AGREEMENT               3/26/2013    $0.00   $0.00
                                     COMPANY, INC FSO JOHN FUSCO
16098   TEAM PLAYERS, LLC            MUD CITY MOVING PICTURE           WRITING SERVICES AGREEMENT               3/26/2013    $0.00   $0.00
                                     COMPANY, INC FSO JOHN FUSCO
16099   TEAM PLAYERS LLC             MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITER AGREEMENT                 $0.00   $0.00
                                                                       DTD 6/25/2012
16100   TEAM PLAYERS, INC            MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITER AGREEMENT                 $0.00   $0.00
                                                                       DTD 6/25/2012
                                     Case 18-10601-MFW           Doc 1695-1         Filed 11/08/18       Page 9 of 77


16101   TEAM PLAYERS, INC             MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITER AGREEMENT                      $0.00   $0.00
                                                                        DTD 6/25/2012
16102   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITERS EMPLOYMENT                    $0.00   $0.00
                                                                        AGREEMENT DTD 2/16/2011
16103   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITERS EMPLOYMENT                    $0.00   $0.00
                                                                        AGREEMENT DTD 2/16/2011
16104   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   FREELANCE TELEVISION WRITERS EMPLOYMENT                    $0.00   $0.00
                                                                        AGREEMENT DTD 9/6/2011
16106   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   SEPARATION OF RIGHTS AGREEMENT DTD 9/9/2010                $0.00   $0.00

16107   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   SEPARATION OF RIGHTS AGREEMENT DTD 9/9/2010                $0.00   $0.00

16108   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   STANDARD FORM FREELANCE TELEVISION                         $0.00   $0.00
                                                                        WRITERS EMPLOYMENT CONTRACT DTD 2/16/2011

16109   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   STANDARD FORM FREELANCE TELEVISION                         $0.00   $0.00
                                                                        WRITER'S EMPLOYMENT CONTRACT DTD 2/16/2011

16110   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   WRITER/EXECUTIVE PRODUCER AGREEMENT DTD                    $0.00   $0.00
                                                                        9/9/2010
16111   THE WEINSTEIN COMPANY LLC     MUD CITY MOVING PICTURES CO INC   WRITER/EXECUTIVE PRODUCER AGREEMENT                        $0.00   $0.00
                                                                        JOHN FUSCO DTD 9/9/2010
17467   WEINSTEIN GLOBAL FILM CORP    ORANGE STUDIO                     DEAL MEMO                                     5/17/2014    $0.00   $0.00
17468   THE WEINSTEIN COMPANY LLC     ORANGE STUDIO                     DISTRIBUTION AGREEMENT                        3/20/2014    $0.00   $0.00
17469   THE WEINSTEIN COMPANY LLC     ORANGE STUDIO                     EXCLUSIVE LICENSE AGREEMENT                   3/11/2015    $0.00   $0.00
17470   THE WEINSTEIN COMPANY LLC     ORANGE STUDIO SA                  LICENSE AGREEMENT                             7/12/2016    $0.00   $0.00
17471   THE WEINSTEIN COMPANY LLC /   ORANGE STUDIO SA                  SETTLEMENT AGREEMENT                          5/11/2016    $0.00   $0.00
        WEINSTEIN GLOBAL FILM CORP
17472   THE WEINSTEIN COMPANY LLC /   ORANGE STUDIO SA                  SETTLEMENT AGREEMENT                          5/17/2014    $0.00   $0.00
        WEINSTEIN GLOBAL FILM CORP
17969   THE WEINSTEIN COMPANY LLC     PC FILMS                        TERM SHEET AGREEMENT                            12/27/2012   $0.00   $0.00
21420   THE WEINSTEIN COMPANY LLC     SONY PICTURES ENTERTAINMENT INC SHORT FORM OPTION AGREEMENT DTD 4/29/2009                    $0.00   $0.00

22232   THE WEINSTEIN COMPANY LLC     Studio 37                         DEAL MEMO                                     8/19/2010    $0.00   $0.00
22233   THE WEINSTEIN COMPANY LLC     Studio 37                         EXCLUSIVE LICENSE AGREEMENT                   8/19/2010    $0.00   $0.00
22234   THE WEINSTEIN COMPANY LLC     Studio 37                         INSTRUMENT OF TRANSFER FOR SARAH'S KEY        8/19/2010    $0.00   $0.00
22236   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      FIRST NOA AMENDMENT                           8/8/2014     $0.00   $0.00
22241   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      International Distribution Agreement          11/24/2034   $0.00   $0.00
22244   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      INTERNATIONAL DISTRIBUTION LICENSE            7/24/2013    $0.00   $0.00
                                                                        AGREEMENT
22247   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      NOTICE AND ACCEPTANCE OF ASSIGNMENT           7/24/2013    $0.00   $0.00
22238   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      International Distribution Agreement          7/20/2034    $0.00   $0.00
22240   WEINSTEIN GLOBAL FILM CORP    STUDIO CANAL                      International Distribution Agreement          11/3/2026    $0.00   $0.00
22249   WEINSTEIN GLOBAL FILM CORP.   STUDIO CANAL                      STUDIO CANAL- MY WEEK WITH MARILYN- NOA       11/16/2011   $0.00   $0.00
                                                                        LETTER
22235   THE WEINSTEIN COMPANY LLC     STUDIO CANAL                      DEAL MEMO                                     7/16/2013    $0.00   $0.00
22237   THE WEINSTEIN COMPANY LLC     STUDIO CANAL                      FORM PA DTD 10/01/2014                                     $0.00   $0.00
22246   THE WEINSTEIN COMPANY LLC     STUDIO CANAL                      LETTER AGREEMENT                              12/31/2013   $0.00   $0.00
22245   WEINSTEIN GLOBAL FILM CORP.   STUDIO CANAL                      INTERNATIONAL DISTRIBUTION LICENSE            5/20/2012    $0.00   $0.00
                                                                        AGREEMENT
22248   WEINSTEIN GLOBAL FILM CORP.   STUDIO CANAL                      NOTICE OF ASSIGNMENT                          5/20/2012    $0.00   $0.00
                                 Case 18-10601-MFW                Doc 1695-1     Filed 11/08/18        Page 10 of 77


22243   WEINSTEIN GLOBAL FILM CORP   STUDIO CANAL                     International Distribution Agreement           10/15/2032   $0.00   $0.00
22239   WEINSTEIN GLOBAL FILM CORP   STUDIO CANAL                     International Distribution Agreement           5/1/2037     $0.00   $0.00
22250   THE WEINSTEIN COMPANY LLC    STUDIO CANAL FILMS LIMITED       ONE PICTURE LICENCE DTD 1/7/2013               1/7/2013     $0.00   $0.00
22251   THE WEINSTEIN COMPANY LLC    STUDIO CANAL FILMS LTD           LETTER AGREEMENT                               12/31/2013   $0.00   $0.00
22252   THE WEINSTEIN COMPANY LLC    STUDIO CANAL SA                  MY BLUEBERRY NIGHTS EXCLUSIVE LICENSE          11/7/2006    $0.00   $0.00
                                                                      AGREEMENT
22253   THE WEINSTEIN COMPANY LLC    STUDIO CANAL SA                  TWC MY BLUEBERRY NIGHTS                        11/7/2006    $0.00   $0.00
22302   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      DEAL MEMO                                      4/30/2013    $0.00   $0.00
22306   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      EXCLUSIVE LICENSE AGREEMENT                                 $0.00   $0.00
22304   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      DEAL MEMO DTD 7/16/2013                        7/16/2013    $0.00   $0.00
22307   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      EXCLUSIVE LICENSE AGREEMENT                    7/16/2013    $0.00   $0.00
22308   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      EXCLUSIVE LICENSE AGREEMENT DTD 7/16/2013                   $0.00   $0.00
22309   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      INSTRUMENT OF TRANSFER DTD 7/16/2013                        $0.00   $0.00
22309   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      INSTRUMENT OF TRANSFER DTD 7/16/2013                        $0.00   $0.00
22310   THE WEINSTEIN COMPANY LLC    STUDIOCANAL                      MORTGAGE OF COPYRIGHT AND SECURITY                          $0.00   $0.00
                                                                      AGREEMENT DTD 7/16/2013
22305   WEINSTEIN GLOBAL FILM CORP   STUDIOCANAL                      DISTRIBUTION LICENSE AGREEMENT                 5/10/2017    $0.00   $0.00
22311   WEINSTEIN GLOBAL FILM CORP   STUDIOCANAL                      NOTICE OF ASSIGNMENT                           5/10/2017    $0.00   $0.00
22312   WEINSTEIN GLOBAL FILM CORP   STUDIOCANAL                      NOTICE OF ASSIGNMENT                           1/27/2017    $0.00   $0.00
22290   WEINSTEIN GLOBAL FILM CORP   STUDIOCANAL                      International Distribution Agreement                        $0.00   $0.00
22313   THE WEINSTEIN COMPANY LLC    STUDIOCANAL FILD LTD             ONE PICTURE LICENCE DTD 1/7/2013                            $0.00   $0.00
22314   THE WEINSTEIN COMPANY LLC    STUDIOCANAL FILMS LTD            INSTRUMENT OF TRANSGER DTD 1/7/2013                         $0.00   $0.00
22315   THE WEINSTEIN COMPANY LLC    STUDIOCANAL LIMITED              DIRECTOR REPLACEMENT AGREEMENT                 3/5/2014     $0.00   $0.00
22321   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   RE: THE BEDROOM WINDOW OPTION AGREEMENT        1/9/2009     $0.00   $0.00

22319   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   MULTI-PARTY AGREEMENT                          1/15/2015    $0.00   $0.00
22317   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   EXCLUSIVE LICENSE AGREEMENT                    11/7/2006    $0.00   $0.00
22316   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   CERTIFICATE OF REGISTRATION DTD 12/4/2014                   $0.00   $0.00
22318   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   INSTRUMENT OF TRANSGER DTD 1/7/2013                         $0.00   $0.00
22320   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   ONE PICTURE LICENCE DTD 1/7/2013                            $0.00   $0.00
22322   THE WEINSTEIN COMPANY LLC    STUDIOCANAL SA                   SHORT FORM QUITCLAIM DTD 5/14/2012                          $0.00   $0.00
22358   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       ASSIGNMENT "SUITE FRAINCAIS"                   5/10/2013    $0.00   $0.00
22359   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       ASSIGNMENT OF RIGHT AGREEMENT                  7/23/2013    $0.00   $0.00
22360   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       ASSIGNMENT OF RIGHT AGREEMENT                  7/23/2013    $0.00   $0.00
                                                                      AMENDMENT NO1
22361   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       ASSIGNMENT TF1 DROITS AUDIOVISUELS TO          5/13/2008    $0.00   $0.00
                                                                      SUITE DISTRIBUTION LIMITED "SUITE FRANCAISE"

22362   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       COPYRIGHT MORTGAGE AND ASSIGNMENT              11/26/2014   $0.00   $0.00
22363   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       DISTRIBUTION AGREEMENT                         5/1/2013     $0.00   $0.00
22364   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       LOAN OUT AGREEMENT                             4/22/2015    $0.00   $0.00
22365   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       SECOND LETTER AMENDMENT AGREEMENT              6/20/2013    $0.00   $0.00
22366   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       SHORT FORM LICENSE                             5/17/2013    $0.00   $0.00
22367   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       SUITE FRANCAISE SIDE LETTER                    5/17/2013    $0.00   $0.00
22368   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       THE ESCROW AGREEMENT                           6/21/2013    $0.00   $0.00
22369   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       THIRD AMENDMENT TO DISTRIBUTION                12/12/2014   $0.00   $0.00
                                                                      AGREEMENT
22370   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       WRITER'S AGREEMENT                                          $0.00   $0.00
22371   THE WEINSTEIN COMPANY LLC    SUITE DISTRIBUTION LIMITED       WRITER'S AGREEMENT                             7/25/2013    $0.00   $0.00
23522   THE WEINSTEIN COMPANY LLC    THREE GREENHORNS INC             PRODUCTION SERVICES AGREEMENT DTD 4/3/2015                  $0.00   $0.00
                                  Case 18-10601-MFW              Doc 1695-1    Filed 11/08/18     Page 11 of 77


25209   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       RE: TREATMENT PURCHASE AGREEMENT DTD     12/19/2013   $0.00   $0.00
                                                                     10/25/2013
25210   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       RE: WRITERS AGREEMENT DTD 10/23/2013,    2/10/2015    $0.00   $0.00
                                                                     TREATMENT PURCHASE AGREEMENT DTD
                                                                     10/25/2013
25211   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       WRITING AGREEMENT DTD 10/25/2013                      $0.00   $0.00
25206   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       ASSIGNMENT AND ASSUMPTION AGREEMENT      2/10/2015    $0.00   $0.00
25207   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       FORM PERFORMING ARTS                                  $0.00   $0.00
25208   THE WEINSTEIN COMPANY LLC     WEST 150 PRODUCTIONS LLC       LITERARY MATERIAL ASSUMPTION AGREEMENT   2/19/2015    $0.00   $0.00
25413   THE WEINSTEIN COMPANY LLC     WILD BUNCH                     EXCLUSIVE LICENSE AGREEMENT              5/22/2006    $0.00   $0.00
25416   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH                     THEATRICAL DISTRIBUTOR'S ASSUMPTION      2/23/2015    $0.00   $0.00
                                                                     AGREEMENT
25414   THE WEINSTEIN COMPANY LLC     WILD BUNCH                     MY ENEMYS ENEMY EXCLUSIVE LICENSE        11/4/2006    $0.00   $0.00
                                                                     AGREEMENT
25415   THE WEINSTEIN COMPANY LLC     WILD BUNCH                     MY ENEMYS ENEMY EXCLUSIVE LICENSE        11/5/2006    $0.00   $0.00
                                                                     AGREEMENT
25411   THE WEINSTEIN COMPANY LLC     WILD BUNCH                     CONFIRMATION OF THE TERMS OF THE         4/6/2007     $0.00   $0.00
                                                                     AGREEMENT
25412   THE WEINSTEIN COMPANY LLC     WILD BUNCH                     DEAL MEMO                                11/11/2005   $0.00   $0.00
25420   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     6/29/2030    $0.00   $0.00
25431   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     1/29/2030    $0.00   $0.00
25423   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     11/20/2028   $0.00   $0.00
25433   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     10/5/2033    $0.00   $0.00
25435   THE WEINSTEIN COMPANY LLC     WILD BUNCH GERMANY GMBH        INTERNATIONAL DISTRIBUTION DEAL MEMO     11/14/2014   $0.00   $0.00
25437   THE WEINSTEIN COMPANY LLC     WILD BUNCH GERMANY GMBH        NOTICE OF ASSIGNMENT                     11/14/2014   $0.00   $0.00
25418   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     8/30/2029    $0.00   $0.00
25434   WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH GERMANY GMBH        INTERNATIONAL DISTRIBUTION DEAL MEMO     12/20/2010   $0.00   $0.00
25436   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        NOTICE OF ASSIGNMENT                     3/29/2011    $0.00   $0.00
25430   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     1/27/2023    $0.00   $0.00
25426   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     10/9/2029    $0.00   $0.00
25429   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     1/2/2034     $0.00   $0.00
25425   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement                  $0.00   $0.00
25427   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     3/21/2029    $0.00   $0.00
25438   THE WEINSTEIN COMPANY LLC     WILD BUNCH GERMANY GMBH        NOTICE OF ASSIGNMENT                     3/29/2011    $0.00   $0.00
25424   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     8/11/2024    $0.00   $0.00
25419   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     6/25/2024    $0.00   $0.00
25428   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH GERMANY GMBH        International Distribution Agreement     1/2/2026     $0.00   $0.00
25445   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 DEAL MEMO FIRST AMENDMENT                5/23/2011    $0.00   $0.00
25446   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 DEAL MEMO SECOND AMENDMENT               12/21/2011   $0.00   $0.00
25447   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 DEAL MEMO THIRD AMENDMENT                4/2/2011     $0.00   $0.00
25450   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 EXCLUSIVE LICENSE AGREEMENT                           $0.00   $0.00
25439   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 "GRANDMASTERS" SIDE LETTER               2/14/2011    $0.00   $0.00
25441   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 AGREEMENT                                2/14/2011    $0.00   $0.00
25456   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 NOTICE OF ASSIGNMENT                     7/18/2012    $0.00   $0.00
25457   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 NOTICE OF ASSIGNMENT                     7/26/2008    $0.00   $0.00
25440   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 ACQUISITION AGREEMENT                                 $0.00   $0.00
25454   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 EXCLUSIVE LICENSE AGREEMENT              5/15/2008    $0.00   $0.00
25455   THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A                 EXCLUSIVE LICENSE AGREEMENT                           $0.00   $0.00
25451   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 EXCLUSIVE LICENSE AGREEMENT                           $0.00   $0.00
25448   WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                 DISTRIBUTOR'S ASSUMPTION AGREEMENT                    $0.00   $0.00
                                     Case 18-10601-MFW            Doc 1695-1        Filed 11/08/18       Page 12 of 77


25449     WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A                   DISTRIBUTOR'S ASSUMPTION AGREEMENT          2/23/2015    $0.00   $0.00
                                                                         THEATRICAL
25444     WEINSTEIN GLOBAL FILM CORP WILD BUNCH S.A                      DEAL MEMO                                   5/17/2014    $0.00   $0.00
25458     THE WEINSTEIN COMPANY LLC / WILD BUNCH S.A                     SETTLEMENT AGREEMENT                        5/11/2016    $0.00   $0.00
          WEINSTEIN GLOBAL FILM CORP
25459     THE WEINSTEIN COMPANY LLC / WILD BUNCH S.A                     SETTLEMENT AGREEMENT                        5/17/2014    $0.00   $0.00
          WEINSTEIN GLOBAL FILM CORP
25453     THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                       EXCLUSIVE LICENSE AGREEMENT                 4/29/2013    $0.00   $0.00
25452     THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                       EXCLUSIVE LICENSE AGREEMENT                 11/22/2011   $0.00   $0.00
25443     THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                       AMENDED EXCLUSIVE LICENSE AGREEMENT         10/1/2012    $0.00   $0.00
25442     THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                       AGREEMENT - ACQUISITION                     7/26/2011    $0.00   $0.00
25461     THE WEINSTEIN COMPANY LLC WILD BUNCH S.A.                      ARTIST AGREEMENT                            4/1/2011     $0.00   $0.00
25470     WEINSTEIN GLOBAL FILM CORP. WILD BUNCH S.A.                    INTERNATIONAL DISTRIBUTION DEAL MEMO        3/25/2008    $0.00   $0.00
25463     DIMENSION FILMS, A DIVISION OF WILD BUNCH S.A.                 ASSIGNMENT AGREEMENT DTD 4/5/2007                        $0.00   $0.00
          THE WEINSTEIN COMPANY LLC

25465     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  DEAL MEMO DTD 11/11/2005                                 $0.00   $0.00
25466     WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH S.A.                  DEAL MEMO DTD 4/6/2007                                   $0.00   $0.00
25473     DIMENSION FILMS OF THE        WILD BUNCH S.A.                  LETTER AGREEMENT DTD 4/6/2007                            $0.00   $0.00
          WEINSTEIN COMPANY LLC/
          WEINSTEIN GLOBAL FILM CORP
25471     WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH S.A.                  INTERNATIONAL DISTRIBUTION DEAL MEMO        9/28/2012    $0.00   $0.00
25472     WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH S.A.                  INTL DISTRIBUTION DEAL MEMO                 9/28/2012    $0.00   $0.00
25475     WEINSTEIN GLOBAL FILM CORP.   WILD BUNCH S.A.                  NOTICE OF ASSIGNMENT                        10/1/2012    $0.00   $0.00
25464     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  DEAL MEMO                                   3/1/2012     $0.00   $0.00
25462     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  ASSIGNMENT AGREEMENT                        4/5/2007     $0.00   $0.00
25476     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  RE: "PIRANHA"                               4/6/2007     $0.00   $0.00
25477     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  WILD BUNCH S.A AGREEMENT                    2/15/2012    $0.00   $0.00
25468     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  EXCLUSIVE LICENSE AGREEMENT                 1/22/2008    $0.00   $0.00
25469     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  FIRST AMENDMENT                             4/29/2015    $0.00   $0.00
25474     THE WEINSTEIN COMPANY LLC     WILD BUNCH S.A.                  LETTER RE THREE ROBBERS EXCLUSIVE LICENSE   1/22/2008    $0.00   $0.00
                                                                         AGREEMENT
25460     WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A.                  AMENDMENT #1 TO AGREEMENT                   8/26/2013    $0.00   $0.00
25467     WEINSTEIN GLOBAL FILM CORP    WILD BUNCH S.A.                  DISTRIBUTION AGREEMENT                      6/25/2012    $0.00   $0.00
Various   THE WEINSTEIN COMPANY LLC     MIRAMAX FILM CORP; WALT DISNEY   Amendment #3 to Acquisition Agreement       9/14/2005    $0.00   $0.00
                                        PICTURES AND TELEVISION
24950     THE WEINSTEIN COMPANY LLC;    WALT DISNEY PICTURES AND         LETTER AGREEMENT RE: FRANCHISE PROJECTS -   1/29/2016    $0.00   $0.00
          W ACQUISITION COMPAY LLC      TELEVISION                       CHILDREN OF THE CORN AND HELLRAISER
13533     SMALL SCREEN TRADES LLC       LITTLE DENMARK                   CERTIFICATE OF AUTHORSHIP DTD 2/10/2015     2/10/2015    $0.00   $0.00
13534     TEAM PLAYERS, LLC/THE         LITTLE DENMARK INC               CERTIFICATE OF AUTHORSHIP                   2/10/2015    $0.00   $0.00
          WEINSTEIN COMPANY LLC
13535     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               CERTIFICATE OF AUTHORSHIP                   8/11/2016    $0.00   $0.00
13536     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               FREELANCE TELEVISION WRITER AGREEMENT       8/11/2016    $0.00   $0.00
13537     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               FREELANCE TELEVISION WRITER AGREEMENT       7/8/2016     $0.00   $0.00
13538     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               INDUCEMENT                                  7/8/2016     $0.00   $0.00
13539     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               INDUCEMENT                                  8/11/2016    $0.00   $0.00
13540     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               INDUCEMENT                                  8/11/2016    $0.00   $0.00
13541     SMALL SCREEN TRADES LLC       LITTLE DENMARK INC               INDUCEMENT                                               $0.00   $0.00
1597      WEINSTEIN TELEVISION LLC      ATTN W KEYES HILL EDGAR          DEAL MEMORANDUM DTD 10/17/2016                           $0.00   $0.00
                                        EXECUTIVE VP
2371      THE WEINSTEIN COMPANY LLC     BIBWHOOP INC                     CERTIFICATE OF RESULTS AND PROCEEDS                      $0.00   $0.00
                                Case 18-10601-MFW                Doc 1695-1     Filed 11/08/18      Page 13 of 77


2940    THE WEINSTEIN COMPANY LLC   BOTHERS DOWDLE INC, THE          BOOK OPTION AGREEMENT                        9/26/2014    $0.00   $0.00
3144    SMALL SCREEN TRADES LLC     BROOKLYN PRODUCTIONS INC         CERTIFICATE OF RESULT AND PROCEEDS EXHIBIT   11/28/2016   $0.00   $0.00
                                                                     A
3145    SMALL SCREEN TRADES LLC     BROOKLYN PRODUCTIONS INC         FREELANCE TELEVISION WRITER AGREEMENT        4/6/2017     $0.00   $0.00
5189    THE WEINSTEIN COMPANY LLC   CROON & SWOON INC                AGREEMENT                                    8/19/2016    $0.00   $0.00
5187    THE WEINSTEIN COMPANY LLC   CROON & SWOON INC                LOANOUT AGREEMENT                            8/19/2016    $0.00   $0.00
5188    THE WEINSTEIN COMPANY LLC   CROON & SWOON INC                LOANOUT AGREEMENT                                         $0.00   $0.00
5190    THE WEINSTEIN COMPANY LLC   CROON & SWOON INC                LOANOUT AGREEMENT                                         $0.00   $0.00
5758    THE WEINSTEIN COMPANY LLC   DAVID THIBODEAU; AVIVA LAYTON    WACO OPTION EXTENSION PAYMENT DTD            11/21/2016   $0.00   $0.00
                                    WHITESON                         12/14/2016
5849    THE WEINSTEIN COMPANY LLC   DECUMANUS INC                    PRODUCTION DESIGNER AGREEMENT                1/27/2017    $0.00   $0.00
7149    THE WEINSTEIN COMPANY LLC   ESTATE OF LEON WHITESON, THE     "A PLACE CALLED WACO: A SURVIVOR STORY"      9/26/2014    $0.00   $0.00
                                                                     COMFIRMATION OF AGREEMENT
8880    TWC WACO SPV, LLC           FOTO-KEM INDUSTRIES INC          LABORATORY PLEDGEHOLDER AGREEMENT            8/11/2017    $0.00   $0.00
9765    THE WEINSTEIN COMPANY LLC   GLOBAL INCENTIVES INC            TAX INFORMATION AUTHORIZATION                             $0.00   $0.00
9960    THE WEINSTEIN COMPANY LLC   GONGSHOW PRODUCTIONS INC         LOANOUT AGREEMENT                            8/23/2016    $0.00   $0.00
10779   THE WEINSTEIN COMPANY LLC   HIDDENT CUTS INC                 EDITOR AGREEMENT                             5/16/2017    $0.00   $0.00
12050   THE WEINSTEIN COMPANY LLC   J.F.D. PRODUCITONS INC           LINE PRODUCER AND UNIT PRODUCTION            1/17/2017    $0.00   $0.00
                                                                     MANAGER SERVICES AGREEMENT
12262   THE WEINSTEIN COMPANY LLC   JFD PRODUCTIONS INC              CERTIFICATE OF RESULTS AND PROCEEDS                       $0.00   $0.00
12440   SMALL SCREEN TRADES LLC     JONES, SARAH NICOLE              CERTIFICATE OF RESULTS AND PROCEEDS          12/14/2016   $0.00   $0.00
12441   SMALL SCREEN TRADES LLC     JONES, SARAH NICOLE              FREELANCE TELEVISION WRITER AGREEMENT        3/7/2017     $0.00   $0.00
15340   THE WEINSTEIN COMPANY LLC   MIPPERUSKI PRODUCTIONS INC       CERTIFICATE OF RESULTS AND PROCEEDS                       $0.00   $0.00
16194   THE WEINSTEIN COMPANY LLC   MY IMAGINARY FRIEND INC          LOANOUT AGREEMENT                            3/3/2017     $0.00   $0.00
16219   THE WEINSTEIN COMPANY LLC   NANAQUI INC                      LOANOUT AGREEMENT                            3/11/2017    $0.00   $0.00
16932   WEINSTEIN TELEVISION LLC    NOESNER, GARY                    OPTION AND ACQUISITION OF RIGHTS             8/4/2016     $0.00   $0.00
                                                                     AGREEMENT
16933   WEINSTEIN TELEVISION LLC    NOESNER, GARY                    OPTION AND PURCHASE AGREEMENT LETTER         5/5/2017     $0.00   $0.00
16934   WEINSTEIN TELEVISION LLC    NOESNER,GARY                     STALLING FOR TIME AGREEMENT DTD 8/4/2016                  $0.00   $0.00
18027   WEINSTEIN TELEVISION LLC    PENGUIN RANDOM HOUSE LLC         PUBLISHER RELEASE AGREEMENT DTD 5/22/2017                 $0.00   $0.00
18205   THE WEINSTEIN COMPANY LLC   PIANCLLA MUSIC INC               COMPOSER AGREEMENT                           2/20/2017    $0.00   $0.00
19114   THE WEINSTEIN COMPANY LLC   REBEL PRODUCTIONS INC            LOANOUT AGREEMENT                            3/2/2017     $0.00   $0.00
21814   THE WEINSTEIN COMPANY LLC   STAR LAJE PRODUCTIONS INC        FREELENACE TELEVISION DIRECTOR AGREEMENT     3/2/2017     $0.00   $0.00

22559   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        CASTING DIRECTOR SERVICES AGREEMENT          12/9/2016    $0.00   $0.00
22568   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        CERTIFICATE OF BENEFICIAL OWNERS                          $0.00   $0.00
22561   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        CERTIFICATE OF RESULTS AND PROCEEDS                       $0.00   $0.00
22562   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        CERTIFICATION STATEMENT                      4/17/2017    $0.00   $0.00
22563   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        COPYRIGHT MORTGAGE AND ASSIGNMENT                         $0.00   $0.00
22564   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        DEPOSIT ACCOUNT CONTROL AGREEMENT            8/11/2017    $0.00   $0.00
22565   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        EDITOR AGREEMENT                             5/16/2017    $0.00   $0.00
22566   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        FREELENACE TELEVISION DIRECTOR AGREEMENT     3/2/2017     $0.00   $0.00

22567   TWC WACO SPV, LLC           SURRENDER PRODUCTIONS INC        LABORATORY PLEDGEHOLDER AGREEMENT            8/11/2017    $0.00   $0.00
22568   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LINE PRODUCER AND UNIT PRODUCTION            1/17/2017    $0.00   $0.00
                                                                     MANAGER SERVICES AGREEMENT
22569   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            3/11/2017    $0.00   $0.00
22570   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            3/2/2017     $0.00   $0.00
22571   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            3/21/2017    $0.00   $0.00
22572   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            3/3/2017     $0.00   $0.00
22573   THE WEINSTEIN COMPANY LLC   SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            8/19/2016    $0.00   $0.00
                                           Case 18-10601-MFW              Doc 1695-1      Filed 11/08/18       Page 14 of 77


22574           THE WEINSTEIN COMPANY LLC     SURRENDER PRODUCTIONS INC        LOANOUT AGREEMENT                            8/23/2016    $0.00   $0.00
22576, 22575    SMALL SCREEN TRADES LLC       SURRENDER PRODUCTIONS INC        MEMORANDUM OF AGREEMENT                      5/20/2015    $0.00   $0.00
22577           TWC WACO SPV, LLC             SURRENDER PRODUCTIONS INC        NOTICE TO INSURER                            8/11/2017    $0.00   $0.00
22578           THE WEINSTEIN COMPANY LLC     SURRENDER PRODUCTIONS INC        PRODUCTION DESIGNER AGREEMENT                1/27/2017    $0.00   $0.00
22579           TWC WACO SPV LLC              SURRENDER PRODUCTIONS INC        PRODUCTION SERVICES AGREEMENT DTD                         $0.00   $0.00
                                                                               3/13/2017
22580, 22581 THE WEINSTEIN COMPANY LLC        SURRENDER PRODUCTIONS INC        STOCK PLEDGE AGREEMENT                       8/11/2017    $0.00   $0.00
22582        THE WEINSTEIN COMPANY LLC        SURRENDER PRODUCTIONS INC        TAX INFORMATION AUTHORIZATION                             $0.00   $0.00
23184        SMALL SCREEN TRADES LLC          THE BROTHERS DOWDLE INC          ASSIGNMENT OF ALL RIGHTS DTD 5/20/2015                    $0.00   $0.00
23185        SMALL SCREEN TRADES LLC          THE BROTHERS DOWDLE INC          CERTIFICATE OF AUTHORSHIP DTD 5/20/2015                   $0.00   $0.00
23186        THE WEINSTEIN COMPANY /          THE BROTHERS DOWDLE INC          LETTER TO MEMORANDUM AGREEMENT DTD                        $0.00   $0.00
             TEAM PLAYERS LLC                                                  8/27/2015
23187        SMALL SCREEN TRADES LLC /        THE BROTHERS DOWDLE INC          MEMORANDUM OF AGREEMENT DTD 7/13/2015                     $0.00   $0.00
             SURRENDER PRODUCTIONS INC
23188        THE WEINSTEIN COMPANY LLC        THE BROTHERS DOWDLE INC          WACO BOOK OPTION AGREEMENT DTD 9/26/2014                  $0.00   $0.00
             THE WEINSTEIN COMPANY LLC        THE PERSEUS BOOKS GROUP          LETTER TO AGREEMENT DTD 12/17/2014           7/15/2014    $0.00   $0.00
23454, 23451 THE WEINSTEIN COMPANY LLC        THIBODEAU, DAVID                 "A PLACE CALLED WACO: A SURVIVOR STORY"      9/26/2014    $0.00   $0.00
                                                                               COMFIRMATION OF AGREEMENT
23452           WEINSTEIN TELEVISION LLC      THIBODEAU, DAVID                 OPTION AND PURCHASE AGREEMENT LETTER         5/5/2017     $0.00   $0.00
23453           THE WEINSTEIN COMPANY LLC     THIBODEAU, DAVID & EST OF LEON   BOOK OPTION AGREEMENT                        9/26/2014    $0.00   $0.00
                                              WHITESON
25340           THE WEINSTEIN COMPANY LLC     WHIGHAM FURNITURE ENTERPRISE     LOANOUT AGREEMENT                            3/21/2017    $0.00   $0.00
                                              INC
25358           THE WEINSTEIN COMPANY LLC     WHITESON, LEON & THIBODEAU,      LETTER TO AGREEMENT DTD 12/17/2014           7/15/2014    $0.00   $0.00
                                              DAVID
12799, 12807, WEINSTEIN TELEVISION LLC        KING, STEPHEN                    "THE MIST" STEPHEN KING ACQUISITION OF       10/16/2006
12808, 12809,                                                                  RIGHTS
12811

12804, 12805,   WEINSTEIN TELEVISION LLC      KING, STEPHEN                    SHORT FORM ASSIGNMENT                        7/11/2016    $0.00   $0.00
12806
12800           WEINSTEIN TELEVISION LLC      KING, STEPHEN                    EXHIBIT 1 DTD 11/22/2016                     11/22/2016   $0.00   $0.00
12801           THE WEINSTEIN COMPANY LLC     KING, STEPHEN                    EXHIBIT II OPTION AGREEMENT                  6/1/2015     $0.00   $0.00
12802           WEINSTEIN TELEVISION LLC      KING, STEPHEN                    PROPOSAL OF TERMS "THE WORK" DTD 6/1/2015    6/1/2015     $0.00   $0.00
12803           WEINSTEIN TELEVISION LLC      KING, STEPHEN                    PROPOSAL OF TERMS "THE WORK" DTD 7/16/2014   7/16/2014    $0.00   $0.00
12804, 12805,   WEINSTEIN TELEVISION LLC      KING, STEPHEN                    SHORT FORM ASSIGNMENT DTD 7/11/2016          7/11/2016    $0.00   $0.00
12806,

12811           DIMENSION FILMS, A DIVISION OF KING, STEPHEN                   THE MIST BY STEPHEN KING (THE "WORK")        6/1/2015     $0.00   $0.00
                THE WEINSTEIN COMPANY LLC

368             SMALL SCREEN TRADES, LLC      JEFF ABBOTT                      WRITER AND CO-EXECUTIVE PRODUCER             6/20/2016    $0.00   $0.00
                                                                               AGREEMENT
362             THE WEINSTEIN COMPANY, LLC    JEFF ABBOTT                      AMENDMENT TO OPTION AGREEMENT                10/15/2008   $0.00   $0.00
364             THE WEINSTEIN COMPANY, LLC    JEFF ABBOTT                      AMENDMENT 3 TO OPTION AGREEMENT              9/29/2011    $0.00   $0.00
360             THE WEINSTEIN COMPANY, LLC    JEFF ABBOTT                      AMENDMENT 4 TO OPTION AGREEMENT              4/6/2012     $0.00   $0.00
363/366         THE WEINSTEIN COMPANY, LLC    JEFF ABBOTT                      AMENDMENT 6 TO OPTION AGREEMENT              4/13/2015    $0.00   $0.00
365             THE WEINSTEIN COMPANY, LLC    JEFF ABBOTT                      AMENDMENT 7 TO OPTION AGREEMENT              4/14/2016    $0.00   $0.00
7176            WEINSTEIN GLOBAL FILM CORP    EUROFILM & MEDIA LTD             SHUT UP AND SING AMENDMENT 1 TO              10/8/2007    $0.00   $0.00
                                                                               AGREEMENT DTD 2/12/2007
                                 Case 18-10601-MFW                Doc 1695-1      Filed 11/08/18       Page 15 of 77


7177    WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD              INTERNATIONAL DISTRIBUTION LICENSE          2/12/2007    $0.00   $0.00
                                                                       AGREEMENT (SHUT UP AND SING)
        WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT
                                     SUBSIDIARY OF SENATOR
7218                                 ENTERTAINMENT AG)                                                             5/8/2009     $0.00   $0.00
7168    WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD              INTERNATIONAL DISTRIBUTION LICENSE          10/3/2012    $0.00   $0.00
                                                                       AGREEMENT
        WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD              INTERNATIONAL DISTRIBUTION LICENSE          6/13/2007    $0.00   $0.00
                                                                       AGREEMENT
7193    WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT        8/6/2022     $0.00   $0.00
                                     SUBSIDIARY OF SENATOR             (DIRTY GIRL)
                                     ENTERTAINMENT AG)
7199    WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT (THE                $0.00   $0.00
                                     SUBSIDIARY OF SENATOR             SAPPHIRES)
                                     ENTERTAINMENT AG)
        WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT                     $0.00   $0.00
                                     SUBSIDIARY OF SENATOR             (DRAGON)
                                     ENTERTAINMENT AG)
        WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT (THE                $0.00   $0.00
                                     SUBSIDIARY OF SENATOR             MASTER)
                                     ENTERTAINMENT AG)
7204    WEINSTEIN GLOBAL FILM CORP   EUROFILM & MEDIA LTD. (A          INTERNATIONAL DISTRIBUTION AGREEMENT        10/21/2026   $0.00   $0.00
                                     SUBSIDIARY OF SENATOR             (EASY MONEY)
                                     ENTERTAINMENT AG)
606     THE WEINSTEIN COMPANY LLC    AGENT AGITATEUR SARL              AGREEMENT TO DIRECT A WORK DTD 1/16/2013    6/1/2012     $0.00   $0.00
907     THE WEINSTEIN COMPANY LLC    ALTMANN, CHARLES                  MARIA ALTMANN LIFE STORY OPTION                          $0.00   $0.00
                                                                       AGREEMENT DTD 5/16/2011
908     THE WEINSTEIN COMPANY LLC    ALTMANN, JIM                      MARIA ALTMANN LIFE STORY OPTION                          $0.00   $0.00
                                                                       AGREEMENT DTD 5/16/2011
909     THE WEINSTEIN COMPANY LLC    ALTMANN, PETER                    MARIA ALTMANN LIFE STORY OPTION                          $0.00   $0.00
                                                                       AGREEMENT DTD 5/16/2011
8256    THE WEINSTEIN COMPANY LLC    FILMPLAN INTERNATION INC          AMENDMENT TO PURCHASE AGREEMENT             8/15/2009    $0.00   $0.00
8257    THE WEINSTEIN COMPANY LLC    FILMPLAN INTERNATION INC          AMENDMENT TO PURCHASE AGREEMENT             8/2/2015     $0.00   $0.00
8257    THE WEINSTEIN COMPANY LLC    FILMPLAN INTERNATION INC          AMENDMENT TO PURCHASE AGREEMENT             8/2/2015     $0.00   $0.00
8258    THE WEINSTEIN COMPANY LLC    FILMPLAN INTERNATIONAL INC        "SCANNERS" PURCHASE AGREEMENT AND           12/9/2006    $0.00   $0.00
                                                                       PRODUCER AGREEMENT
8259    THE WEINSTEIN COMPANY LLC    FILMS DISTRIBUTION                "GOODNIGHT MOMMY" - FIRST AMENDMENT         3/20/2015    $0.00   $0.00
17480   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   ARTIST AGREEMENT                            7/6/1905     $0.00   $0.00
                                     LIMITED
17481   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   BBC LICENSE AGREEMENT                       5/25/2014    $0.00   $0.00
                                     LIMITED
17483   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   COMPLETION AGREEMENT                        5/25/2014    $0.00   $0.00
                                     LIMITED
17484   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   CONFIRMATION DEAL MEMO                      7/6/1905     $0.00   $0.00
                                     LIMITED
17487   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   LICENSE AGREEMENT                           5/25/2014    $0.00   $0.00
                                     LIMITED
17489   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   PRODUCER UNDERTAKING "WOMAN IN GOLD"        5/25/2014    $0.00   $0.00
                                     LIMITED
17490   THE WEINSTEIN COMPANY LLC    ORIGIN PICTURES (WOMAN IN GOLD)   PRODUCING SERVICES AGREEMENT                5/14/2014    $0.00   $0.00
                                     LIMITED
                                Case 18-10601-MFW               Doc 1695-1      Filed 11/08/18        Page 16 of 77


17490   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES (WOMAN IN GOLD)   PRODUCING SERVICES AGREEMENT               5/14/2014    $0.00   $0.00
                                    LIMITED
17492   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES (WOMAN IN GOLD)   PRODUCTION FINANCE AGREEMENT               5/25/2014    $0.00   $0.00
                                    LIMITED
17493   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES (WOMAN IN GOLD)   PRODUCTION SERVICES AGREEMENT              4/1/2014     $0.00   $0.00
                                    LIMITED
17497   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               2ND SUPPLEMENTAL DEVELOPMENT AGREEMENT                  $0.00   $0.00
                                                                      DTD 12/9/2013
17498   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               COMPLETTION AGREEMENT                      6/15/2015    $0.00   $0.00
17499   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               COMPOSER AGREEMENT                         11/25/2014   $0.00   $0.00
17500   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               CONFIRMATION DEAL MEMO                     6/16/2014    $0.00   $0.00
17501   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               COT ACKNOWLEDGEMENT                                     $0.00   $0.00
17505   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               DEVELOPMENT AGREEMENT                      10/31/2011   $0.00   $0.00
17506   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               DEVELOPMENT AGREEMENT DTD 10/31/2011                    $0.00   $0.00
17507   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               DIRECTOR'S DEVELOPMENT AGREEMENT           7/5/2012     $0.00   $0.00
17509   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               ENGAGEMENT AGREEMENT                       7/16/2014    $0.00   $0.00
17511   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               LETTER AGREEMENT                           12/17/2012   $0.00   $0.00
17514   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               RE-ISSUED CASTING ADVICE NOTE              5/22/2014    $0.00   $0.00
17515   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               SUPPLEMENTAL DEVELOPMENT AGREEMENT DTD                  $0.00   $0.00
                                                                      12/17/2012
17516   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               WRITER'S AGREEMENT                         9/5/2011     $0.00   $0.00
17517   THE WEINSTEIN COMPANY LLC   ORIGIN PICTURES LTD               WRITER'S AGREEMENT "STEALING KLIMT" DTD                 $0.00   $0.00
                                                                      9/5/2011
3778    CATTLEYA S.P.A.             THE WEINSTEIN COMPANY LLC         INTALIAN PRODUCTION SERVICE AGREEMENT      8/14/2008    0.00    $0.00
3779    CATTLEYA S.P.A.             THE WEINSTEIN COMPANY LLC         ITALLIAN PRODUCTION SERVICES AGREEMENT     8/14/2008    0.00    $0.00
3780    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         FIRST AMENDMENT DTD 5/27/2014              5/27/2014    0.00    $0.00
3781    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         GOMORRAH - FIRST AMENDMENT TO LETER        5/27/2014    0.00    $0.00
                                                                      AGREEMENT
3782    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         GOMORRAH - SECOND AMENDMENT TO LETTER      7/9/2014     0.00    $0.00
                                                                      AGREEMENT
3783    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         LETTER AGREEMENT DTD 10/25/2013                         0.00    $0.00
3784    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         RE: GOMORRAH - FIRST AMENDMENT TO LETTER   5/27/2014    0.00    $0.00
                                                                      AGREEMENT
3785    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         RE: GOMORRAH - SECOND AMENDMENT TO         7/9/2014     0.00    $0.00
                                                                      LETTER AGREEMENT
3786    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         RE: TELEVISION SERIES GOMORRAH             10/15/2013   0.00    $0.00
3787    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         SECOND AMENDMENT TO LETTER AGREEMENT                    0.00    $0.00
                                                                      DTD 7/9/2014
3788    CATTLEYA SRL                THE WEINSTEIN COMPANY LLC         TELEVISION SERIES GOMORRAH                 10/25/2013   0.00    $0.00
                                                               Case 18-10601-MFW                                  Doc 1695-1                    Filed 11/08/18                      Page 17 of 77

DISPUTED CONTRACTS TO BE ASSUMED, SUBJECT TO OUTCOME OF LITIGATION
** Lantern filed a declaratory action against one talent counterparty, Bruce Cohen, on October 17, 2018, seeking a determination that the contract between Cohen and The Weinstein Company is not executory and therefore was already assigned to Lantern pursuant to
Bankruptcy Code section 363. Complaint, Lantern Entertainment LLC v. Bruce Cohen Prods. (In re The Weinstein Co. Holdings LLC) , No. 18-50924 (MFW) (the “Cohen Dispute”). Lantern anticipates that the resolution of the Cohen Dispute will confirm Lantern’s
interest in the contract at issue in the Cohen Dispute, which involves a determination of the executory nature of the contract similar to the Disputed Contract. Lantern believes that the resolution of the Cohen Dispute will inform the parties’ position in connection with
this Disputed Contract without burdening the Court with multiple litigations. Lantern reserves its right to assume this Disputed Contract in the event Lantern does not already own the rights to the Disputed Contract.


     CONTRACT NO.                                   DEBTOR(S)                                   CONTRACT COUNTERPARTY                                        CONTRACT TITLE                              EFFECTIVE DATE                 ORIGINAL              ADDITIONAL
    [DOCKET NO. 860]                                                                                                                                                                                                                  CURE AMOUNT            CURE AMOUNT

32                              THE WEINSTEIN COMPANY LLC                              22ND AND INDIANA INC                                   CONFIRMATION DEAL MEMO                                                                 $940,706.00           $0.00
2045                            THE WEINSTEIN COMPANY LLC                              BAZELEVS U.S., INC.                                    PRODUCER AGREEMENT                                    3/3/2017                         $0.00                 $0.00
2048                            THE WEINSTEIN COMPANY LLC                              BAZELEVS US INC                                        FIRST AMENDMENT                                       2/2/2016                         $0.00                 $0.00
3260                            THE WEINSTEIN COMPANY LLC                              BRUCE COHEN PRODUCTIONS                                CERTIFICATE OF ENGAGEMENT                             9/21/2011                        $0.00                 $0.00
3261                            SLP FILMS, INC.                                        BRUCE COHEN PRODUCTIONS                                SERVICES AGREEMENT                                    9/21/2011                        $405,359.00           $0.00
3262                            THE WEINSTEIN COMPANY LLC                              BRUCE COHEN PRODUCTIONS F/S/O BRUCE                    CERTIFICATE OF ENGAGEMENT                             9/21/2011                        $405,359.00
                                                                                       COHEN
5008                            THE WEINSTEIN COMPANY LLC                              COOPER, BRADLEY                                        CONFIRMATION DEAL MEMO DTD 9/23/2011 9/23/2011                                         $0.00                 $0.00

5009                            SLP FILMS, INC.                                        COOPER, BRADLEY                                        CONFIRMATION DEAL MEMO DTD 9/23/2011 9/23/2011                                         $940,706.00           $0.00

5010                            SLP FILMS, INC.                                        COOPER, BRADLEY                                        SERVICES AGREEMENT                                                                     $0.00                 $0.00
5807                            THE WEINSTEIN COMPANY LLC                              DE NIRO, ROBERT                                        CONFIRMATION DEAL MEMO               9/23/2011                                         $0.00                 $0.00
5808                            SLP FILMS, INC.                                        DE NIRO, ROBERT                                        CONFIRMATION DEAL MEMO DTD 9/23/2011 9/23/2011                                         $0.00                 $0.00

5809                            SLP FILMS, INC.                                        DE NIRO, ROBERT                                        CONFIRMATION DEAL MEMO DTD 9/23/2011 9/23/2011                                         $940,706.00           $0.00

5584                            HOPE FILMS INC.                                        FLOFFIN INC.                                           SERVICES AGREEMENT                 4/2/2014                                            $0.00                 $0.00
6304                            THE WEINSTEIN COMPANY LLC                              GIGLIOTTI, DONNA                                       LETTER RE: CONTINGENT COMPENSATION 1/31/2013                                           $582,037.00           $0.00
                                                                                                                                              PURSUANT TO EMPLOYMENT AGREEMENT

12311                           SLP FILMS, INC.                                        GORDON, JON                                            SERVICES AGREEMENT                                    9/27/2011                        $0.00                 $0.00
5581                            THE WEINSTEIN COMPANY LLC                              GYLLENHAAL, JAKE                                       ACTOR'S AGREEMENT – LOANOUT                           4/2/2014                         $0.00                 $0.00
5582                            THE WEINSTEIN COMPANY LLC                              GYLLENHAAL, JAKE                                       ACTOR'S AGREEMENT – LOANOUT                           4/2/2014                         $0.00                 $0.00
5583                            THE WEINSTEIN COMPANY LLC                              GYLLENHAAL, JAKE                                       ACTOR'S AGREEMENT – LOANOUT                           4/2/2014                         $0.00                 $0.00
12215                           SLP FILMS, INC.                                        JENNIFER LAWRENCE                                      SERVICES AGREEMENT                                    9/22/2011                        $102,623.00           $0.00
12240                           THE WEINSTEIN COMPANY LLC/TEAM                         JERRY'S BROTHER INC                                    CERTIFICATE OF ENGAGEMENT                             3/13/2012                        $0.00                 $0.00
                                PLAYERS LLC
12241                           THE WEINSTEIN COMPANY LLC/TEAM                         JERRY'S BROTHER, INC.                                  RE: AGREEMENT DTD 3/13/2012                           3/13/2012                        $0.00                 $0.00
                                PLAYERS LLC
12239                           DIMENSION FILMS/TEAM PLAYERS LLC                       JERRY'S BROTHER, INC. F/S/O DAVID ZUCKER CERTIFICATE OF ENGAGEMENT                                                                            $0.00                 $0.00

12242                           THE WEINSTEIN COMPANY LLC                              JERRY'S BROTHER, INC. F/S/O DAVID ZUCKER SERVICES AGREEMENT                                                  3/13/2012                        $0.00                 $0.00

12243                           THE WEINSTEIN COMPANY LLC                              JERRY'S BROTHER, INC. F/S/O DAVID ZUCKER WRITER AND PRODUCER SERVICES                                        3/13/2012                        $0.00                 $0.00

12588                           SLP FILMS, INC.                                        KANZEON CORP                            SERVICES AGREEMENT                                                   5/16/2011                        $940,706.00           $0.00
8675, 13245                     THE WEINSTEIN COMPANY LLC                              LAWRENCE, JENNIFER                      CERTIFICATE OF ENGAGEMENT                                            9/22/2011                        $102,623.00           $0.00
18266                           HOPE FILMS INC.                                        MCADAMS, RACHEL                         SERVICES AGREEMENT                                                   6/9/2014                         $0.00                 $0.00
16165                           THE WEINSTEIN COMPANY LLC                              MURRAY, BILL                            MURRAY BILL ACTOR AGREEMENT V1                                       2/20/2013                        $0.00                 $0.00
20097                           THE WEINSTEIN COMPANY LLC                              ROBERTS, JULIA                          CERTIFICATE OF ENGAGEMENT                                            8/1/2012                         $0.00                 $0.00
20098                           THE WEINSTEIN COMPANY LLC                              ROBERTS, JULIA                          CONFIRMATION DEAL MEMO AND                                           8/1/2012                         $142,965.00           $0.00
                                                                                                                               AGREEMENT DTD 8/1/2012
20099                           THE WEINSTEIN COMPANY LLC                              SABAJKA PRODUCTIONS II INC              CERTIFICATE OF ENGAGEMENT                                            8/1/2012                         $0.00                 $0.00
21287                           THE WEINSTEIN COMPANY LLC                              SMOKE HOUSE PICTURES, INC. F/S/O GEORGE PRODUCING SERVICES AGREEMENT                                         5/18/2012                        $250,000.00           $0.00
                                                                                       CLOONEY & GRANT HESLOV
22205                           THE WEINSTEIN COMPANY LLC                              STREEP MERYL                            CERTIFICATE OF ENGAGEMENT                                                                             $0.00                 $0.00
22206                           THE WEINSTEIN COMPANY LLC                              STREEP MERYL                            CONFIRMATION DEAL MEMO AND                                           8/1/2012                         $0.00                 $0.00
                                                                                                                               AGREEMENT DTD 8/1/2012
22207                           THE WEINSTEIN COMPANY LLC                              STREEP MERYL                            CONFIRMATION DEAL MEMO AND                                           8/1/2012                         $142,965.00           $0.00
                                                                                                                               AGREEMENT DTD 8/1/2012
                            Case 18-10601-MFW      Doc 1695-1     Filed 11/08/18           Page 18 of 77

22208   THE WEINSTEIN COMPANY LLC   STREEP MERYL                GUARANTY DTD 8/1/2012                 8/1/2012   $0.00   $0.00
23053   THE WEINSTEIN COMPANY LLC   TENGRI INC.                 CURRENT WAR PRODUCING SERVICES AGRE 8/5/2013     $0.00   $0.00
23054   THE WEINSTEIN COMPANY LLC   TENGRI INC.                 FIRST AMENDMENT                       2/2/2016   $0.00   $0.00
23055   THE WEINSTEIN COMPANY LLC   TENGRI INC.                 RE: "CURRENT WAR" - PRODUCING SERVICES8/5/2013   $0.00   $0.00
                                                                     Case 18-10601-MFW                                      Doc 1695-1                       Filed 11/08/18                        Page 19 of 77


DISPUTED CONTRACTS TO BE ASSUMED, SUBJECT TO RESOLVING OBJECTION

** The Disputed Other Contracts are currently subject to pending litigation or objections before the Court. In the event that the Purchaser prevails in connection with the pending litigation and/or the prosecution of pending objections relevant to this contract list and subject to the
resolution of any pending cure dispute, the Purchaser has determined to assume the contracts listed herein. Given that the contracts on this list are the subject of pending objections and/or litigation, all parties’ rights are reserved.




 CONTRACT                 DEBTOR(S)                                                      CONTRACT COUNTERPARTY                                                     CONTRACT TITLE                                       EFFECTIVE              ORIGINAL CURE               ADDITIONAL
     NO.                                                                                                                                                                                                                  DATE                    AMOUNT                      CURE
  [DOCKET                                                                                                                                                                                                                                                                   AMOUNT
   NO. 860]
167         THE WEINSTEIN COMPANY LLC                                                                                                       RODEO GIRLS (THE SERIES) - SEASON 1, EPISODES #1-
                                                                                                                                                                                                                                                                   0.00
                                                                                A&E TELEVISION NETWORKS                                     10                                                                        12/18/2012                                          $0.00
329               TEAM PLAYERS, LLC                                             A+E STUDIOS LLC                                             RE: "SIX" - ASSIGNMENT AND EXECUTIVE PRODUCER                             10/5/2015             $0.00                         $0.00
                                                                                                                                            AGREEMENT
337               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMIMDNSTRI                                      NOTICE OF ASSIGNMENT                                                      1/20/2011             $0.00                         $0.00
344               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      7/14/2033             $0.00                         $0.00
348               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      1/24/2031             $0.00                         $0.00
359               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      PARAMOUNT PICTURES CORPORATION                                            9/17/2012             $0.00                         $0.00
                                                                                                                                            INTERNATIONAL DISTRIBUTION LICENSE
                                                                                                                                            AGREEMENT
346               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      12/8/2031             $0.00                         $0.00
352               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      INTERNATIONAL DISTRIBUTION LICENSE                                        9/17/2012             $0.00                         $0.00
                                                                                                                                            AGREEMENT
352               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      INTERNATIONAL DISTRIBUTION LICENSE                                        9/17/2012             $0.00                         $0.00
                                                                                                                                            AGREEMENT
356               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      NOTICE OF ASSIGNMENT                                                      9/17/2012             $0.00                         $0.00
358               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      NOTICE OF ASSIGNMENT                                                      9/17/2012             $0.00                         $0.00
338               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      6/27/2034             $0.00                         $0.00
351               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      6/21/2022             $0.00                         $0.00
342               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      7/25/2029             $0.00                         $0.00
354               WEINSTEIN GLOBAL FILM CORP.                                   AB SVENSK FILMINDUSTRI                                      INTL DISTRIBUTION LICENSE AGREEMENT                                       11/1/2010             $0.00                         $0.00
350               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                      11/4/2025             $0.00                         $0.00
353               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      INTERNATIONAL DISTRIBUTION LICENSE                                        11/13/2015            $0.00                         $0.00
                                                                                                                                            AGREEMENT
367               WEINSTEIN GLOBAL FILM CORP                                    AB SVENSK FILMINDUSTRI                                      NOTICE OF ASSIGNMENT                                                      11/23/2016            $0.00                         $0.00
349               THE WEINSTEIN COMPANY LLC                                     AB SVENSK FILMINDUSTRI                                      International Distribution Agreement                                                            $0.00                         $0.00
369               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DEAL MEMO RE LICENSE AGREEMENT DTD 6/29/2009                                                    $0.00                         $0.00
370               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DEAL MEMO                                                                 6/29/2009             $0.00                         $0.00
371               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DEAL MEMO CONFIRMING MATERIAL DEAL POINTS                                 1/20/2012             $0.00                         $0.00
                                                                                                                                            FOR THE AGREEMENT TO BE DTD 1/20/2012 RE "SPY
                                                                                                                                            KIDS: ALL THE TIME IN THE WORLD"
372               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DEAL MEMO GRANTING RIGHTS TO ACNG RIGHT                                   1/20/2012             $0.00                         $0.00
                                                                                                                                            AND LICENSE TO TELECAST MOTION PICTURE "SPY
                                                                                                                                            KIDS: ALL THE TIME IN THE WORLD"
373               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DIRECTION TO PAY ASSIGNMENT OF RECEIPTS TO                                3/26/2012             $0.00                         $0.00
                                                                                                                                            UNION BANK N.A.
374               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    DIRECTION TO PAY DTD 3/26/2012 RE: DEAL MEMO                                                    $0.00                         $0.00
                                                                                                                                            DTD 1/20/2012
375               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    LICENSE AGREEMENT CONTAINING SCHEDULE 1 TO                                6/29/2009             $0.00                         $0.00
                                                                                                                                            LICENSE AGREEMENT RE: "ARTHUR & THE
                                                                                                                                            INVISIBLES"
376               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    LICENSE AGREEMENT CONTAINING SCHEDULE 1 TO                                6/29/2009             $0.00                         $0.00
                                                                                                                                            LICENSE AGREEMENT RE: "ARTHUR & THE
                                                                                                                                            INVISIBLES" AND "HOODWINKED" EFFECTIVE DATE:
                                                                                                                                            6/29/2009
377               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    LICENSE AGREEMENT CONTAINING SCHEDULE 1 TO                                6/29/2009             $0.00                         $0.00
                                                                                                                                            LICENSE AGREEMENT RE: "HOODWINKED"
378               THE WEINSTEIN COMPANY LLC                                     ABC CABLE NETWORKS GROUP                                    LICENSE AGREEMENT LICENSE TO TELECAST                                     1/20/2012             $0.00                         $0.00
                                                                                                                                            PROGRAM "SPY KIDS 4"
                                     Case 18-10601-MFW              Doc 1695-1              Filed 11/08/18           Page 20 of 77

379    THE WEINSTEIN COMPANY LLC        ABC CABLE NETWORKS GROUP              SCHEDULE #1 TO LICENSE AGREEMENT EFFECTIVE                     $0.00   $0.00
                                                                              DATE: 6/29/2009
380    THE WEINSTEIN COMPANY LLC        ABC CABLE NETWORKS GROUP              SCHEDULE #1 TO LICENSE AGREEMENT RE LICENSE                    $0.00   $0.00
                                                                              AGREEMENT DTD 6/29/2009 EFFECTIVE DATE:
                                                                              6/29/2009
382    THE WEINSTEIN COMPANY LLC        ABC STUDIOS                           KATE WALSH - SCARY MOVIE 5 EFFECTIVE DATE:                     $0.00   $0.00
                                                                              8/28/2012
841    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS (UK) DARK SKIES        NONDISTURBANCE AGREEMENT & DIRECTION TO           3/14/2013    $0.00   $0.00
                                        LIMITED                               PAY
842    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS (UK) DARK SKIES        NOVATION LETTER                                   8/17/2012    $0.00   $0.00
                                        LIMITED
843    TWC DOMESTIC LLC                 ALLIANCE FILMS (UK) LIMITED           AMENDMENT NO. 1 TO NOTICE OF ASSIGNMENT           12/20/2016   $0.00   $0.00
845    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS (UK) LIMITED           DISTRIBUTION AGREEMENT                            3/21/2012    $0.00   $0.00
846    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS (UK) LIMITED           DISTRIBUTION INFORMATION AGREEMENT                3/21/2012    $0.00   $0.00
848    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED           PAYMENT AGREEMENT                                 10/26/2015   $0.00   $0.00
847    WEINSTEIN GLOBAL FILM CORP.      ALLIANCE FILMS (UK) LIMITED           NOTICE OF ASSIGNMENT AND DISTRIBUTORS             11/16/2012   $0.00   $0.00
                                                                              ACCEPTANCE
855    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              11/13/2022   $0.00   $0.00
                                        ATENA 3)
849    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              11/24/2029   $0.00   $0.00
                                        ATENA 3)
852    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              7/6/2026     $0.00   $0.00
                                        ATENA 3)
853    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              4/6/2024     $0.00   $0.00
                                        ATENA 3)
851    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              8/5/2027     $0.00   $0.00
                                        ATENA 3)
854    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              11/4/2027    $0.00   $0.00
                                        ATENA 3)
850    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS (UK) LIMITED (AURUM-   International Distribution Agreement              9/18/2029    $0.00   $0.00
                                        ATENA 3)
867    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS INC                    NOTICE OF ASSIGNMENT AND DISTRIBUTOR'S            5/22/2009    $0.00   $0.00
                                                                              ACCEPTANCE
862    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS INC                    FRENCH SUBTITLES AGREEMENT                        12/1/2009    $0.00   $0.00
863    WEINSTEIN GLOBAL FILM CORP.      ALLIANCE FILMS INC                    INTERNATIONAL DISTRIBUTION DEAL MEMO              12/1/2008    $0.00   $0.00
866    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS INC                    NOTICE OF ASSIGNMENT AND DISTRIBUTOR'S            1/23/2009    $0.00   $0.00
                                                                              ACCEPTANCE
870    WEINSTEIN GLOBAL FILM CORP.      ALLIANCE FILMS INC                    SUBORDINATION AND QUIET ENJOYMENT                 3/21/2011    $0.00   $0.00
                                                                              AGREEMENT
858    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS INC                    2014 OUTPUT AGREEMENT EXTENSION DTD 4/9/2014                   $0.00   $0.00
860    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS INC                    ALLIANCE FILMS/LICENSOR OUTPUT AGREEMENT                       $0.00   $0.00
                                                                              EXTENSION DTD 8/4/2010
861    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS INC                    ALLIANCE FILMS/LICENSOR OUTPUT AGREEMENT/                      $0.00   $0.00
                                                                              OFFSIDE PICTURES DTD 05/15/2012
864    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS INC                    Letter Agreement, dated as of September 8, 2006                $0.00   $0.00
871    THE WEINSTEIN COMPANY LLC        ALLIANCE FILMS INC.                   OUTPUT AGREEMENT AMENDMENT                                     $0.00   $0.00
857    WEINSTEIN GLOBAL FILM CORP       Alliance Films Inc.                   2014 OUTPUT AGREEMENT EXTENSION DTD                            $0.00   $0.00
                                                                              12/12/2014
874    WEINSTEIN GLOBAL FILM CORP       ALLIANCE FILMS UK LIMITED             NOTICE AND ACKNOWLEDGEMENT OF ASSIGNMENT          4/7/2014     $0.00   $0.00
873    WEINSTEIN GLOBAL FILM CORP.      ALLIANCE FILMS UK LIMITED             INTERNATIONAL DISTRIBUTION LICENSE                10/26/2012   $0.00   $0.00
                                                                              AGREEMENT
875    WEINSTEIN GLOBAL FILM CORP.      ALLIANCE FILMS UK LIMITED             NOTICE OF ASSIGNMENT                              4/7/2014     $0.00   $0.00
1077   THE WEINSTEIN COMPANY LLC        ANCHOR BAY ENTERTAINMENT LLC          LICENSE AND AMENDMENT AGREEMENT DTD 12/4/14       12/4/2014    $0.00   $0.00

1078   THE WEINSTEIN COMPANY LLC        ANCHOR BAY ENTERTAINMENT LLC          AMENDED AND RESTATED COPYRIGHT MORTGAGE, 10/27/2017            $0.00   $0.00
                                                                              FILED AS OF OCTOBER 27, 2017, BY AND BETWEEN
                                                                              ABE AND TWC (SCHEDULE 1 AMITYVILLE: THE
                                                                              AWAKENING + 11 TITLES; SCHEDULE 2 ARMY OF ONE
                                                                              +23 TITLES)
                                         Case 18-10601-MFW          Doc 1695-1        Filed 11/08/18            Page 21 of 77

1079         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDED AND RESTATED SHORT FORM LICENSE                       $0.00   $0.00
                                                                           DTD 12/4/2014
1080         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT, DATED AS OF SEPTEMBER 27, 2011        9/27/2011    $0.00   $0.00
                                                                           (SARAH'S KEY)
1081         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #1, DATED AS OF JULY 28, 2015 (WHEN    7/28/2015    $0.00   $0.00
                                                                           ANIMALS DREAM AND GOODNIGHT)
1083         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #1, DATED AS OF NOVEMBER 25, 2015      11/25/2015   $0.00   $0.00
                                                                           (THE GRACE OF MONACO)
1084         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #10, DATED AS OF AUGUST 24, 2016       8/24/2016    $0.00   $0.00
                                                                           (WILD OATS)
1085         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #10, DATED AS OF JULY 31, 2013 (THE    7/31/2013    $0.00   $0.00
                                                                           SAPPHIRES)
1086         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #11, DATED AS OF OCTOBER 1, 2016       10/1/2016    $0.00   $0.00
                                                                           (DOCTOR THORNE)
1087         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #12, DATED AS OF OCTOBER 1, 2016       10/1/2016    $0.00   $0.00
                                                                           (REIGN OF ASSASSINS, THE LOST BLADESMAN,
                                                                           SANTA'S APPRENTICE AND THE MAGIC SNOWFLAKE)

1088         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #12, DATED AS OF OCTOBER 23, 2013      10/23/2013   $0.00   $0.00
                                                                           (THE GRANDMASTER)
1090         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #13, DATED AS OF JUNE 12, 2017, BY     6/12/2017    $0.00   $0.00
                                                                           AND BETWEEN ABE AND TWC (TRAPPED)
1091         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #13, DATED AS OF JUNE 4, 2014          6/4/2014     $0.00   $0.00
                                                                           (BLINDSIDED)
1093         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #14, DATED AS OF AUGUST 21, 2017, BY   8/21/2017    $0.00   $0.00
                                                                           AND BETWEEN ABE AND TWC (DEMONIC)
1094         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #14, DATED AS OF OCTOBER 17, 2014,     10/17/2014   $0.00   $0.00
                                                                           BY AND BETWEEN ABE AND TWC (RAILWAY MAN,
                                                                           TRACKS, ONE CHANCE, SALINGER, THE IMMIGRANT
                                                                           AND THE DISAPPEARANCE OF ELEANOR RIGBY)
1095         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #15, DATED AS OF SEPTEMBER 21, 2017,   9/21/2017    $0.00   $0.00
                                                                           BY AND BETWEEN ABE AND TWC (3 GENERATIONS)

1096         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #17, DATED AS OF DECEMBER 1, 2017,     12/1/2017    $0.00   $0.00
                                                                           BY AND BETWEEN ABE AND TWC HELLRAISER:
                                                                           JUDGEMENT)
1097         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #18, AS OF DECEMBER 2, 2017, BY AND    12/2/2017    $0.00   $0.00
                                                                           BETWEEN ABE AND TWC (CHILDREN OF THE CORN:
                                                                           RUNAWAY)
1098         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #2, DATED AS OF DECEMBER 7, 2015,      12/7/2015    $0.00   $0.00
                                                                           BY AND BETWEEN ABE AND TWC (MARCO POLO)
1099         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #3, DATED AS OF JANUARY 7, 2016, BY    12/4/2014    $0.00   $0.00
                                                                           AND BETWEEN ABE AND TWC (WAR & PEACE)
1100, 1158   THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #3, DATED AS OF JULY 25, 2012 BY AND   7/25/2012    $0.00   $0.00
                                                                           BETWEEN ABE AND TWC (BUTTER)
1101         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #5, DATED AS OF JUNE 6, 2016, BY AND   6/6/2016     $0.00   $0.00
                                                                           BETWEEN ABE AND TWC (THE TRICK OR TREATERS)
1104         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #8, DATED AS OF AUGUST 22, 2016, BY    8/22/2016    $0.00   $0.00
                                                                           AND BETWEEN ABE AND TWC (DANCE AGAIN)
1105         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #8, DATED AS OF MAY 16, 2013, BY AND   5/16/2013    $0.00   $0.00
                                                                           BETWEEN ABE AND TWC (KON-TIKI, POPULAIRSE,
                                                                           HAUTE CUISINE AND UNFINISHED SONG)

1106         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #9, DATED AS OF AUGUST 23, 2016, BY 8/23/2016       $0.00   $0.00
                                                                           AND BETWEEN ABE AND TWC (VIRAL AND CLOWN)
1107         THE WEINSTEIN COMPANY LLC      ANCHOR BAY ENTERTAINMENT LLC   AMENDMENT #9, DATED AS OF JUNE 18, 2013, BY AND 6/18/2013     $0.00   $0.00
                                                                           BETWEEN ABE AND TWC (THIS MUST BE THE PLACE)
                                           Case 18-10601-MFW           Doc 1695-1         Filed 11/08/18           Page 22 of 77

1108          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      AMENDMENT #4, DATED AS OF MARCH 14, 2016, BY      3/14/2016    $0.00   $0.00
                                                                                AND BETWEEN ABE AND TWC (SCREAM: THE TV
                                                                                SERIES)
1109          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      AMENDMENT NO. 1, DATED AS OF JANUARY 24, 2017,    1/24/2017    $0.00   $0.00
                                                                                BY AND BETWEEN ABE AND TWC (SCHEDULE 1 -
                                                                                ARMY OF ONE + 18 TITLES)
1112          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      AMENDMENT NO. 2, DATED AS OF MARCH 22, 2017,      3/22/2017    $0.00   $0.00
                                                                                BY AND BETWEEN ABE AND TWC (SCHEDULE A -
                                                                                AMITYVILLE: THE AWAKENING + 5 TITLES;
                                                                                SCHEDULE B - ARMY OF ONE + 18 TITLES)
1113          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      LICENSE AGREEMENT, DATED AS OF DECEMBER 21,       12/21/2010   $0.00   $0.00
                                                                                2010,
1114          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      COPYRIGHT MORTGAGE AND ASSIGNMENT DTD             3/22/2017    $0.00   $0.00
                                                                                3/22/2017 (THE CURRENT WAR)
1115          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      COPYRIGHT MORTGAGE AND ASSIGNMENT FILED AS        12/5/2014    $0.00   $0.00
                                                                                OF DECEMBER 5, 2014
1116          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      COPYRIGHT MORTGAGE AND ASSIGNMENT, FILED AS       3/27/2017    $0.00   $0.00
                                                                                OF MARCH 27, 2017, BY AND BETWEEN ABE AND TWC
                                                                                (INTOUCHABLE)
1120          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      LICENSE AGREEMENT, DATED AS OF OCTOBER 21,        10/21/2016   $0.00   $0.00
                                                                                2016, BY AND BETWEEN ABE AND TWC (ARMY OF
                                                                                ONE)
1129          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      SECOND AMENDMENT DTD 3/22/2017 TO LICENSE         3/22/2014    $0.00   $0.00
                                                                                AND AMENDMENT AGREEMENT DTD 12/4/2014
1130          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT LLC      AMENDED AND RESTATED SHORT FORM LICENSE           12/4/2014    $0.00   $0.00
                                                                                AGREEMENT DTD 12/4/2014 (IMITATION GAME +9
                                                                                TITLES)
1135          WEINSTEIN GLOBAL FILM CORP      ANCHOR BAY ENTERTAINMENT UK LTD   INTERNATIONAL DISTRIBUTION AGREEMENT                           $0.00   $0.00
1138          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #11 (SAVING SANTA)                      9/3/2013     $0.00   $0.00
1139          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #2 (CORIOLANUS AND W.E.)                3/20/2012    $0.00   $0.00
1141          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #4, DATED AS OF JULY 31, 2012, BY AND   7/31/2012    $0.00   $0.00
                                                                                BETWEEN ABE AND TWC (UNDEFEATED)
1142          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #5, DATED AS OF AUGUST 1, 2012, BY      8/1/2012     $0.00   $0.00
                                                                                AND BETWEEN ABE AND TWC (BULLY)
1143          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #6, DATED AS OF OCTOBER 1, 2012, BY     10/1/2012    $0.00   $0.00
                                                                                AND BETWEEN ABE AND TWC (WAR OF THE
                                                                                BUTTONS)
1144          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     AMENDMENT #7, DATED AS OF OCTOBER 23, 2012, BY    10/23/2012   $0.00   $0.00
                                                                                AND BETWEEN ABE AND TWC (CODE NAME
                                                                                GERONIMO)
1148          THE WEINSTEIN COMPANY LLC       ANCHOR BAY ENTERTAINMENT, LLC     ANCHOR BAY-THE WEINSTEIN COMPANY/RADIUS           11/14/2012   $0.00   $0.00
                                                                                LICENSE AGREEMENT DTD 11/14/12
2049          THE WEINSTEIN COMPANY LLC       BAZELEVS US INC                   MEMORANDUM OF AGREEMENT                           3/8/2012     $0.00   $0.00
2050          THE WEINSTEIN COMPANY LLC       BAZELEVS US INC                   OPTION/PURCHASE AGREEMENT                         9/5/2013     $0.00   $0.00
2051          THE WEINSTEIN COMPANY LLC       BAZELEVS US INC                   OPTION/PURCHASE AGREEMENT DTD 8/5/2013            8/5/2013     $0.00   $0.00
2053          WEINSTEIN GLOBAL FILM CORP      BBC WORLDWIDE                     INTERNATIONAL DISTRIBUTION AGREEMENT              7/11/2021    $0.00   $0.00
2069, 2074,   THE WEINSTEIN COMPANY LLC       BBC WORLDWIDE LIMITED             Agreement                                         8/6/2014     $0.00   $0.00
2066, 2070,   WEINSTEIN TELEVISION LLC        BBC WORLDWIDE LIMITED             Amendment 1 to Agreement                          12/11/2015   $0.00   $0.00
2076          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     AMENDED & RESTATED ASSIGNMENT AGREEMENT           4/13/2015    $0.00   $0.00
                                                                                DTD 4/13/2015
2078          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     AMENDED AND RESTATED OPTION PURCHASE              5/30/2014    $0.00   $0.00
                                                                                AGREEMENT
2079          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     AMENDED AND RESTATED OPTION PURCHASE              5/30/2014    $0.00   $0.00
                                                                                AGREEMENT DTD 5/30/2014
2083          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     MEMORANDOUM OF AGREEMENT                          9/3/2014     $0.00   $0.00
2088          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     MEMORANDOUM OF AGREEMENT                          9/3/2014     $0.00   $0.00
2084          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     MEMORANDUM OF AGREEMENT DTD 9/3/2014                           $0.00   $0.00
2086          THE WEINSTEIN COMPANY LLC       BBP DEVCO LLC                     SIDE LETTER TO MEMORANDUM OF AGREEMENT            9/3/2014     $0.00   $0.00
                                                                                DTD 9/3/2014
                                   Case 18-10601-MFW          Doc 1695-1     Filed 11/08/18           Page 23 of 77

2075   THE WEINSTEIN COMPANY LLC      BBP DEVCO LLC                AGREEMENT                                       11/19/2012   $0.00   $0.00
2080   THE WEINSTEIN COMPANY LLC      BBP DEVCO LLC                EMPLOYMENT AGREEMENT                            3/8/2013     $0.00   $0.00
2081   THE WEINSTEIN COMPANY LLC      BBP DEVCO LLC                EMPLOYMENT AGREEMENT DTD 3/8/2013               3/8/2013     $0.00   $0.00
2085   THE WEINSTEIN COMPANY LLC      BBP DEVCO LLC                OPTION PURCHASE AGREEMENT                       11/19/2012   $0.00   $0.00
2087   THE WEINSTEIN COMPANY LLC      BBP DEVCO, LLC               AMENDED AND RESTATED OPTION PURCHASE            5/30/2014    $0.00   $0.00
                                                                   AGREEMENT "GOLD" PATRICK MASSETT & JOHN
                                                                   ZINMAN
2088   THE WEINSTEIN COMPANY LLC      BBP DEVCO, LLC               MEMORANDUM OF AGREEMENT                         9/3/2014     $0.00   $0.00
2089   THE WEINSTEIN COMPANY LLC      BBP GLOBAL RIGHTS INC        MULTI-PARTY AGREEMENT                           1/15/2015    $0.00   $0.00
2090   THE WEINSTEIN COMPANY LLC      BBP GOLD LLC                 GOLD - AMENDMENT #1                             3/30/2015    $0.00   $0.00
2091   THE WEINSTEIN COMPANY LLC      BBP GOLD LLC                 GOLD - EXCLUSIVE LICENSE AGREEMENT              3/30/2015    $0.00   $0.00
2092   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - AMENDMENT #1                           7/13/2015    $0.00   $0.00
2093   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - FIFTH AMENDMENT                        8/23/2016    $0.00   $0.00
2094   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - FOURTH AMENDMENT                       6/6/2016     $0.00   $0.00
2095   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - NINTH AMENDMENT                        5/8/2017     $0.00   $0.00
2096   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - SECOND AMENDMENT                       10/26/2015   $0.00   $0.00
2097   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - SIXTH AMENDMENT                        9/23/2016    $0.00   $0.00
2098   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD" - THIRD AMENTMENT                        4/28/2016    $0.00   $0.00
2099   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD"- SEVENTH AMENDMENT                       1/13/2017    $0.00   $0.00
2100   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                "GOLD"- SEVENTH AMENDMENT                       1/23/2017    $0.00   $0.00
2101   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                AMENDED & RESTATED ASSIGNMENT AGREEMENT         4/13/2015    $0.00   $0.00
                                                                   DTD 4/13/2015
2102   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                AMENDMENT #1 DTD 7/13/2015                      7/13/2015    $0.00   $0.00
2103   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                ASSIGNMENT OF RIGHTS                            8/18/2016    $0.00   $0.00
2104   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                EXCLUSIVE LICENSE AGREEMENT                     3/30/2015    $0.00   $0.00
2105   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                EXCLUSIVE LICENSE AGREEMENT DTD 3/30/2015       3/30/2015    $0.00   $0.00
2106   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                INSTRUMENT OF TRANSFER DTD 4/28/2015            4/28/2015    $0.00   $0.00
2107   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                MORTGAGE OF COPYRIGHT AND SECURITY              4/28/2015    $0.00   $0.00
                                                                   AGREEMENT DTD 4/28/2015
2108   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                PRODUCTION SERVICES AGREEMENT DTD 4/3/2015      4/3/2015     $0.00   $0.00
2109   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - AMENDMENT #1                       7/13/2015    $0.00   $0.00
2110   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - EIGHTH AMENDMENT                   1/23/2017    $0.00   $0.00
2111   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - FIFTH AMENDMENT                    8/23/2016    $0.00   $0.00
2112   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - FOURTH AMENDMENT                   6/6/2016     $0.00   $0.00
2113   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - NINTH AMENDMENT                    5/8/2017     $0.00   $0.00
2114   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - SECOND AMENDMENT                   10/26/2015   $0.00   $0.00
2115   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - SEVENTH AMENDMENT                  1/13/2017    $0.00   $0.00
2116   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - SIXTH AMENDMENT                    9/23/2016    $0.00   $0.00
2117   THE WEINSTEIN COMPANY LLC      BBP GOLD, LLC                RE: "GOLD" - THIRD AMENDMENT                    4/28/2016    $0.00   $0.00
2118   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            AMENDS ACQUISITION AGREEMENT DTD 2/7/2014       5/12/2014    $0.00   $0.00
2119   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            AMENDS IG AGREEMENT DTD 2/7/2014                5/29/2014    $0.00   $0.00
2120   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            AMENDS OPTION PURCHASE AGREEMENT DTD            8/12/2013    $0.00   $0.00
                                                                   11/19/2012, AS AMENDED
2121   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            ASSIGNMENT AGREEMENT                            7/30/2013    $0.00   $0.00
2122   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            ASSIGNMENT OF THE REGISTRATION                  9/12/2013    $0.00   $0.00
2123   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            ASSIGNMENT OF THE REGISTRATION                               $0.00   $0.00
2124   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            EXCLUSIVE LICENSE AGREEMENT                     2/7/2014     $0.00   $0.00
2125   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            EXCLUSIVE LICENSE AGREEMENT                                  $0.00   $0.00
2126   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            FIRST AMENDMENT                                 5/12/2014    $0.00   $0.00
2128   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            INSTRUMENT OF TRANSFER FOR IMITATION GAME                    $0.00   $0.00
2129   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            MULTI-PARTY AGREEMENT                           1/15/2015    $0.00   $0.00
2130   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            RE: AGREEMENT DTD 2/7/2014                      8/6/2014     $0.00   $0.00
2131   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            RE: AMENDED AND RESTATED OPTION AGREEMENT       9/13/2013    $0.00   $0.00
                                                                   DTD 7/6/2011
2132   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            RE: OPTION PURCHASE AGREEMENT DTD 11/19/2012,   9/13/2013    $0.00   $0.00
                                                                   AS AMENDED
2133   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            RE: PURCHASE AGREEMENT DTD 10/11/2011           1/14/2013    $0.00   $0.00
2134   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            SECOND AMENDMENT                                5/29/2014    $0.00   $0.00
2135   THE WEINSTEIN COMPANY LLC      BBP IMITATION LLC            THIRD AMENDMENT                                 7/16/2017    $0.00   $0.00
                                    Case 18-10601-MFW              Doc 1695-1       Filed 11/08/18         Page 24 of 77

2127   THE WEINSTEIN COMPANY LLC       BBP IMITATION LLC                  FIRST AMENDMENT DTD 5/12/2014                 5/12/2014    $0.00         $0.00
2136   THE WEINSTEIN COMPANY LLC       BBP IMITATION LLC/BBP DEVCO LLC    AMENDMENT NO. 1 TO OPTION PURCHASE            8/12/2012    $0.00         $0.00
                                                                          AGREEMENT
2666   THE WEINSTEIN COMPANY LLC       BLACK BEAR IG LIMITED              BRIDGE AGREEMENT                              9/13/2013    $0.00         $0.00
2667   THE WEINSTEIN COMPANY LLC       BLACK BEAR IG LIMITED              DIRECTOR'S AGREEMENT                          9/15/2013    $0.00         $0.00
2668   THE WEINSTEIN COMPANY LLC       BLACK BEAR PICTURES                EXCLUSIVE LICENSE AGREEMENT                   3/30/2015    $0.00         $0.00
3091   THE WEINSTEIN COMPANY LLC       BRITISH BROADCASTING CORPORATION   DELIVERY DATE AMENDMENT                       10/25/2011   $0.00         $0.00
3093   THE WEINSTEIN COMPANY LLC       BRITISH BROADCASTING CORPORATION   LABORATORY PLEDGEHOLDER AGREEMENT (MY         9/16/2010    $0.00         $0.00
                                                                          WEEK WITH MARILYN)
3098   THE WEINSTEIN COMPANY LLC       BRITISH BROADCASTING CORPORATION   MY WEEK WITH MARILYN SIDE LETTER              1/18/2011    $0.00         $0.00
3105   THE WEINSTEIN COMPANY LLC       BRITISH BROADCASTING CORPORATION   THE DEED OF ASSIGNMENT AND CONSENT            8/18/2010    $0.00         $0.00
0      THE WEINSTEIN COMPANY LLC       BRITISH BROADCASTING CORPORATION   INTERPARTY AGREEMENT RELATING TO THE FILM                  $596,780.00   $0.00
                                                                          PROVISIONALLY ENTITLED "WOMAN IN GOLD"
       THE WEINSTEIN COMPANY LLC       BROWN 26 PRODUCTIONS, LLC          SHORT FORM LICENSE AGREEMENT                  8/15/2011    $0.00         $0.00
       THE WEINSTEIN COMPANY LLC       BROWN 26 PRODUCTIONS, LLC          SECURITY AGREEMENT, ASSIGNMENT AND            8/15/2011    $0.00         $0.00
                                                                          MORTGAGE OF COPYRIGHT
3303   THE WEINSTEIN COMPANY LLC       BUENA VISTA TELEVISION             LIVE WITH KELLY AND MICHAEL - BURNT                        $0.00         $0.00
                                                                          PROMOTION EFFECTIVE DATE: 9/28/2015
3304   THE WEINSTEIN COMPANY LLC       BUENA VISTA THEATRICAL GROUP LTD   MARQUEE RELEASE AND LICENSE EFFECTIVE DATE:                $0.00         $0.00
                                                                          9/16/2011
3318   THE WEINSTEIN COMPANY LLC       BULLY PROJECT LLC, THE             COMPOSER AGREEMENT                            3/10/2011    $0.00         $0.00
3319   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            5/14/2011    $0.00         $0.00
                                                                          AGREEMENT
3320   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            7/2/2012     $0.00         $0.00
                                                                          AGREEMENT
3321   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            5/19/2011    $0.00         $0.00
                                                                          AGREEMENT
3322   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            5/18/2012    $0.00         $0.00
                                                                          AGREEMENT
3323   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            5/15/2011    $0.00         $0.00
                                                                          AGREEMENT
3324   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            2/29/2012    $0.00         $0.00
                                                                          AGREEMENT
3325   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            2/13/2012    $0.00         $0.00
                                                                          AGREEMENT
3326   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             INTERNATIONAL DISTRIBUTION LICENSE            5/17/2011    $0.00         $0.00
                                                                          AGREEMENT
3327   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             LICENSE AGREEMENT                             5/1/2011     $0.00         $0.00
3328   WEINSTEIN GLOBAL FILM CORP      BULLY PROJECT LLC, THE             SALES AGENCY AGREEMENT                        4/24/2011    $0.00         $0.00
3384   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER" AMENDMENT #1                     5/31/2013    $0.00         $0.00
3385   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER" AMENDMENT #2                     8/21/2013    $0.00         $0.00
3386   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER"- AMENDMENT #2                    8/21/2013    $0.00         $0.00
3387   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER" AMENDMENT #3                                  $0.00         $0.00
3388   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER" AMENDMENT #4                     9/5/2013     $0.00         $0.00
3389   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER"- AMENDMENT #4                    9/5/2013     $0.00         $0.00
3390   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER" AMENDMENT #5                     12/2/2013    $0.00         $0.00
3391   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER"- AMENDMENT #5                    12/2/2013    $0.00         $0.00
3392   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   "THE BUTLER"- EXCLUSIVE LICENSE AGREEMENT     6/3/2013     $0.00         $0.00
3402   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   AMENDMENT NO. 3 TO BUTLER AGREEMENT                        $0.00         $0.00
3406   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   COLLECTION ACCOUNT MANAGEMENT AGREEMENT       11/15/2012   $0.00         $0.00
3410   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   DOMESTIC DISTRIBUTION AGREEMENT               8/31/2012    $0.00         $0.00
3411   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   DOMESTIC DISTRIBUTION AGREEMENT               8/31/2012    $0.00         $0.00
3417   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   NON-DISTURBANCE AGREEMENT                     8/14/2013    $0.00         $0.00
3418   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   OPTION AGREEMENT                              3/27/2012    $0.00         $0.00
3419   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   OPTION AGREEMENT                              4/3/2012     $0.00         $0.00
3421   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   QUITCLAIM AGREEMENT                           3/22/2012    $0.00         $0.00
3429   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   SIDE LETTER TO QUITCLAIM AGREEMENT            3/23/2012    $0.00         $0.00
3412   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   DOMESTIC DISTRIBUTION AGREEMENT               8/31/2012    $0.00         $0.00
3422   THE WEINSTEIN COMPANY LLC       BUTLER FILMS LLC                   SALES AGENT AGREEMENT                         5/4/2012     $0.00         $0.00
                                   Case 18-10601-MFW               Doc 1695-1     Filed 11/08/18           Page 25 of 77

3393   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  ACKNOWLEDGEMENT AND CONSENT DTD 3/22/2012        3/22/2012    $0.00   $0.00
3394   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AGREEMENT CONFIRMATION DTD 3/27/2012             3/27/2012    $0.00   $0.00
3395   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AGREEMENT CONFIRMATION DTD 4/3/2012              4/3/2012     $0.00   $0.00
2296   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT #1 DTD 5/31/2013                       5/31/2013    $0.00   $0.00
3397   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT #2 DTD 8/21/2013                       8/21/2013    $0.00   $0.00
3398   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT #3                                                  $0.00   $0.00
3399   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT #4 DTD 9/5/2013                        9/5/2013     $0.00   $0.00
3400   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT #5 DTD 12/2/2013                       12/2/2013    $0.00   $0.00
3401   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  AMENDMENT NO 3 TO BUTLER AGREEMENT                            $0.00   $0.00
3403   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  APPLICATION DTD 7/21/2012                        7/21/2012    $0.00   $0.00
3404   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  BUTLER AMENDMENT 2 DTD 8/21/2013                 8/21/2013    $0.00   $0.00
3405   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CERTIFICATION OF REGISTRATION DTD 12/5/2013      12/5/2013    $0.00   $0.00
3407   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CONFIRMATION OF AGREEMENT DTD 3/27/2012          3/27/2012    $0.00   $0.00
3408   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CONFIRMATION OF AGREEMENT DTD 4/3/2012           4/3/2012     $0.00   $0.00
3410   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  DOMESTIC DISTRIBUTION AGREEMENT DTD 8/31/2012    8/31/2012    $0.00   $0.00

3414   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  EXCLUSIVE LICENSE AGREEMENT DTD 6/3/2013         6/3/2013     $0.00   $0.00
3415   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  LEE DANIELS THE BUTLER AMENDMENT NO 4 DTD        9/5/2013     $0.00   $0.00
                                                                        9/5/2013
3416   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  LEE DANIELS THE BUTLER AMENDMENT NO 5 DTD        12/2/2013    $0.00   $0.00
                                                                        12/2/2013
3423   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SCREENPLAY REGISTRATION APPLICATION DTD          7/21/2012    $0.00   $0.00
                                                                        7/21/2012
3424   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SHORT FORM ASSIGNMENT DTD 6/13/2012              6/13/2012    $0.00   $0.00
3425   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SHORT FORM ASSIGNMENT DTD 7/9/2012               7/9/2012     $0.00   $0.00
3426   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SHORT FORM COPYRIGHT QUITCLAIM DTD 6/29/2012     6/29/2012    $0.00   $0.00
3427   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SHORT FORM COPYRIGHT QUITCLAIM DTD 7/9/2012                   $0.00   $0.00
3430   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SUPPLEMENTAL TITLE REPORT DTD 8/1/2013           8/1/2013     $0.00   $0.00
3431   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  THE BUTLER AGREEMENT DTD 3/27/2012               3/27/2012    $0.00   $0.00
3432   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  THE BUTLER AGREEMENT DTD 4/3/2012                4/3/2012     $0.00   $0.00
3413   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  EXCLUSIVE LICENSE AGREEMENT                                   $0.00   $0.00
3407   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CONFIRMATION OF AGREEMENT DTD 3/27/2012          3/27/2012    $0.00   $0.00
3409   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CORRESPONDENCE LETTER DTD 4/4/2018               4/4/2018     $0.00   $0.00
3409   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  CORRESPONDENCE LETTER DTD 4/4/2018               4/4/2018     $0.00   $0.00
3420   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  QUITCLAIM AGREEMENT DTD 3/22/2012                3/22/2012    $0.00   $0.00
3428   THE WEINSTEIN COMPANY LLC      BUTLER FILMS LLC                  SIDE LETTER DTD 3/23/2012                        3/23/2012    $0.00   $0.00
3436   THE WEINSTEIN COMPANY LLC      BUTLER PRODUCTIONS LLC            WIL HAYGOOD 2ND RESEARCH PAYMENT DTD             8/1/2012     $0.00   $0.00
                                                                        8/1/2012
3949   WEINSTEIN TELEVISION LLC       CHANNEL 271 PRODUCTIONS LLC       ACQUISITION AGREEMENT DTD 12/16/2016             12/16/2016   $0.00   $0.00
3950   WEINSTEIN TELEVISION LLC       CHANNEL 271 PRODUCTIONS LLC       TRAPPED - ACQUISITION AGREEMENT DTD 12/16/2016   12/16/2016   $0.00   $0.00

3948   THE WEINSTEIN COMPANY LLC      CHANNEL 271 PRODUCTIONS LLC       ACQUISITION AGREEMENT                            12/16/2016   $0.00   $0.00
4342   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         CINE-MANIC PRODUCTIONS INC CONTRACT              6/29/2015    $0.00   $0.00
                                                                        AMENDMENT
4343   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         CONDITIONAL APPROVAL AGREEMENT                   9/26/2014    $0.00   $0.00
4344   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         CONFIRMATION DEAL MEMO (LOANOUT)                 10/20/2014   $0.00   $0.00
4345   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         CONFIRMATION DEAL MEMO (LOANOUT)                 10/24/2014   $0.00   $0.00
4346   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         CONSULTING AND AGREED UPON PROCEDURE             3/10/2015    $0.00   $0.00
                                                                        SERVICES ENGAGEMENT LETTER
4347   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         DEPOSIT AGREEMENT                                12/10/2014   $0.00   $0.00
4348   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         DEPOSIT AGREEMENT - DIRECTOR'S DRAW-DOWN         12/10/2014   $0.00   $0.00
4349   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         DIRECTOR'S ADDENDUM                                           $0.00   $0.00
4350   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         EXCEUTED BYLAWS                                  9/15/2014    $0.00   $0.00
4351   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         LETTER OF ADHERENCE                                           $0.00   $0.00
4352   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         PENSION AND HELATH PLANS                         10/8/2014    $0.00   $0.00
4353   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         PRODUCING AGREEMENT                              9/16/2014    $0.00   $0.00
4354   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         SECURITY DEPOSIT LETTER                          12/18/2014   $0.00   $0.00
4355   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTION INC         THEATRICAL INFORMATION SHEET                     10/8/2014    $0.00   $0.00
4356   THE WEINSTEIN COMPANY LLC      CINE-MANIC PRODUCTIONS INC        EXCLUSIVE LICENSE AGREEMENT                                   $0.00   $0.00
                                           Case 18-10601-MFW              Doc 1695-1          Filed 11/08/18           Page 26 of 77

4357         THE WEINSTEIN COMPANY LLC         CINE-MANIC PRODUCTIONS INC           PRODUCTION SERVICES AGREEMENT DTD 9/15/2014                 $0.00           $0.00
4815, 4814   THE WEINSTEIN COMPANY LLC         COLUMBIA PICTURES INDUSTRIES INC.    CO-FINANCING AND DISTRIBUTION AGREEMENT FOR    8/15/2011    $1,720,566.00   $0.00
                                                                                    "DJANGO UNCHAINED"
             THE WEINSTEIN COMPANY LLC         COLUMBIA PICTURES INDUSTRIES INC.    SIDE LETTER FOR "DJANGO UNCHAINED"             8/15/2011    $0.00           $0.00
4911         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS              EXCLUSIVE LICENSE AGREEMENT                                 $147,590.00     $0.00
4913         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        ACQUISITION AGREEMENT                          2/13/2010    $0.00           $0.00
4914         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        AMENDMENT NO. 1 TO AGREEMENT                   9/15/2010    $0.00           $0.00
4915         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        AMENDMENT NO. 3 TO AGREEMENT                   1/28/2011    $0.00           $0.00
4916         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        DEAL MEMORANDUM                                4/13/2009    $0.00           $0.00
4916         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        DEAL MEMORANDUM                                4/13/2009    $0.00           $0.00
4916         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        DEAL MEMORANDUM                                4/13/2009    $0.00           $0.00
4917         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        MEMORANDUM OF AGREEMENT                        3/27/2009    $0.00           $0.00
4918         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        SALES AGENCY DEAL MEMORANDUM                   4/13/2009    $0.00           $0.00
4911         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        EXCLUSIVE LICENSE AGREEMENT                                 $0.00           $0.00
4912         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        SIDE LETTER DTD 9/23/2010                                   $0.00           $0.00
4917         THE WEINSTEIN COMPANY LLC         COMPANY MEN PRODUCTIONS, INC.        MEMORANDUM OF AGREEMENT                        3/27/2009    $147,590.00     $0.00
6921         WEINSTEIN TELEVISION LLC          ENDEMOL SHINE INTERNATIONAL          AMENDMENT #2 DTD 7/8/2016                                   $0.00           $0.00
                                               LIMITED
6922         WEINSTEIN TELEVISION LLC          ENDEMOL SHINE INTERNATIONAL          PEAKY BLINDERS SEASONS 1,2 AND 3               12/31/2013   $0.00           $0.00
                                               LIMITED
6923         WEINSTEIN TELEVISION LLC          ENDEMOL SHINE INTERNATIONAL LTD      AMENDMENT #2                                  7/8/2016      $0.00           $0.00
6924         WEINSTEIN TELEVISION LLC          ENDEMOL SHINE INTERNATIONAL LTD      LICENSE                                                     $0.00           $0.00
6925         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       AGREEMENT RE: "PEAKY BLINDERS" SEASON 1 AND 2 12/31/2013    $827,630.00     $0.00
                                               LIMITED
6926         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       AMENDMENT #1 TO CONTRACT NO:106258 DTD         9/5/2014     $0.00           $0.00
                                               LIMITED                              9/5/2014
6927         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       AMENDMENT #2 TO CONTRACT NO:106258 DTD         7/8/2016     $0.00           $0.00
                                               LIMITED                              7/8/2016
6928         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       AMENDMENT NO 1                                 9/5/2014     $0.00           $0.00
                                               LIMITED
6929         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       FIRST AMENDMENT TO PRINCIPAL AGREEMENT DTD 9/25/2014        $0.00           $0.00
                                               LIMITED                              12/31/2014
6930         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       LICENSE AGREEMENT                                           $0.00           $0.00
                                               LIMITED
6931         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       LICENSE AGREEMENT DTD 12/31/2013               12/31/2013   $0.00           $0.00
                                               LIMITED
6932         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       LICENSE FOR "PEAKY BLINDERS" SEASON 1 AND 2    12/31/2013   $0.00           $0.00
                                               LIMITED
6933         THE WEINSTEIN COMPANY LLC         ENDEMOL WORLDWIDE DISTRIBUTION       PEAKY BLINDERS SEASONS 1 AND 2                 12/31/2013   $0.00           $0.00
                                               LIMITED
7049         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV         NOTICE OF ASSIGNMENT                           3/5/2015     $0.00           $0.00
7047         WEINSTEIN GLOBAL FILM CORP./TWC   ENTERTAINMENT ONE BENELUX BV         FORM OF DIRECTION TO PAY                       10/19/2016   $0.00           $0.00
             DOMESTIC LLC
7048         WEINSTEIN GLOBAL FILM CORP.       ENTERTAINMENT ONE BENELUX BV         INTERNATIONAL DISTRIBUTION LICENSE             1/16/2015    $0.00           $0.00
                                                                                    AGREEMENT
7059         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           6/8/2032     $0.00           $0.00
7052         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           9/11/2020    $0.00           $0.00
7065         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           3/27/2028    $0.00           $0.00
7061         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           3/21/2023    $0.00           $0.00
7070         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           5/26/2022    $0.00           $0.00
7060         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           6/10/2030    $0.00           $0.00
7058         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           7/25/2023    $0.00           $0.00
7055         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           12/1/2030    $0.00           $0.00
7067         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           11/3/2031    $0.00           $0.00
7068         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           11/29/2032   $0.00           $0.00
7063         WEINSTEIN GLOBAL FILM CORP        ENTERTAINMENT ONE BENELUX BV (RCV)   International Distribution Agreement           4/8/2030     $0.00           $0.00
7072         WEINSTEIN GLOBAL FILM CORP.       ENTERTAINMENT ONE BENELUX RIGHTS     INTERNATIONAL DISTRIBUTION LICENSE             5/24/2012    $0.00           $0.00
                                               BV                                   AGREEMENT
                                             Case 18-10601-MFW                Doc 1695-1      Filed 11/08/18         Page 27 of 77

7076           WEINSTEIN GLOBAL FILM CORP.      ENTERTAINMENT ONE BENELUX RIGHTS    NOTICE OF ASSIGNMENT                           7/17/2013    $0.00   $0.00
                                                BV
7077           THE WEINSTEIN COMPANY LLC        ENTERTAINMENT ONE BENELUX RIGHTS    NOTICE OF ASSIGNMENT                           9/30/2010    $0.00   $0.00
                                                BV
7073           WEINSTEIN GLOBAL FILM CORP.      ENTERTAINMENT ONE BENELUX RIGHTS    INTL DISTRIBUTION LICENSE AGREEMENT            11/17/2010   $0.00   $0.00
                                                BV
7075           WEINSTEIN GLOBAL FILM CORP.      ENTERTAINMENT ONE BENELUX RIGHTS    NOTICE OF ASSIGNMENT                           1/20/2011    $0.00   $0.00
                                                BV
7139           THE WEINSTEIN COMPANY LLC        ESPN ENTERPRISES, INC.              OUTPUT DISTRIBUTION AGREEMENT EFFECTIVE                     $0.00   $0.00
                                                                                    DATE: 7/6/2006
11341          THE WEINSTEIN COMPANY LLC        ILM (LUCAS FILM PREMIERE THEATRE)   MASTER THEATRICAL EXHIBITION LICENSE                        $0.00   $0.00
                                                                                    AGREEMENT
11558          THE WEINSTEIN COMPANY LLC        INTERNATIONAL FAMILY                DEAL MEMO                                      5/24/2010    $0.00   $0.00
                                                ENTERTAINMENT INC.
11861          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS INC          RE: AGREEMENT DTD 9/16/2013                                 $0.00   $0.00
11863          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         EXCLUSIVE LICENSE AGREEMENT                                 $0.00   $0.00
11864          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         EXCLUSIVE LICENSE AGREEMENT                    5/30/2014    $0.00   $0.00
11865          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         RE: AGREEMENT DTD 5/18/2015                                 $0.00   $0.00
11866          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         RE: AGREEMENT DTD 5/30/2014                                 $0.00   $0.00
11867          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         RE: AGREEMENT DTD 8/1/2013                     9/19/2013    $0.00   $0.00
11868          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         RE: AGREEMENT DTD 9/19/2013                                 $0.00   $0.00
11862          THE WEINSTEIN COMPANY LLC        IT FOLLOWS PRODUCTIONS, LLC         APPLICATION FOR SCREENPLAY "IT FOLLOWS" DTD                 $0.00   $0.00
                                                                                    9/19/2013
11869          THE WEINSTEIN COMPANY LLC        It will Follow, Inc.                AGREEMENT                                                   $0.00   $0.00
11870          THE WEINSTEIN COMPANY LLC        It will Follow, Inc.                RE: AGREEMENT DTD 8/1/2013                                  $0.00   $0.00
11870          THE WEINSTEIN COMPANY LLC        It will Follow, Inc.                RE: AGREEMENT DTD 8/1/2013                                  $0.00   $0.00
11871          THE WEINSTEIN COMPANY LLC        It will Follow, Inc.                RE: AGREEMENT DTD 9/16/2013                                 $0.00   $0.00
13036          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            CONTINGENT COMPENSATION AMENDMENT DTD                       $0.00   $0.00
                                                                                    10/30/2015
13038          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            COPYRIGHT MORTGAGE AND ASSIGNMENT DTD                       $0.00   $0.00
                                                                                    9/15/2014
13039          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            DEFERMENT SIDE LETTER                          9/15/2014    $0.00   $0.00
13040          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            ONE-PICTURE LICENSE AGREEMENT DTD 9/15/2014                 $0.00   $0.00
13040          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            ONE-PICTURE LICENSE AGREEMENT DTD 9/15/2014                 $0.00   $0.00
13041          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            PRODUCTION SERVICES AGREEMENT DTD 9/15/2014                 $0.00   $0.00
13046          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            SHORT FORM LICENSE DTD 11/25/2014                           $0.00   $0.00
13043          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            THEATRICAL DISTRIBUTOR'S ASSUMPTION                         $0.00   $0.00
                                                                                    AGREEMENT
13044          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            TWC DOMESTIC OUTPUT DEAL SUMMARY               9/15/2015    $0.00   $0.00
13045          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            TWC TERM SHEET                                 9/15/2014    $0.00   $0.00
13037          THE WEINSTEIN COMPANY LLC        L DRIVER PRODUCTIONS INC            CONTINGENT COMPENSATION AMENDMENT DTD                       $0.00   $0.00
                                                                                    10/30/2015
13036, 13037   THE WEINSTEIN COMPANY LLC        L. DRIVER PRODUCTIONS, INC.         CONTINGENT COMPENSATION AMENDMENT DTD          10/30/2015   $0.00   $0.00
                                                                                    10/30/2015
13042          THE WEINSTEIN COMPANY LLC        L.DRIVER PRODUCTIONS,INC            SHORT FORM LICENSE                             11/25/2014   $0.00   $0.00
13414          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT                                      8/25/2011    $0.00   $0.00
13415          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT                                      2/6/2008     $0.00   $0.00
13416          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT #1                                   3/30/2011    $0.00   $0.00
13417          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT AS OF 8/22/2008 TO MOTION PICTURE                 $0.00   $0.00
                                                                                    AND TELEVISION SEIRES PRODUCTION AND LICENSE
                                                                                    AGREMENTS DEAL MEMORANDUM
13418          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT AS OF AUGUST 22, 2008 TO MOTION      8/22/2008    $0.00   $0.00
                                                                                    PICTIRE AND TELEVISION SERIES PRODUCTION AND
                                                                                    LICENSE AGREEMENTS DEAL MEMORANDA
13419          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT AS OF MARCH 14, 2008, MOTION         3/14/2008    $0.00   $0.00
                                                                                    PICTURE LICENSE AGREEMENT DEAL
                                                                                    MEMORANDUM
13420          THE WEINSTEIN COMPANY LLC        LIFETIME ENTERTAINMENT SERVICES     AMENDMENT RE: THREE ADDITIONAL FILES           8/21/2009    $0.00   $0.00
                                        Case 18-10601-MFW             Doc 1695-1           Filed 11/08/18                Page 28 of 77

13423   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   AMENDMENT TO MOTION PICTURE AND TELEVISION                 8/22/2008    $0.00   $0.00
                                                                              SERIES PRODUCTION AND LICENSE AGREEMENTS
                                                                              DEAL MEMORANDUM
13424   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   AMENDMENT TO MOTION PICTURE LICENSE                        3/14/2008    $0.00   $0.00
                                                                              AGREEMENT DEAL MEMORANDUM
13425   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   AMENDMENT TO MOTION PICTURE LICENSE                        8/21/2009    $0.00   $0.00
                                                                              AGREEMENT DEAL MEMORANDUM
13426   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   AMENDMENT TO TELEVISION PRODUCTION                                      $0.00   $0.00
                                                                              AGREEMENT
13427   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   AMENDMENT TO TELEVISION SERIES AGREEMENT                   2/7/2008     $0.00   $0.00
13430   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   DEAL MEMORANDUM                                            5/4/2010     $0.00   $0.00
13431   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   LETTER AGREEMENT                                           8/29/2009    $0.00   $0.00
13432   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   LETTER AMENDMENT RE: "LIVE" AND "GIRL IN THE               8/6/2009     $0.00   $0.00
                                                                              PARK"
13433   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   LETTER RE AMENDMENT TO MEMORANDUM DTD                      8/21/2009    $0.00   $0.00
                                                                              2/7/08 AMENDING LICENSE TERM AMENDMENT FOR
                                                                              THE MOVIES "THE READER", "VICKY CRISTINA
                                                                              BARCELONA" AND "THE GATHERING"
13436   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   MEMORANDUM AMENDMENT DTD 8/22/2008                                      $0.00   $0.00
13440   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   MOTION PICTURE LICENSE AGREEMENT DEAL                      3/14/2008    $0.00   $0.00
                                                                              MEMORANDUM
13448   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   PRODUCTION LICENSE AGREEMENT                               2/7/2008     $0.00   $0.00
13450   THE WEINSTEIN COMPANY LLC           LIFETIME ENTERTAINMENT SERVICES   SETTLEMENT AGREEMENT                                       3/31/2009    $0.00   $0.00
13463   THE WEINSTEIN COMPANY LLC           LIFETIME, LMN                     EMAIL CORRESPONDENCE RE: WINDOWS DTD                                    $0.00   $0.00
                                                                              11/22/2016
13519   THE WEINSTEIN COMPANY LLC           LIONS GATE FILMS INC.             EXCLUSIVE LICENSE AGREEMENT DTD 10/13/06                   10/13/2006   $0.00   $0.00
                                                                              (Rambo 4, Monkey King a/k/a the Untitled J&J Project and
                                                                              Sicko)
13824   THE WEINSTEIN COMPANY LLC           LUCAS FILMS PREMIERE THEATRE      MASTER THEATRICAL EXHIBITION LICENSE                                    $0.00   $0.00
                                                                              AGREEMENT
15400   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ACQUISITION AGREEMENT AMENDMENT DTD                        10/13/2006   $0.00   $0.00
                                                                              10/13/2006
15403   WEINSTEIN ACQUISITION COMPANY LLC   MIRAMAX FILM CORP                 ACQUISITION AGREEMENT AMENDMENT DTD                        2/12/2009    $0.00   $0.00
                                                                              2/12/2009
15409   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ACQUISITION AGREEMENT DTD 3/29/2005                        9/30/2005    $0.00   $0.00
15410   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ACQUISITION AGREEMENT-SEPTEMBER 30, 2005,                  9/30/2005    $0.00   $0.00
                                                                              CLOSING ITEMS
15411   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ACQUISITION AMENDMENT DTD 4/15/2005                                     $0.00   $0.00
15412   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ADDENDUM A TO AGREEMENT DTD 3/29/2005                                   $0.00   $0.00
15413   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 ADDENDUM B TO AGREEMENT DTD 3/29/2005                                   $0.00   $0.00
15489   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP                 LIVE STAGE PROJECTS AMENDMENT DTD 2/8/2010                              $0.00   $0.00
15501   THE WEINSTEIN COMPANY LLC / W       MIRAMAX FILM CORP                 PAYMENT AGREEMENT DTD 11/5/2009                                         $0.00   $0.00
        ACQUISITION COMPANY LLC / FASHION
        CENTS LLC
15505   THE WEINSTEIN COMPANY LLC / W       MIRAMAX FILM CORP                 PAYMENT AGREEMENT DTD 5/22/2009                                         $0.00   $0.00
        ACQUISITION COMPANY LLC / FASHION
        CENTS LLC
15524   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 QUITCLAIM AGREEMENT                                        4/17/2008    $0.00   $0.00
15526   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 QUITCLAIM AGREEMENT                                        5/30/2007    $0.00   $0.00
15530   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 QUITCLAIM OF PROJECTS DTD 07/26/2006                                    $0.00   $0.00
15531   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 QUITCLAIM OF PROJECTS LETTER DTD 9/1/2006                               $0.00   $0.00
15543   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 SIDE LETTER RE: QUITCLAIM OF PROJECTS DTD                  7/26/2006    $0.00   $0.00
                                                                              7/26/2006
15544   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                 SIDE LETTER RE: QUITCLAIM OF PROJECTS DTD                               $0.00   $0.00
                                                                              9/1/2006
15546   THE WEINSTEIN COMPANY LLC / W       MIRAMAX FILM CORP                 STAGE PLAY AMENDMENT DTD 2/8/2010                                       $0.00   $0.00
        ACQUISITION COMPANY LLC
15549   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP                 SUPER COP AMENDMENT DTD 1/18/2008                          1/18/2008    $0.00   $0.00
15554   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP                 TALENT DEAL AMENDMENT DTD 6/18/2008                                     $0.00   $0.00
                                        Case 18-10601-MFW              Doc 1695-1          Filed 11/08/18          Page 29 of 77

15556   THE WEINSTEIN COMPANY LLC/W         MIRAMAX FILM CORP                   VARIOUS MOTION PICTURE PROJECTS                  8/6/2005    $0.00   $0.00
        ACQUISITION COMPANY LLC
15557   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP                  VARIOUS MOTION PICTURE PROJECTS AMENDMENT                     $0.00   $0.00
                                                                               DTD 8/5/2008
15409   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  ACQUISITION AGREEMENT DTD 3/29/2005 EFFECTIVE                 $0.00   $0.00
                                                                               DATE: 9/30/2005
15475   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  HELLRAISER REMAKE/SEQUEL AGREEMENT SEQUEL 11/12/2007          $0.00   $0.00
                                                                               AGREEMENT
15483   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  LICENSE AGREEMENT DTD 11/12/2007                              $0.00   $0.00
15539   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP                  SHORT FORM LICENSE & QUITCLAIM EFFECTIVE                      $0.00   $0.00
                                                                               DATE: 3/22/2010 (Spy Kids 4)
15449   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  CLOSING ITEMS LETTER DTD 9/30/2005 RE:                        $0.00   $0.00
                                                                               ACQUISITION AGREEMENT DTD 3/29/2005
15450   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  CLOSING LETTER DTD 9/30/2005 RE: ACQUISITION                  $0.00   $0.00
                                                                               AGREEMENT DTD 9/30/2005
15451   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP                  CLOSING LETTER DTD 9/30/2005 RE:ACQUISITION                   $0.00   $0.00
                                                                               AGREEMENT DTD 9/30/2005
15565   THE WEINSTEIN COMPANY LLC / W       MIRAMAX FILM CORP, MIRAMAX FILM NY AMENDMENT TO ACQUISITION AGREEMENT            8/16/2010       $0.00   $0.00
        ACQUISITION COMPANY LLC             LLC,
15567   THE WEINSTEIN COMPANY LLC/ W        MIRAMAX FILM CORP.                 ACQUISITION AGREEMENT AMENDMENT               8/3/2009        $0.00   $0.00
        ACQUISITION COMPANY LLC
15568   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP.                  DEVELOPMENT FINANCING AND COLLABORATION          5/10/2013   $0.00   $0.00
                                                                                AGREEMENT
15569   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP.                  EXECUTED QUITCLAIM                               9/30/2004   $0.00   $0.00
15570   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP.                  LETTER CONFIRMING AGREEMENT DTD 1/9/04 RE        2/6/2004    $0.00   $0.00
                                                                                MIRAGE'S SERVICES IN CONNECTION W/A POSSIBLE
                                                                                TV AND/OR FILM PROJECT BASED ON THE BOOKS BY
                                                                                SANDY MCCALL SM ITH
15571   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP.                  LETTER CONFIRMING AGREEMENT RE AMY MOORE'S                   $0.00   $0.00
                                                                                PRODUCING SERVICES OF "THE NO. 1 LADIES
                                                                                DETECTIVE AGENCY"
15572   THE WEINSTEIN COMPANY LLC           MIRAMAX FILM CORP.                  QUITCLAIM AGREEMENT                              5/30/2007   $0.00   $0.00
15573   W ACQUISITION COMPANY LLC           MIRAMAX FILM CORP.                  QUITCLAIM AGREEMENT AS OF APRIL 12, 2007                     $0.00   $0.00
                                                                                "NUMBER ONE LADY'S DETECTIVE AGENCY" W
                                                                                ACQUISITION COMPANY, LLC ("NEWCO")/QUITCLAIM
                                                                                TO NEWCO
15576   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY                     LICENSE AGREEMENT                                8/31/2010   $0.00   $0.00
15576   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY                     LICENSE AGREEMENT EFFECTIVE DATE: 8/31/2010                  $0.00   $0.00
15581   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY LLC                 LICENSE AGREEMENT EFFECTIVE DATE: 12/1/2010                  $0.00   $0.00
15582   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY LLC                 LICENSE AGREEMENT EFFECTIVE DATE: 8/31/2010                  $0.00   $0.00
15584   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY LLC                 LICENSE AGREEMENT DTD 12/1/2010                              $0.00   $0.00
15585   W ACQUISITION COMPANY LLC           MIRAMAX FILM NY LLC                 LICENSE AGREEMENT DTD 12/1/2010 RE: ACQUISTION               $0.00   $0.00
                                                                                AGREEMENT DTD 3/29/2005
16152   THE WEINSTEIN COMPANY LLC           MUPPETS STUDIO LLC, THE             LICENSE                                          7/14/2011   $0.00   $0.00
17605   THE WEINSTEIN COMPANY LLC           OWN LLC                             PROGRAM LICENSE AGREEMENT                        8/22/2013   $0.00   $0.00
17609   THE WEINSTEIN COMPANY LLC           OWN LLC                             PROGRAM LICENSE AGREEMENT (20 FEET FROM                      $0.00   $0.00
                                                                                STARDOM) DTD 8/22/2013
17613   THE WEINSTEIN COMPANY LLC           OWN LLC                             PROGRAM LICENSE AGREEMENT                        8/22/2013   $0.00   $0.00
17611   THE WEINSTEIN COMPANY LLC           Own LLC                             PROGRAM LICENSE AGREEMENT (THE BUTLER) DTD                   $0.00   $0.00
                                                                                8/22/2013
17612   THE WEINSTEIN COMPANY LLC           Own LLC                             PROGRAM LICENSE AGREEMENT DTD 12/30/2013                     $0.00   $0.00
21210   THE WEINSTEIN COMPANY LLC           SM4 PRODUCTIONS INC                 LETTER AGREEMENT DTD 3/10/2011                               $0.00   $0.00
21213   THE WEINSTEIN COMPANY LLC/ W        SM4 PRODUCTIONS INC                 PAYMENT AGREEMENT DTD 11/5/2009                              $0.00   $0.00
        ACQUISITION COMPANY LLC / FASHION
        CENTS LLC
21214   THE WEINSTEIN COMPANY LLC           SM4 PRODUCTIONS INC                 PAYMENT AGREEMENT DTD 11/5/2009                              $0.00   $0.00
21215   THE WEINSTEIN COMPANY LLC           SM4 PRODUCTIONS INC                 PAYMENT AGREEMENT DTD 5/22/2009                              $0.00   $0.00
21218   W ACQUISITION COMPANY LLC/ THE      SM4 PRODUCTIONS INC                 PAYMENT AGREEMENT DTD 5/22/2009                              $0.00   $0.00
        WEINSTEIN COMPANY LLC
                                      Case 18-10601-MFW                Doc 1695-1     Filed 11/08/18         Page 30 of 77

21219   W ACQUISITION COMPANY LLC        SM4 PRODUCTIONS INC                SCARY MOVIE 5 EFFECTIVE DATE: 3/10/2011                    $0.00   $0.00
21221   THE WEINSTEIN COMPANY LLC        SM4 PRODUCTIONS, INC.              RE: "SCARY MOVIE 5" DTD 3/10/11 LETTER RE                  $0.00   $0.00
                                                                            ACQUISITION AGREEMENT DTD 3/25/05
21856   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT LLC            AMENDMENT TO SETTLEMENT AGREEMENT AND         4/10/2014    $0.00   $0.00
                                                                            MUTUAL RELEASE
21857   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT LLC            DEAL MEMORANDUM DTD 1/12/18                   1/12/2018    $0.00   $0.00
21858   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT LLC            DEAL MEMORANDUM DTD 12/15/16                  12/15/2016   $0.00   $0.00
21865   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT LLC            SETTLEMENT AGREEMENT & MUTUAL RELEASE DTD     9/30/2013    $0.00   $0.00
                                                                            9/30/13
21869   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT, LLC           LIBRARY DEAL MEMORANDUM DTD 11/16/2015 (THE   11/16/2015   $0.00   $0.00
                                                                            BUTLER)
21870   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT, LLC           LIBRARY DEAL MEMORANDUM DTD 11/16/2015        11/16/2015   $0.00   $0.00
                                                                            (DJANGO UNCHAINED)
N/A     THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT, LLC           LIBRARY DEAL MEMORANDUM DTD 11/16/2015        11/16/2015   $0.00   $0.00
                                                                            (INGLORIOUS BASTARDS)
21874   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT, LLC           LIBRARY DEAL MEMORANDUM DTD 11/16/2015 (32    11/16/2015   $0.00   $0.00
                                                                            PICTURES)
21876   THE WEINSTEIN COMPANY LLC        STARZ ENTERTAINMENT, LLC           STARZ ALLOCATIONS DTD 10/20/2017              12/20/2017   $0.00   $0.00
22415   THE WEINSTEIN COMPANY LLC        SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          1/11/2017    $0.00   $0.00
22409   WEINSTEIN GLOBAL FILM CORP.      SUN DISTRIBUTION GROUP S.A.        International Distribution Agreement                       $0.00   $0.00
22386   WEINSTEIN GLOBAL FILM CORP.      SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            11/4/2007    $0.00   $0.00
                                                                            AGREEMENT
22414   WEINSTEIN GLOBAL FILM CORP.      SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          12/21/2007   $0.00   $0.00
22407   WEINSTEIN GLOBAL FILM CORP.      SUN DISTRIBUTION GROUP S.A.        International Distribution Agreement          10/11/2028   $0.00   $0.00
22406   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        International Distribution Agreement          11/10/2031   $0.00   $0.00
22412   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            3/10/2015    $0.00   $0.00
                                                                            AGREEMENT
22412   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            3/10/2015    $0.00   $0.00
                                                                            AGREEMENT
22413   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          3/10/2015    $0.00   $0.00
22410   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            12/29/2028   $0.00   $0.00
                                                                            AGREEMENT
22388   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            2/18/2015    $0.00   $0.00
                                                                            AGREEMENT
22392   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          10/13/2016   $0.00   $0.00
22393   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          10/13/2016   $0.00   $0.00
22394   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        NOTICE OF ASSIGNMENT                          4/6/2012     $0.00   $0.00
22411   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            1/10/2012    $0.00   $0.00
                                                                            AGREEMENT
22387   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            11/7/2012    $0.00   $0.00
                                                                            AGREEMENT
22389   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        Notice of Assignment                          11/7/2012    $0.00   $0.00
22395   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            12/4/2027    $0.00   $0.00
                                                                            AGREEMENT
22397   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            7/30/2030    $0.00   $0.00
                                                                            AGREEMENT
22408   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            1/24/2027    $0.00   $0.00
                                                                            AGREEMENT
22405   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            11/5/2025    $0.00   $0.00
                                                                            AGREEMENT
22396   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            9/6/2027     $0.00   $0.00
                                                                            AGREEMENT
22408   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            1/24/2027    $0.00   $0.00
                                                                            AGREEMENT
22390   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            2/18/2015    $0.00   $0.00
                                                                            AGREEMENT
22388   WEINSTEIN GLOBAL FILM CORP       SUN DISTRIBUTION GROUP S.A.        INTERNATIONAL DISTRIBUTION LICENSE            2/18/2015    $0.00   $0.00
                                                                            AGREEMENT
23017   WEINSTEIN GLOBAL FILM CORP       TELE MUNCHEN FERNSEH GMBH & CO.    DIRECTION TO PAY                              2/1/2017     $0.00   $0.00
                                      Case 18-10601-MFW               Doc 1695-1      Filed 11/08/18         Page 31 of 77

23020   WEINSTEIN GLOBAL FILM CORP        TELE MUNCHEN FERNSEH GMBH & CO.   NOTICE OF ASSIGNMENT                           2/1/2017     $0.00   $0.00
23021   WEINSTEIN GLOBAL FILM CORP        TELE MUNCHEN FERNSEH GMBH & CO.   NOTICE OF ASSIGNMENT DTD 2/1/2017                           $0.00   $0.00
23022   WEINSTEIN GLOBAL FILM CORP        TELE MUNCHEN FERNSEH GMBH & CO.   RE: CURRENT WAR FIRST AMENDMENT DTD                         $0.00   $0.00
                                                                            12/10/2016
23019   THE WEINSTEIN COMPANY LLC         TELE MUNCHEN FERNSEH GMBH & CO.   International Distribution Agreement                        $0.00   $0.00
23025   WEINSTEIN GLOBAL FILM CORP        TELE MUNCHEN FERUSEH GMBG + CO    INTERNATIONAL DISTRIBUTION DEAL MEMO           11/23/2015   $0.00   $0.00
                                          PRODUKTIONSGESELLSCHAFT
3081    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          2nd SUPPLEMENTAL DEVELOPMENT AGREEMENT         12/9/2013    $0.00   $0.00
                                          CORPORATION
3082    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          AGREEMENT                                      6/16/2011    $0.00   $0.00
                                          CORPORATION
3083    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          BBC LICENSE AGREEMENT                          5/25/2014    $0.00   $0.00
                                          CORPORATION
3087    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          DEED OF ASSIGNMENT                             5/23/2014    $0.00   $0.00
                                          CORPORATION
3092    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          DEVELOPMENT AGREEMENT                          10/31/2011   $0.00   $0.00
                                          CORPORATION
3093    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          LABORATORY PLEDGEHOLDER AGREEMENT (MY          9/16/2010    $0.00   $0.00
                                          CORPORATION                       WEEK WITH MARILYN)
3095    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          MY WEEK WITH MARILYN                           9/3/2010     $0.00   $0.00
                                          CORPORATION
3096    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          MY WEEK WITH MARILYN                           8/19/2010    $0.00   $0.00
                                          CORPORATION
3097    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          MY WEEK WITH MARILYN                           9/10/2010    $0.00   $0.00
                                          CORPORATION
3107    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          LIFE STORY OPTION AGREEMENT                    2/24/2011    $0.00   $0.00
                                          CORPORATION
3108    THE WEINSTEIN COMPANY LLC         THE BRITISH BROADCASTING          MARIA ALTMANN LIFE STORY OPTION AGREEMETN      5/16/2011    $0.00   $0.00
                                          CORPORATION
13414   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT                                      8/25/2011    $0.00   $0.00
13415   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT                                      2/6/2008     $0.00   $0.00
13416   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT #1                                   3/30/2011    $0.00   $0.00
13416   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT #1                                   3/30/2011    $0.00   $0.00
13417   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT AS OF 8/22/2008 TO MOTION PICTURE                 $0.00   $0.00
                                                                            AND TELEVISION SEIRES PRODUCTION AND LICENSE
                                                                            AGREMENTS DEAL MEMORANDUM
13418   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT AS OF AUGUST 22, 2008 TO MOTION      8/22/2008    $0.00   $0.00
                                                                            PICTIRE AND TELEVISION SERIES PRODUCTION AND
                                                                            LICENSE AGREEMENTS DEAL MEMORANDA
13419   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT AS OF MARCH 14, 2008, MOTION         3/14/2008    $0.00   $0.00
                                                                            PICTURE LICENSE AGREEMENT DEAL
                                                                            MEMORANDUM
13420   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT RE: THREE ADDITIONAL FILES           8/21/2009    $0.00   $0.00
13421   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO DEAL MEMORANDUM                   8/22/2008    $0.00   $0.00
13422   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO MOTION PICTURE AGREEMENT          2/7/2008     $0.00   $0.00
13423   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO MOTION PICTURE AND TELEVISION     8/22/2008    $0.00   $0.00
                                                                            SERIES PRODUCTION AND LICENSE AGREEMENTS
                                                                            DEAL MEMORANDUM
13424   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO MOTION PICTURE LICENSE            3/14/2008    $0.00   $0.00
                                                                            AGREEMENT DEAL MEMORANDUM
13424   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO MOTION PICTURE LICENSE            3/14/2008    $0.00   $0.00
                                                                            AGREEMENT DEAL MEMORANDUM
13425   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO MOTION PICTURE LICENSE            8/21/2009    $0.00   $0.00
                                                                            AGREEMENT DEAL MEMORANDUM
13426   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO TELEVISION PRODUCTION                          $0.00   $0.00
                                                                            AGREEMENT
13427   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         AMENDMENT TO TELEVISION SERIES AGREEMENT       2/7/2008     $0.00   $0.00
13430   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         DEAL MEMORANDUM                                5/4/2010     $0.00   $0.00
13431   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC         LETTER AGREEMENT                               8/29/2009    $0.00   $0.00
                                      Case 18-10601-MFW               Doc 1695-1     Filed 11/08/18          Page 32 of 77

13432   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        LETTER AMENDMENT RE: "LIVE" AND "GIRL IN THE   8/6/2009     $0.00   $0.00
                                                                           PARK"
13433   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        LETTER RE AMENDMENT TO MEMORANDUM DTD          8/21/2009    $0.00   $0.00
                                                                           2/7/08 AMENDING LICENSE TERM AMENDMENT FOR
                                                                           THE MOVIES "THE READER", "VICKY CRISTINA
                                                                           BARCELONA" AND "THE GATHERING"
13436   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MEMORANDUM AMENDMENT DTD 8/22/2008                          $0.00   $0.00
13437   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT                            $0.00   $0.00
                                                                           AMENDMENT DTD 3/14/2008
13438   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT                            $0.00   $0.00
                                                                           AMENDMENT DTD 8/21/2009
13439   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT                            $0.00   $0.00
                                                                           AMENDMENT DTD 8/22/2008
13440   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT DEAL          2/7/2008     $0.00   $0.00
                                                                           MEMORANDUM
13440   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT DEAL          2/7/2008     $0.00   $0.00
                                                                           MEMORANDUM
13441   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT DEAL          3/14/2008    $0.00   $0.00
                                                                           MEMORANDUM
13442   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT DEAL          2/7/2008     $0.00   $0.00
                                                                           MEMORANDUM
13443   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT DEAL                       $0.00   $0.00
                                                                           MEMORANDUM DTD 2/7/2008
13444   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT LETTER                     $0.00   $0.00
                                                                           AMENDMENT DTD 4/15/2009
13445   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PICTURE LICENSE AGREEMENT LETTER                     $0.00   $0.00
                                                                           AMENDMENT DTD 8/6/2009
13446   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PRICTURE LICENSE AGREEMENT DEAL         2/7/2008     $0.00   $0.00
                                                                           MEMORANDUM
13446   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        MOTION PRICTURE LICENSE AGREEMENT DEAL         2/7/2008     $0.00   $0.00
                                                                           MEMORANDUM
13447   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        TELEVISION SERIES PRODUCTION AND LICENSE                    $0.00   $0.00
                                                                           AGREEMENT DTD 2/7/2008
13448   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        PRODUCTION LICENSE AGREEMENT                   2/7/2008     $0.00   $0.00
13449   LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        REQUIREMENT FOR SIMILTANEOUS EXECUTION OF      2/7/2008     $0.00   $0.00
                                                                           (I) THE MOTION PICTURE LICENSE AGREEMENT AND
                                                                           (II) THE TELEVISION SERIES PRODUCTION AND
                                                                           LICENSE AGREEMENT & (III) THE PYGMALION
                                                                           AGREEMENT
        LIFETIME ENTERTAINMENT SERVICES   THE WEINSTEIN COMPANY LLC        TELEVISION SERIES LICENSE AGREEMENT-           9/8/2008
                                                                           STANDARD TERMS AND CONDITIONS
23818   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        AMENDMENT NO. 1                                4/15/2013    $0.00   $0.00
23819   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        DIGITAL CONTENT AGREEMENT                      12/10/2012   $0.00   $0.00
23820   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        EVENT MANAGEMENT AGREEMENT                     1/1/2014     $0.00   $0.00
23821   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        MARKETING AGREEMENT                            1/1/2014     $0.00   $0.00
23823   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        PRODUCTION SERVICE AGREEMENT                   6/16/2015    $0.00   $0.00
23824   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        PRODUCTION SERVICES AGREEMENT                  1/1/2014     $0.00   $0.00
23825   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        PRODUCTION SERVICES AGREEMENT                  1/1/2014     $0.00   $0.00
23826   TOYOTA MOTOR CORPORATION          THE WEINSTEIN COMPANY LLC        PRODUCTION SERVICES AGREEMENT                  6/16/2015    $0.00   $0.00
23827   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        AGREEMENT                                      6/5/2013     $0.00   $0.00
23829   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        LEXUS SPONSORSHIP AGREEMENT                    7/16/2014    $0.00   $0.00
23829   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        LEXUS SPONSORSHIP AGREEMENT                    7/16/2014    $0.00   $0.00
23830   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        MOTOR VEHICLE AGREEMENT                        4/1/2014     $0.00   $0.00
23831   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        SPONSORSHIP AGREEMENT                          12/5/2013    $0.00   $0.00
23831   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        SPONSORSHIP AGREEMENT                          12/5/2013    $0.00   $0.00
23833   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        SPONSORSHIP AGREEMENT                          7/16/2015    $0.00   $0.00
23833   TOYOTA MOTOR SALES USA INC        THE WEINSTEIN COMPANY LLC        SPONSORSHIP AGREEMENT                          7/16/2015    $0.00   $0.00
2307    BETA FILM GMBH                    THE WEINSTEIN COMPANY LLC        ACQUISITION AGREEMENT                                       $0.00   $0.00
2308    BETA FILM GMBH                    THE WEINSTEIN COMPANY LLC        ACQUISITION AGREEMENT DTD 10/15/2013                        $0.00   $0.00
                                           Case 18-10601-MFW              Doc 1695-1    Filed 11/08/18        Page 33 of 77

2309         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        AGREEMENT DTD 10/15/2013                                 $0.00          $0.00
2309         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        AGREEMENT DTD 10/15/2013                                 $0.00          $0.00
2309         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        AGREEMENT DTD 10/15/2013                                 $0.00          $0.00
2310         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        LETTER AGREEMENT DTD 10/25/2013                          $0.00          $0.00
2311         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        LICENSE AGREEMENT DTD 10/15/2013                         $0.00          $0.00
2312         BETA FILM GMBH                   THE WEINSTEIN COMPANY LLC        NOTICE TO EXERCISE EXCLUSIVE OPTION DTD                  $0.00          $0.00
                                                                               11/29/2016
2313       BETA FILM GMBH                     THE WEINSTEIN COMPANY LLC        THE WEINSTEIN COMPANY                                    $0.00        $0.00
       168 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        2016 MOTION PICTURE LICENSE DTD 4/4/2017                         0.00 $0.00
       169 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        2016 MOTION PICTURE LICENSE DTD 4/4/2017                         0.00 $0.00
                                                                               2016 MOTION PICTURE LICENSE SECOND
                                                                                                                                                0.00
       170 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AMENDMENT DTD 5/24/2017                                               $0.00
       176 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AMENDMENT - LOCATION EXPENSE OVERAGE        4/10/2013            0.00 $0.00
                                                                               AMENDMENT # 12 TO MOTION PICTURE LICENSE
                                                                                                                                                0.00
       177 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AGREEMENT DEAL MEMORANDUM DTD 3/3/2016                                $0.00
       179 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AMENDMENT #4 DTD 2/25/2013                                       0.00 $0.00
                                                                               AMENDMENT #4 TO MOTION PICTURE LICENSE
                                                                                                                                                0.00
       180 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AGREEMENT                                   2/25/2013                   $0.00
                                                                               AMENDMENT AS OF 03/30/2016 MOTION PICTURE
                                                                                                                                                0.00
       181 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        LICENSE AGREEMENT MEMORANDUM AMENDMENT                                  $0.00
                                                                               AMENDMENT AS OF 5/4/2010 MOTION PICTURE
                                                                                                                                                0.00
       184   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        LICENSE AGREEMENT DEAL MEMORANDUM                                     $0.00
       191   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDMENT DTD 3/5/2015                                           0.00 $0.00
       193   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDMENT DTD 7/12/2012                                          0.00 $0.00
       198   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDMENT TO MOTION PICTURE AGREEMENT       2/7/2008             0.00 $0.00
                                                                               AMENDMENT TO MOTION PICTURE LICENSE
                                                                                                                                                0.00
       199 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AGREEMENT DEAL MEMORANDUM DTD 8/1/2013                                  $0.00
                                                                               AMENDMENT TO MOTION PICTURE LICENSE
                                                                                                                                                0.00
       200 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AGREEMENT DTD 3/30/2016                                                 $0.00
                                                                               AMENDMENT TO MOTION PICTURE LICENSE DEAL
                                                                                                                                                0.00
       201   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        MEMORANDUM                                  5/4/2010                    $0.00
       207   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDS AGREEMENT DTD 2/7/2008 AS AMENDED    3/30/2016            0.00   $0.00
       208   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDS AGREEMENT DTD 2/7/2008 AS AMENDED    5/16/2016            0.00   $0.00
       208   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDS AGREEMENT DTD 2/7/2008 AS AMENDED    5/16/2016            0.00   $0.00
       208   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDS AGREEMENT DTD 2/7/2008 AS AMENDED    5/16/2016            0.00   $0.00
       208   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        AMENDS AGREEMENT DTD 2/7/2008 AS AMENDED    5/16/2016            0.00   $0.00
       212   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        CONFIDENTIAL AMENDMENT DTD 7/12/2012                             0.00   $0.00
                                                                               CONFIDENTIAL AS OF MARCH 30, 2016
                                                                               ("AMENDMENT"), MOTION PICTURE LICENCE                            0.00
       213 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        AGREEMENT, MEMORANDUM AGREEMENT                                         $0.00
                                                                               CONFIDENTIAL DEAL TERMS PROPOSAL -"RODEO
                                                                                                                                                0.00
       214 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        GIRLS"                                      11/15/2012                $0.00
       217 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        DEAL MEMO                                   1/26/2010            0.00 $0.00
       232 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        DIRECTION TO PAY DTD 5/24/2017                                   0.00 $0.00
                                                                               ELEVENTH AMENDMENT - LIFETIME MOTION
                                                                                                                                                0.00
       235 A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC        PICTURE LICENSE AGREEMENT DTD 5/16/2016                                 $0.00
                                                                               ELEVENTH AMENDMENT - LIFETIME MOTION
                                                                                                                                                0.00
       236   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        PICTURE LICENSE AGREEMENT DTD 5/16/2016                                 $0.00
       237   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        ELEVENTH AMENDMENT DTD 5/16/2016                                 0.00   $0.00
       238   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        ELEVENTH AMENDMENT DTD 5/16/2016                                 0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       239   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 9/18/2013            0.00   $0.00
       240   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 1/26/2010            0.00   $0.00
       241   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        EXCLUSIVE LICENSE AGREEMENT                 10/1/2012            0.00   $0.00
       254   A&E TELEVISION NETWORKS LLC      THE WEINSTEIN COMPANY LLC        MEMORANDUM AMENDMENT DTD 2/23/2011                               0.00   $0.00
                                             Case 18-10601-MFW               Doc 1695-1       Filed 11/08/18          Page 34 of 77

        255   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 3/30/2016                                 0.00   $0.00
        257   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 3/30/2016                                 0.00   $0.00
        258   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 3/30/2016                                 0.00   $0.00
        259   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 5/4/2010                                  0.00   $0.00
        260   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 6/10/2010                                 0.00   $0.00
        261   A&E TELEVISION NETWORKS LLC        THE WEINSTEIN COMPANY LLC          MEMORANDUM AMENDMENT DTD 6/24/2010                                 0.00   $0.00
                                                                                    RE: 2016 MOTION PICTURE LICENSE SECOND
                                                                                                                                                       0.00
        316   A&E TELEVISION NETWORKS, LLC       THE WEINSTEIN COMPANY LLC          AMENDMENT                                      5/24/2017                  $0.00
        317   A&E TELEVISION NETWORKS, LLC       THE WEINSTEIN COMPANY LLC          RE: 2016 MOTION PICTURE LICENSE                4/3/2017            0.00   $0.00
        318   A&E TELEVISION NETWORKS, LLC       THE WEINSTEIN COMPANY LLC          RE: 2016 MOTION PICTURE LICENSE                4/3/2017            0.00   $0.00
        319   A&E TELEVISION NETWORKS, LLC       THE WEINSTEIN COMPANY LLC          RE: 2016 MOTION PICTURE LICENSE                4/4/2017            0.00   $0.00
        320   A&E TELEVISION NETWORKS, LLC       THE WEINSTEIN COMPANY LLC          RE: 2016 MOTION PICTURE LICENSE AGREEMENT                          0.00   $0.00
                                                                                    RE: 2016 MOTION PICTURE LICENSE SECOND
                                                                                                                                                       0.00
        321 A&E TELEVISION NETWORKS, LLC         THE WEINSTEIN COMPANY LLC          AMENDMENT                                      5/24/2017                  $0.00
                                                                                    AMENDMENT AS OF MAY 4, 2010 MOTION PICTURE
                                                                                                                                                       0.00
        322 A&E TELEVISION NETWORKS, LLC, AS SUCCETHE WEINSTEIN COMPANY LLC         LICENSE AGREEMENT DEAL MEMORANDUM              5/4/2010                   $0.00
                                                  THE WEINSTEIN COMPANY LLC / TWC
                                                                                                                                                       0.00
        231 A&E TELEVISION NETWORKS LLC           DOMESTIC LLC                      DIRECTION OF PAY DTD 5/24/2017                                            $0.00
23846       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       ARTIST AGREEMENT                               9/15/2010   $0.00          $0.00
23846       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       ARTIST AGREEMENT                               9/15/2010   $0.00          $0.00
23847       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       COSTUME DESIGNER AGREEMENT                     8/18/2010   $0.00          $0.00
23847       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       COSTUME DESIGNER AGREEMENT                     8/18/2010   $0.00          $0.00
23848       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DEED OF ASSIGNMENT                             8/18/2010   $0.00          $0.00
23848       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DEED OF ASSIGNMENT                             8/18/2010   $0.00          $0.00
23849       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DIRECTOR AGREEMENT                                         $0.00          $0.00
23849       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DIRECTOR AGREEMENT                                         $0.00          $0.00
23850       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DIRECTOR AGREEMENT                             9/7/2010    $0.00          $0.00
23850       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DIRECTOR AGREEMENT                             9/7/2010    $0.00          $0.00
23850       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       DIRECTOR AGREEMENT                             9/7/2010    $0.00          $0.00
23854       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       HEAD OF AGREEMENT - DAME JUDI DENCH            9/20/2010   $0.00          $0.00
23855       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       HEADS OF AGREEMENT - KENNETH BRANAGH           9/21/2010   $0.00          $0.00
23856       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       INVESTMENT AGREEMENT                           9/16/2010   $0.00          $0.00
23859       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       LICENSE AGREEMENT                              8/13/2010   $0.00          $0.00
23860       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       MY WEEK WITH MARILYN                           9/10/2010   $0.00          $0.00
23861       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       MY WEEK WITH MARILYN                           9/3/2010    $0.00          $0.00
23862       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       MY WEEK WITH MARILYN                           8/19/2010   $0.00          $0.00
23863       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       POST-PRODUCTION SERVICES AGREEMENT             9/16/2010   $0.00          $0.00
23863       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       POST-PRODUCTION SERVICES AGREEMENT             9/16/2010   $0.00          $0.00
23864       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       PRODUCER AGREEMENT                             9/10/2010   $0.00          $0.00
23864       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       PRODUCER AGREEMENT                             9/10/2010   $0.00          $0.00
23865       THE WEINSTEIN COMPANY LLC             TRADEMARK (MARILYN) LIMITED       SHIPLEY OPINION OF "MY WEEK WITH MARILYN" AS   9/6/2010    $0.00          $0.00
                                                                                    CULTURALLY BRITISH FILM
23867         THE WEINSTEIN COMPANY LLC          TRADEMARK (MARILYN) LIMITED        UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH     9/16/2010   $0.00          $0.00
                                                                                    MARILYN"
23867         THE WEINSTEIN COMPANY LLC          TRADEMARK (MARILYN) LIMITED        UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH     9/16/2010   $0.00          $0.00
                                                                                    MARILYN"
23867         THE WEINSTEIN COMPANY LLC          TRADEMARK (MARILYN) LIMITED        UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH     9/16/2010   $0.00          $0.00
                                                                                    MARILYN"
23869         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            DEED OF ASSIGNMENT                             8/18/2010   $0.00          $0.00
23869         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            DEED OF ASSIGNMENT                             8/18/2010   $0.00          $0.00
23872         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            MY WEEK WITH MARILYN                           9/10/2010   $0.00          $0.00
23873         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            MY WEEK WITH MARILYN                           9/3/2010    $0.00          $0.00
23874         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            MY WEELK WITH MARILYN                          8/19/2010   $0.00          $0.00
23875         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            OPTIONS AGREEMENT                              5/18/2007   $0.00          $0.00
23875         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            OPTIONS AGREEMENT                              5/18/2007   $0.00          $0.00
23876         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            SHORT FORM ASSIGNMENT                          6/5/2007    $0.00          $0.00
23878         THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED            UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH     9/16/2010   $0.00          $0.00
                                                                                    MARILYN"
                                       Case 18-10601-MFW              Doc 1695-1     Filed 11/08/18          Page 35 of 77

23878   THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED         UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH      9/16/2010    $0.00           $0.00
                                                                           MARILYN"
23878   THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED         UK TAX CREDIT LOAN AGREEMENT-"MY WEEK WITH      9/16/2010    $0.00           $0.00
                                                                           MARILYN"
23879   THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED         WRITER AGREEMENT                                6/12/2007    $0.00           $0.00
23879   THE WEINSTEIN COMPANY LLC          TRADEMARK FILMS LIMITED         WRITER AGREEMENT                                6/12/2007    $0.00           $0.00
23822   TOYOTA MOTOR CORPORATION           TWC SHORT FILMS LLC             PRODUCTION SERVICE AGREEMENT                    4/15/2017    $0.00           $0.00
24545   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        EMAIL REGARDING 12 PICTURE LICENSE                           $5,613,918.95   $0.00
                                                                           AGREEMENT DTD 6/6/2016
24538   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDMENT NO. 1 TO PROGRAM LICENSE                           $0.00           $0.00
                                                                           AGREEMENT DTD 1/28/2016
24539   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDMENT NO. 2 TO PROGRAM LICENSE                           $0.00           $0.00
                                                                           AGREEMENT DTD 2/22/2016
24540   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDMENT NO. 3 TO PROGRAM LICENSE              10/14/2016   $0.00           $0.00
                                                                           AGREEMENT DTD 2/28/2017
24540   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDMENT NO. 3 TO PROGRAM LICENSE              10/14/2016   $0.00           $0.00
                                                                           AGREEMENT DTD 2/28/2017
24541   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDMENT NO. 3 TO PROGRAM LICENSE              10/14/2016   $0.00           $0.00
                                                                           AGREEMENT DTD 2/28/2017
24542   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDS PROGRAM LICENSE AGREEMENT DTD            1/28/2016    $0.00           $0.00
                                                                           1/24/2014
24543   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDS PROGRAM LICENSE AGREEMENT DTD            10/14/2016   $0.00           $0.00
                                                                           1/24/2014, AS AMENDED
24544   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        AMENDS PROGRAM LICENSE AGREEMENT DTD            2/22/2016    $0.00           $0.00
                                                                           1/24/2014, AS AMENDED
24546   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        GOLD SET AGREEMENT                              9/29/2016    $0.00           $0.00
24547   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 2/15/2018                                         $0.00           $0.00
24548   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24549   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24550   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24551   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24552   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24553   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/12/2018                                         $0.00           $0.00
24554   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/13/2018                                         $0.00           $0.00
24555   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/13/2018                                         $0.00           $0.00
24556   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/13/2018                                         $0.00           $0.00
24556   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LETTER DTD 3/13/2018                                         $0.00           $0.00
24557   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LICENSE AGREEMENT                                            $0.00           $0.00
24557   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LICENSE AGREEMENT                                            $0.00           $0.00
24558   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LICENSE AGREEMENT                               4/13/2017    $0.00           $0.00
24558   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LICENSE AGREEMENT                               4/13/2017    $0.00           $0.00
24559   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        LICENSE AGREEMENT DTD 1/12/2016                              $0.00           $0.00
24560   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NETWORKS PROGRAM LICENSE AGREEMENT              4/13/2017    $0.00           $0.00
24560   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NETWORKS PROGRAM LICENSE AGREEMENT              4/13/2017    $0.00           $0.00
24561   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE AND ACCEPTANCE OF ASSIGNMENT             1/24/2014    $0.00           $0.00
24562   THE WEINSTEIN COMPANY LLC / TWC    VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT                             $0.00           $0.00
        DOMESTIC LLC                                                       (INGLORIOUS BASTERDS) DTD 1/24/2014
24563   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00           $0.00
                                                                           1/24/2014
24563   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00           $0.00
                                                                           1/24/2014
24563   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00           $0.00
                                                                           1/24/2014
24563   TWC DOMESTIC LLC / THE WEINSTEIN   VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00           $0.00
        COMPANY LLC                                                        1/24/2014
24565   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 1/5/2012                $0.00           $0.00

24565   THE WEINSTEIN COMPANY LLC / TWC    VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 1/5/2012                $0.00           $0.00
        DOMESTIC LLC
                                       Case 18-10601-MFW              Doc 1695-1     Filed 11/08/18           Page 36 of 77

24567   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 1/5/2012                $0.00   $0.00

24567   THE WEINSTEIN COMPANY LLC / TWC    VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 1/5/2012                $0.00   $0.00
        DOMESTIC LLC
24569   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD          3/12/2010      $0.00   $0.00
                                                                           11/26/2012
24570   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                           3/25/2013
24571   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 4/6/2012                $0.00   $0.00

24572   TWC DOMESTIC LLC / THE WEINSTEIN   VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
        COMPANY LLC                                                        5/18/2015
24573   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD          1/12/2016      $0.00   $0.00
                                                                           6/12/2016
24574   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 7/6/2015                $0.00   $0.00

24575   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                           8/28/2014
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24576   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                                    $0.00   $0.00
24577   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                       10/14/2016   $0.00   $0.00
24577   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT                       10/14/2016   $0.00   $0.00
24578   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (DJANGO                            $0.00   $0.00
                                                                           UNCHAINED) DTD 4/13/2017
24578   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (DJANGO                            $0.00   $0.00
                                                                           UNCHAINED) DTD 4/13/2017
24579   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (GOLD) DTD                         $0.00   $0.00
                                                                           9/29/2016
24579   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (GOLD) DTD                         $0.00   $0.00
                                                                           9/29/2016
24580   THE WEINSTEIN COMPANY LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (IMITATION                         $0.00   $0.00
                                                                           GAME/GIVER) DTD 4/13/2017
                                      Case 18-10601-MFW              Doc 1695-1     Filed 11/08/18           Page 37 of 77

24580   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (IMITATION                         $0.00   $0.00
                                                                          GAME/GIVER) DTD 4/13/2017
24581   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (INGLORIOUS                        $0.00   $0.00
                                                                          BASTERDS) DTD 1/24/2014
24581   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (INGLORIOUS                        $0.00   $0.00
                                                                          BASTERDS) DTD 1/24/2014
24582   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (INGLORIOUS                        $0.00   $0.00
                                                                          BASTERDS) DTD 4/13/2017
24582   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (INGLORIOUS                        $0.00   $0.00
                                                                          BASTERDS) DTD 4/13/2017
24583   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (THE HATEFUL                       $0.00   $0.00
                                                                          EIGHT) DTD 4/13/2017
24583   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (THE HATEFUL                       $0.00   $0.00
                                                                          EIGHT) DTD 4/13/2017
24584   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (WIND RIVER) DTD                   $0.00   $0.00
                                                                          4/13/2017
24584   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT (WIND RIVER) DTD                   $0.00   $0.00
                                                                          4/13/2017
24585   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT AMENDMENT             12/8/2011    $0.00   $0.00
24586   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/12/2016                      $0.00   $0.00
24586   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/12/2016                      $0.00   $0.00
24586   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/12/2016                      $0.00   $0.00
24587   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/24/2014                      $0.00   $0.00
24587   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/24/2014                      $0.00   $0.00
24587   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/24/2014                      $0.00   $0.00
24588   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 1/24/2014         1/24/2014    $0.00   $0.00
24589   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 10/14/2016                     $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24590   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                      $0.00   $0.00
24591   WEINSTEIN TELEVISION LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 7/20/2017                      $0.00   $0.00
24591   WEINSTEIN TELEVISION LLC          VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 7/20/2017                      $0.00   $0.00
24592   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 8/10/2016                      $0.00   $0.00
24592   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 8/10/2016                      $0.00   $0.00
24592   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 8/10/2016                      $0.00   $0.00
24592   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 8/10/2016                      $0.00   $0.00
24593   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 9/29/2016                      $0.00   $0.00
24593   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 9/29/2016                      $0.00   $0.00
24593   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 9/29/2016                      $0.00   $0.00
24593   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AGREEMENT DTD 9/29/2016                      $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24594   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        PROGRAM LICENSE AMENDMENT                                    $0.00   $0.00
24595   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        RE: PROGRAM LICENSE AGREEMENT DTD 1/24/2014     1/28/2016    $0.00   $0.00
24596   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        RE: PROGRAM LICENSE AGREEMENT DTD 1/24/2014     10/14/2016   $0.00   $0.00
24597   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        RE: PROGRAM LICENSE AGREEMENT DTD 1/24/2014     2/22/2016    $0.00   $0.00
24598   THE WEINSTEIN COMPANY LLC / TWC   VIACOM INTERNATIONAL INC        RE: PROGRAM LICENSE AGREEMENT DTD 7/16/12, AS   9/3/2014     $0.00   $0.00
        DOMESTIC LLC                                                      AMENDED
24599   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        SET-OFF AGREEMENT                               6/16/2016    $0.00   $0.00
24600   THE WEINSTEIN COMPANY LLC         VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE           4/13/2017    $0.00   $0.00
                                                                          AGREEMENT
                                    Case 18-10601-MFW             Doc 1695-1    Filed 11/08/18        Page 38 of 77

24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24601   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   4/13/2017   $0.00   $0.00
                                                                       AGREEMENT
24602   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   8/10/2016   $0.00   $0.00
                                                                       AGREEMENT
24602   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE   8/10/2016   $0.00   $0.00
                                                                       AGREEMENT
24603   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 1/12/2016
24603   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 1/12/2016
24603   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 1/12/2016
24604   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 10/14/2016
24604   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 10/14/2016
24605   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/10/2016
24605   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/10/2016
24606   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/21/2017
24606   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/21/2017
24607   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/29/2015
24607   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 3/29/2015
24608   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 4/13/2017
24608   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 4/13/2017
24609   WEINSTEIN TELEVISION LLC       VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 7/20/2017
24609   WEINSTEIN TELEVISION LLC       VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE               $0.00   $0.00
                                                                       AGREEMENT DTD 7/20/2017
                                    Case 18-10601-MFW             Doc 1695-1    Filed 11/08/18         Page 39 of 77

24610   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 7/6/2015
24610   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 7/6/2015
24611   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 8/16/2016
24611   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 8/16/2016
24612   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 9/29/2016
24612   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL INC        VIACOM MEDIA NETWORKS PROGRAM LICENSE                   $0.00   $0.00
                                                                       AGREEMENT DTD 9/29/2016
24613   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL LLC        PROGRAM LICENSE AGREEMENT DTD 2/28/2017    10/14/2016   $0.00   $0.00
24614   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL LLC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                 $0.00   $0.00
24614   THE WEINSTEIN COMPANY LLC      VIACOM INTERNATIONAL LLC        PROGRAM LICENSE AGREEMENT DTD 4/13/2017                 $0.00   $0.00
24615   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           "SCREAM"/ LICENSE/ PRODUCTION SERVICES     3/7/2013     $0.00   $0.00
                                                                       AGREEMENT
24616   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           ADDITIONAL FUNDING FOR YELLOWSTONE         12/6/2017    $0.00   $0.00
24617   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           ADDITIONAL FUNDING FOR YELLOWSTONE DTD                  $0.00   $0.00
                                                                       1/29/2018
24618   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           ADDITIONAL FUNDING FOR YELLOWSTONE DTD                  $0.00   $0.00
                                                                       12/21/2017
24619   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           Additional Yellowstone Funding             11/30/2017   $0.00   $0.00
24620   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           ADDITONAL FUNDING FOR YELLOWSTONE DTD                   $0.00   $0.00
                                                                       12/6/2016
24621   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMEND & RESTATES AGREEMENT DTD 12/7/2011   12/8/2011    $0.00   $0.00
24621   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMEND & RESTATES AGREEMENT DTD 12/7/2011   12/8/2011    $0.00   $0.00
24622   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDED & RESTATED PROGRAM LICENSE                      $0.00   $0.00
                                                                       AGREEMENT DTD 12/8/2011
24623   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDED AND RESTATED PROGRAM LICENSE                    $0.00   $0.00
                                                                       AGREEMENT DTD 12/8/2011
24624   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDED AND RESTATED PROGRAM LICENSE                    $0.00   $0.00
                                                                       AGREEMENT DTD 12/8/2011
24624   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDED AND RESTATED PROGRAM LICENSE                    $0.00   $0.00
                                                                       AGREEMENT DTD 12/8/2011
24625   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO .3 DTD 2/28/2017              10/14/2016   $0.00   $0.00
24626   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 1 DTD 1/28/2016                           $0.00   $0.00
24627   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 1 TO PROGRAM LICENSE                      $0.00   $0.00
                                                                       AGREEMENT DTD 1/28/2016
24628   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 2 DTD 2/22/2016                           $0.00   $0.00
24629   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 2 TO PROGRAM LICENSE                      $0.00   $0.00
                                                                       AGREEMENT DTD 2/22/2016
24630   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 2 TO PROGRAM LICENSE                      $0.00   $0.00
                                                                       AGREEMENT DTD 3/5/2014
24631   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT NO. 3 DTD 2/28/2017              10/14/2016   $0.00   $0.00
24632   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           AMENDMENT TO PROGRAM LICENSE AGREEMENT                  $0.00   $0.00
                                                                       DTD 6/6/2013
24633   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS           CONTENT LICENSE AGREEMENT                  4/8/2011     $0.00   $0.00
24634   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO                                               $0.00   $0.00
24635   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO                                  10/17/2016   $0.00   $0.00
24636   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO AGREEMENT DTD 4/14/2017                       $0.00   $0.00
24636   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO AGREEMENT DTD 4/14/2017                       $0.00   $0.00
24637   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO DTD 12/18/2015                                $0.00   $0.00
24638   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMO DTD 4/14/2017                                 $0.00   $0.00
24639   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMORANDUM DTD 3/24/2017                           $0.00   $0.00
24639   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMORANDUM DTD 3/24/2017                           $0.00   $0.00
24640   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMORANDUM DTD 4/14/2017                           $0.00   $0.00
24641   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMORANDUM DTD 6/17/2016                           $0.00   $0.00
24641   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS           DEAL MEMORANDUM DTD 6/17/2016                           $0.00   $0.00
                                      Case 18-10601-MFW           Doc 1695-1     Filed 11/08/18           Page 40 of 77

24642   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        DEAL MEMORANDUM DTD 6/17/2016                6/17/2016       $0.00   $0.00
24643   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        DEAL MEMORANDUM TO AGREEMENT BETWEEN         4/14/2017       $0.00   $0.00
                                                                       WEINSTEIN AND VIACOM
24644   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        EMAIL REGARDING FULLY EXECUTED PROGRAM                       $0.00   $0.00
                                                                       LICENSE AGREEMENTS
24645   WEINSTEIN TELEVISIONS LLC         VIACOM MEDIA NETWORKS        KEY LICENSE TERMS DTD 10/27/2017                             $0.00   $0.00
24646   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        LEAP! FINANCING & MARKETING AGREEMENT                        $0.00   $0.00
24647   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        LICENSE AGREEMENT AMENDMENT 1 DTD 12/10/2014                 $0.00   $0.00

24648   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        LICENSE AGREEMENT AMENDMENT 2 DTD 7/28/2015                  $0.00   $0.00
24649   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        LICENSE AGREEMENT DTD 03/25/2013                             $0.00   $0.00
24649   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        LICENSE AGREEMENT DTD 03/25/2013                             $0.00   $0.00
24650   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        MAYOR OF KINGSTOWN KEY LICENSE TERMS DTD                     $0.00   $0.00
                                                                       10/27/2017
24651   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        MEMORANDUM "DEAL MEMO" DTD 12/18/2015                        $0.00   $0.00
24651   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        MEMORANDUM "DEAL MEMO" DTD 12/18/2015                        $0.00   $0.00
24652   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        MTV SCREAM SIDE LETTER                        12/5/2017      $0.00   $0.00
24653   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT              6/19/2014      $0.00   $0.00
24654   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT (BURNT)                     $0.00   $0.00
        DOMESTIC LLC                                                   DTD 3/11/2016
24655   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT (PIRANHA                    $0.00   $0.00
        DOMESTIC LLC                                                   3DD) DTD 7/27/2012
24656   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
        DOMESTIC LLC                                                   1/12/2016
24657   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
        DOMESTIC LLC                                                   3/25/2013
24658   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                       5/18/2015
24659   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                       6/19/2014
24660   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                       7/27/2012
24661   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
        DOMESTIC LLC                                                   8/28/2014
24661   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD                         $0.00   $0.00
                                                                       8/28/2014
24664   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 9/3/2014                $0.00   $0.00

24664   THE WEINSTEIN COMPANY LLC / TWC   VIACOM MEDIA NETWORKS        NOTICE OF IRREVOCABLE ASSIGNMENT DTD 9/3/2014                $0.00   $0.00
        DOMESTIC LLC
24665   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        PROGRAM LICENSE AGREEMENT DTD 4/16/2013         3/19/2013    $0.00   $0.00
24665   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        PROGRAM LICENSE AGREEMENT DTD 4/16/2013         3/19/2013    $0.00   $0.00
24666   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        PROGRAM LICENSE AGREEMENT DTD 7/16/2012                      $0.00   $0.00
24667   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        RE: AGREEMENT DTD 12/18/2015                    11/16/2016   $0.00   $0.00
24668   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        RE: PROGRAM LICENSE AGREEMENT DTD 7/16/2012     9/3/2014     $0.00   $0.00
24669   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        SCREAM-AMENDMENT NO 2                           7/28/2015    $0.00   $0.00
24670   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        SIDE LETTER DTD 3/24/2017                                    $0.00   $0.00
24671   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        VIACOM DEAL MEMORANDUM                          12/18/2015   $0.00   $0.00
24672   WEINSTEIN TELEVISION LLC          VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS                           6/17/2016    $0.00   $0.00
24673   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS PROGRAM LICENSE           12/7/2011    $0.00   $0.00
                                                                       AGREEMENT
24674   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS PROGRAM LICENSE                        $0.00   $0.00
                                                                       AGREEMENT DTD 4/12/2012
24674   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS PROGRAM LICENSE                        $0.00   $0.00
                                                                       AGREEMENT DTD 4/12/2012
24675   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS PROGRAM LICENSE                        $0.00   $0.00
                                                                       AGREEMENT DTD 5/11/2011
24675   THE WEINSTEIN COMPANY LLC         VIACOM MEDIA NETWORKS        VIACOM MEDIA NETWORKS PROGRAM LICENSE                        $0.00   $0.00
                                                                       AGREEMENT DTD 5/11/2011
                                    Case 18-10601-MFW            Doc 1695-1         Filed 11/08/18        Page 41 of 77

24676   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS               VIACOM MEDIA NETWORKS PROGRAM LICENSE                 $0.00   $0.00
                                                                           AGREEMENT DTD 7/16/2012
24676   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS               VIACOM MEDIA NETWORKS PROGRAM LICENSE                 $0.00   $0.00
                                                                           AGREEMENT DTD 7/16/2012
24677   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS               VIACOM MEDIA NETWORKS PROGRAM LICENSE                 $0.00   $0.00
                                                                           AGREEMENT DTD 8/8/2013
24677   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS               VIACOM MEDIA NETWORKS PROGRAM LICENSE                 $0.00   $0.00
                                                                           AGREEMENT DTD 8/8/2013
24678   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS               VMN DEAL MEMORANDUM                                   $0.00   $0.00
24679   WEINSTEIN TELEVISION LLC       VIACOM MEDIA NETWORKS               Yellowstone Tax Incentives               10/17/2017   $0.00   $0.00
24680   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS A DIVISION OF PROGRAM LICENSE AGREEMENT/"INGLOURIOUS   10/14/2014   $0.00   $0.00
                                       VIACOM INTERNATIONAL INC            BASTERDS"/AMENDMENT NO. 3
24681   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   EXHIBIT A- PROGRAM LICENSE AGREEMENT                  $0.00   $0.00
                                       OF VIACOM INT'L
24682   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   LICENSE AGREEMENT                                     $0.00   $0.00
                                       OF VIACOM INT'L
24682   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   LICENSE AGREEMENT                                     $0.00   $0.00
                                       OF VIACOM INT'L
24683   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         12/7/2011    $0.00   $0.00
                                       OF VIACOM INT'L
24684   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         8/8/2013     $0.00   $0.00
                                       OF VIACOM INT'L
24685   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         3/23/2013    $0.00   $0.00
                                       OF VIACOM INT'L
24686   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT                      $0.00   $0.00
                                       OF VIACOM INT'L
24686   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT                      $0.00   $0.00
                                       OF VIACOM INT'L
24686   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT                      $0.00   $0.00
                                       OF VIACOM INT'L
24687   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         7/16/2012    $0.00   $0.00
                                       OF VIACOM INT'L
24688   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24688   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24688   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   NOTICE OF IRREVOCABLE ASSIGNMENT         1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                             $0.00   $0.00
                                       OF VIACOM INT'L
                                    Case 18-10601-MFW             Doc 1695-1         Filed 11/08/18          Page 42 of 77

24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24689   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24690   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                   1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24690   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                   1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24690   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                   1/24/2014    $0.00   $0.00
                                       OF VIACOM INT'L
24691   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                   3/19/2013    $0.00   $0.00
                                       OF VIACOM INT'L
24691   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT                   3/19/2013    $0.00   $0.00
                                       OF VIACOM INT'L
24692   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AGREEMENT AMENDMENT         4/29/2011    $0.00   $0.00
                                       OF VIACOM INT'L
24693   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AMENDMENT                                $0.00   $0.00
                                       OF VIACOM INT'L
24694   THE WEINSTEIN COMPANY LLC      VIACOM MEDIA NETWORKS, A DIVISION   PROGRAM LICENSE AMENDMENT                   6/6/2013     $0.00   $0.00
                                       OF VIACOM INT'L
24778   THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA                   SIDE LETTER TO IB TERM SHEET                8/1/2008     $0.00   $0.00
3247    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA                   US VOD SIDE LETTER                          8/15/2011    $0.00   $0.00
3244    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/BROWN 26          TERM SHEET (DJANGO UNCHAINED)               8/15/2011    $0.00   $0.00
                                       PRODUCTIONS, LLC
3239    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/BROWN 26          AMENDMENT #1 TO DU TERM SHEET (DJANGO       12/1/2011    $0.00   $0.00
                                       PRODUCTIONS, LLC                    UNCHAINED)
3238    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/BROWN 26          AMENDMENT #2 TO DU TERM SHEET (DJANGO       11/26/2012   $0.00   $0.00
                                       PRODUCTIONS, LLC                    UNCHAINED)
3246    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/BROWN 26          US PAY TV SIDE LETTER                       8/15/2011    $0.00   $0.00
                                       PRODUCTIONS, LLC
3235    THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/BROWN 26          ANCHOR BAY SIDE LETTER                      8/15/2011    $0.00   $0.00
                                       PRODUCTIONS, LLC
24797   THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/JACKBOOT, INC.    TWC/UNIVERSAL TERM SHEET RELATED TO         8/1/2008     $0.00   $0.00
                                                                           INGLORIOUS BASTERDS
        THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/JACKBOOT, INC.    SIDE LETTER NO. 2 TO IB TERM SHEET          8/17/2009    $0.00   $0.00
13045   THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/L. DRIVER         TWC TERM SHEET (HATEFUL EIGHT)              9/15/2014    $0.00   $0.00
                                       PRODUCTIONS, INC.
13039   THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/L. DRIVER         DEFERMENT SIDE LETTER                       9/15/2014    $0.00   $0.00
                                       PRODUCTIONS, INC.
13038   THE WEINSTEIN COMPANY LLC      VISIONA ROMANTICA/L. DRIVER         SECURITY AGREEMENT, ASSIGNMENT AND          9/15/2014    $0.00   $0.00
                                       PRODUCTIONS, INC.                   MORTGAGE OF COPYRIGHT
24830   THE WEINSTEIN COMPANY LLC      VOLTAGE PICTURES LLC                DISTRIBUTOR'S ASSUMPTION AGREEMENT          10/28/2012   $0.00   $0.00
                                                                           THEATRICAL
24833   THE WEINSTEIN COMPANY LLC      VOLTAGE PICTURES LLC                THEATRICAL DISTRIBUTION ASSUMPTION          11/14/2012   $0.00   $0.00
                                                                           AGREEMENT
24835   THE WEINSTEIN COMPANY LLC      VOLTAGE PICTURES LLC                GERONIMO ACQUISITION AMENDMENT              4/20/2016    $0.00   $0.00
24834   THE WEINSTEIN COMPANY LLC      VOLTAGE PICTURES, LLC               EXCLUSIVE LICENSE AGREEMENT DTD 5/17/2012                $0.00   $0.00
                                          Case 18-10601-MFW             Doc 1695-1          Filed 11/08/18          Page 43 of 77

24838      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               SETTLEMENT AGREEMENT DTD 4/20/2016                           $0.00             $0.00
24835      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               GERONIMO ACQUISITION                            5/17/2012    $0.00             $0.00
24836      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               RE: "SEAL TEAM SIX"- SETTLEMENT AGREEMENT       5/17/2012    $0.00             $0.00
24837      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               SEAL TEAM SIX - SETTLEMENT AGREEMENT            4/20/2016    $0.00             $0.00
24839      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               THE WEINSTEIN COMPANY                           5/17/2012    $0.00             $0.00
24840      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               WRITER'S EMPLOYMENT CONTRACT                    8/1/2011     $0.00             $0.00
24829      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               AGREEMENT DTD 5/17/2012                                      $0.00             $0.00
24831      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               SIDE LETTER AGREEMENT DTD 4/20/2016                          $0.00             $0.00
24834      THE WEINSTEIN COMPANY LLC         VOLTAGE PICTURES, LLC               EXCLUSIVE LICENSE AGREEMENT DTD 5/17/2012                    $93,012.00        $0.00
24841      THE WEINSTEIN COMPANY LLC         VOLTAGE PRODUCTIONS, LLC            WRITER'S EMPLOYMENT CONTRACT (NON-GUILD)        8/1/2011     $0.00             $0.00
24910      W ACQUISITION COMPANY LLC         Walt Disney Pictures                LICENSE AGREEMENT                               10/6/2015    $0.00             $0.00
24919      W ACQUISITION COMPANY LLC         Walt Disney Pictures                RE "SCARY MOVIE 5"                              3/10/2011    $0.00             $0.00
24909      THE WEINSTEIN COMPANY LLC         Walt Disney Pictures                LETTER AMENDMENT                                11/26/2013   $0.00             $0.00
24916      THE WEINSTEIN COMPANY LLC         Walt Disney Pictures                OPTION QUITCLAIM AMENDMENT                      12/13/2012   $0.00             $0.00
24916      THE WEINSTEIN COMPANY LLC         Walt Disney Pictures                OPTION QUITCLAIM AMENDMENT                      12/13/2012   $0.00             $0.00
24922      W ACQUISITION COMPANY LLC         WALT DISNEY PICTURES                SCARY MOVIE 5                                   3/10/2011    $183,211.00       $0.00
24913      W ACQUISITION COMPANY LLC         WALT DISNEY PICTURES                LICENSE AGREEMENT DTD 12/1/2010                              $90,000.00        $0.00
24915      THE WEINSTEIN COMPANY LLC         WALT DISNEY PICTURES                LICENSE AND QUITCLAIM AGREEMENT EFFECTIVE                    $0.00             $0.00
                                                                                 DATE: 5/11/2011
24928      W ACQUISITION COMPANY LLC         WALT DISNEY PICTURES & TELEVISION   DISNEY OPT IN LETTER                            1/29/2009    $119,702.50       $0.00
24972      W ACQUISITION COMPANY LLC         WALT DISNEY PICTURES AND TELEVISION QUITCLAIM AGREEMENT                             5/30/2007    $157,786.50       $0.00
20386      W ACQUISITION COMPANY LLC         WALT DISNEY PICTURES AND TELEVISION FIRST AMENDMENT TO VISUAL EFFECTS SERVICES      3/1/2013     $0.00             $0.00
                                                                                 AGREEMENT
24972       W ACQUISITION COMPANY LLC        WALT DISNEY PICTURES AND TELEVISION QUITCLAIM AGREEMENT EFFECTIVE DATE: 5/30/2007                $0.00              $0.00
23828       TOYOTA MOTOR SALES USA INC       WEINSTEIN TELEVISION LLC            AGREEMENT DTD 5/1/2017                                       $0.00              $0.00
23828       TOYOTA MOTOR SALES USA INC       WEINSTEIN TELEVISION LLC            AGREEMENT DTD 5/1/2017                                       $0.00              $0.00
23828       TOYOTA MOTOR SALES USA INC       WEINSTEIN TELEVISION LLC            AGREEMENT DTD 5/1/2017                                       $0.00              $0.00
23832       TOYOTA MOTOR SALES USA INC       WEINSTEIN TELEVISION LLC            SPONSORSHIP AGREEMENT                           5/18/2016    $0.00              $0.00
        255 A&E TELEVISION NETWORKS LLC      WEINSTEIN TELEVISION LLC            MEMORANDUM AMENDMENT DTD 3/30/2016                                         0.00 $0.00
                                      Case 18-10601-MFW                Doc 1695-1          Filed 11/08/18           Page 44 of 77


PREVIOUSLY OMITTED CONTRACTS TO BE ASSUMED:


CONTRACT
NO.
[DOCKET                                                                                                               EFFECTIVE     ORIGINAL    ADDITIONAL
NO. 860]   DEBTOR(S)                 CONTRACT COUNTERPARTY                       CONTRACT TITLE                       DATE          CURE AMOUNT CURE AMOUNT
N/A        INTELIPARTNERS, LLC       5 BALLOONS ENTERTAINMENT,                   DEVELOPMENT AND                      1/6/2014      $0.00       $0.00
                                     LLC                                         PRODUCTION AGREEMENT
           WEINSTEIN TELEVISION LLC  A&E TELEVISION NETWORKS                     Deal Memorandum - Fashion, Inc.      10/6/2015
N/A                                  LLC                                                                                            $0.00      $0.00
           THE WEINSTEIN COMPANY LLC A&E TELEVISION NETWORKS                     Television Series Production and     2/7/2008
N/A                                  LLC                                         License Agreement                                  $0.00      $0.00
           THE WEINSTEIN COMPANY LLC A&E TELEVISION NETWORKS                     Side Letter to the Movie Package     5/5/2010
                                     LLC                                         Agreement and the MOAO
N/A                                                                              Agreement                                          $0.00      $0.00
           THE WEINSTEIN COMPANY LLC A&E TELEVISION NETWORKS                     Letter Agreement re "Project         10/16/2018
N/A                                  LLC                                         Runway: Under the Gun"                             $0.00      $0.00
           THE WEINSTEIN COMPANY LLC A&E TELEVISION NETWORKS                     Deal Memorandum                      10/13/2013
N/A                                  LLC                                                                                            $0.00      $0.00
N/A        TEAM PLAYERS, LLC         Adam Hoff; American Basin, Inc.             Writing Services Agreement 2/27/2017               $0.00      $0.00
                                                                                 AGREEMENT (ALEX & THE
                                                                                 IRONIC GENTLEMEN/TIMOTHY
       N/A WEINSTEIN BOOKS LLC       ADRIENNE KRESS                              AND THE DRAGON'S GATE)     7/3/2007                $0.00      $0.00
           THE WEINSTEIN COMPANY LLC Alchemy Television                          Deal Memo                  12/20/2007
N/A                                                                                                                                 $0.00      $0.00
           THE WEINSTEIN COMPANY LLC Aldridge Industries, Inc.                   Option and Acquisition of Rights     1/9/2014
N/A                                                                                                                                 $0.00      $0.00
N/A        Miramax Film Corp.                 Alejandro Agresti                  Letter Agreement                      3/5/2003     $0.00      $0.00
N/A        TEAM PLAYERS, LLC                  ALEX BASKIN                        OPTION, WRITING, AND                  5/16/2005
                                                                                 PRODUCING AGREEMENT                                $0.00      $0.00
N/A        Weinstein Live Entertainment LLC
                                     All the Way Broadway Limited                Letter Agreement re. All the Way (the 11/5/2013
                                     Liability Company                           "Play")                                            $0.00      $0.00
           THE WEINSTEIN COMPANY LLC ALLIANCE ATLANTIS                           Base License Agreement                11/22/2005
N/A                                  BROADCASTING INC                                                                               $0.00      $0.00
           THE WEINSTEIN COMPANY LLC ALLIANCE ATLANTIS                           Base License Agreement               9/12/2006
N/A                                  BROADCASTING INC                                                                               $0.00      $0.00
N/A        Miramax Film Corp.        Allison Pearson                             Memorandum of Agreement              7/2/2003      $0.00      $0.00
           THE WEINSTEIN COMPANY LLC Allison Winn Scotch                         Letter Agreement                     5/28/2008
N/A                                                                                                                                 $0.00      $0.00
N/A        TEAM PLAYERS, LLC                  ALYSSA EMBREE, JESSICA             WRITING SERVICES                     2/1/2006      $0.00      $0.00
                                              KOOSED, STACEY HARMAN              AGREEMENT
           The Weinstein Company LLC          American Broadcasting Companies,   License Agreement                    10/16/2009
N/A                                           Inc.                                                                                  $0.00      $0.00
                             Case 18-10601-MFW            Doc 1695-1        Filed 11/08/18          Page 45 of 77


      THE WEINSTEIN COMPANY LLC American Rights Management         Letter Agreement re "Idyll of Miss 5/9/2006
                                Company LLC                        Sarah Brown" by Damon Runyon and
                                                                   Certain Characters from the Motion
                                                                   Picture and/or Live Stage Musical
N/A                                                                "Guys and Dolls"                               $0.00   $0.00
      THE WEINSTEIN COMPANY LLC American Rights Management         Option Extension                   1/10/2008
N/A                               Company LLC                                                                     $0.00   $0.00
      THE WEINSTEIN COMPANY LLC American Rights Management         Amendment to Letter Agreement     12/17/2010
N/A                               Company LLC                                                                     $0.00   $0.00
      THE WEINSTEIN COMPANY LLC American Rights Management      Amendment and Restatement of         12/17/2007
N/A                               Company LLC                   Letter Agreement                                  $0.00   $0.00
      THE WEINSTEIN COMPANY LLC American Rights Management      Amendment to Amendment and           1/13/2011
N/A                               Company LLC                   Restatement of Letter Agreement                   $0.00   $0.00
      THE WEINSTEIN COMPANY LLC American Rights Management      Amendment to Amendment and           1/28/2011
N/A                               Company LLC                   Restatement of Letter Agreement                   $0.00   $0.00
N/A   DIMENSION FILMS, A DIVISION AMERICAN WEREWOLF, INC        CONSENT, NOTICE OF                   6/16/2009
      OF THE WEINSTEIN COMPANY AND STONE & STONE                IRREVOCABLE AUTHORITY,
                                  COMMUNICATIONS N.V.           ACKNOWLEDGEMENT OF
                                                                NOTICE OF IRREVOCABLE
                                                                AUTHORITY                                         $0.00   $0.00
N/A   Dimension Films           American Werewolf, Inc.         Letter Agreement                     5/7/2009     $0.00   $0.00
N/A   THE WEINSTEIN COMPANY LLC AMSEF; William Butterworth III; Rights Option/Purchase and           6/6/2006
                                William Butterworth IV          Producing Agreement                               $0.00   $0.00
                                                                AMENDED AND RESTATED
                                                                COPYRIGHT MORTGAGE AND
                                                                ASSIGNMENT, FILED AS OF
                                ANCHOR BAY ENTERTAINMENT, FEBRUARY 22, 2016 (TULIP
N/A   THE WEINSTEIN COMPANY LLC LLC                             FEVER + 8 TITLES)                    2/22/2016    $0.00   $0.00

                                                          AMENDED AND RESTATED
                                                          COPYRIGHT MORTGAGE, FILED
                                                          AS OF FEBRUARY 9, 2017
                                                          (SCHEDULE 1: AMITYVILLE:
                                                          THE AWAKENING + 7 TITLES;
                                ANCHOR BAY ENTERTAINMENT, SCHEDULE 2: ARMY OF ONE +
N/A   THE WEINSTEIN COMPANY LLC LLC                       18 TITLES)                2/9/2017                      $0.00   $0.00
                                                          AMENDED AND RESTATED
                                                          SHORT-FORM LICENSE, FILED
                                ANCHOR BAY ENTERTAINMENT, AS OF FEBRUARY 22, 2016
N/A   THE WEINSTEIN COMPANY LLC LLC                       (TULIP FEVER + 8 TITLES)  2/22/2016                     $0.00   $0.00
                          Case 18-10601-MFW         Doc 1695-1     Filed 11/08/18    Page 46 of 77


                                                            AMENDED AND RESTATED
                                                            SHORT-FORM LICENSE, FILED
                                                            AS OF FEBRUARY 9, 2017
                                                            (SCHEDULE 1: AMITYVILLE:
                                                            THE AWAKENING + 7 TITLES;
                                ANCHOR BAY ENTERTAINMENT,   SCHEDULE 2: ARMY OF ONE +
N/A   THE WEINSTEIN COMPANY LLC LLC                         18 TITLES)                   2/9/2017     $0.00   $0.00
                                                            AMENDED AND RESTATED
                                                            SHORT-FORM LICENSE, FILED
                                                            AS OF OCTOBER 27, 2017
                                                            (SCHEDULE 1: AMITYVILLE:
                                                            THE AWAKENING + 11 TITLES;
                                ANCHOR BAY ENTERTAINMENT,   SCHEDULE 2: ARMY OF ONE +
N/A   THE WEINSTEIN COMPANY LLC LLC                         23 TITLES)                   10/27/2017   $0.00   $0.00
                                                            AMENDMENT #16, DATED AS OF
                                                            SEPTEMBER 22, 2017
                                ANCHOR BAY ENTERTAINMENT,   (AMITYVILLE: THE
N/A   THE WEINSTEIN COMPANY LLC LLC                         AWAKENING)                   9/22/2017    $0.00   $0.00
                                                            AMENDMENT DATED AS OF
                                ANCHOR BAY ENTERTAINMENT,   FEBRUARY 1, 2016 (RE:
N/A   THE WEINSTEIN COMPANY LLC LLC                         DISCRETIONARY ADVANCE)       2/1/2016     $0.00   $0.00
                                ANCHOR BAY ENTERTAINMENT,
N/A   THE WEINSTEIN COMPANY LLC LLC                       SECURITY AGREEMENT             12/4/2014    $0.00   $0.00
                                                          AMENDMENT NO. 1 TO
                                                          SECURITY AGREEMENT
                                ANCHOR BAY ENTERTAINMENT, (SCHEDULE 1 -- ARMY OF ONE
N/A   THE WEINSTEIN COMPANY LLC LLC                       +18 TITLES)                    1/24/2017    $0.00   $0.00
                                                          ANCHOR BAY COPYRIGHT
                                                          MORTGAGE AND SECURITY
                                ANCHOR BAY ENTERTAINMENT, AGREEMENT DATED AS OF
N/A   THE WEINSTEIN COMPANY LLC LLC                       DECEMBER 21, 2010              12/21/2010   $0.00   $0.00
                                                          CONSENT TO PREMIUM HOME
                                ANCHOR BAY ENTERTAINMENT, THEATER DISTRIBUTION
N/A   THE WEINSTEIN COMPANY LLC LLC                       AGREEMENT                      10/31/2012   $0.00   $0.00
                                                          LABORATORY ACCESS LETTER,
                                ANCHOR BAY ENTERTAINMENT, DATED AS OF DECEMBER 2,
N/A   THE WEINSTEIN COMPANY LLC LLC                       2014 (CHEF)                    12/2/2014    $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                ANCHOR BAY ENTERTAINMENT, DATED AS OF DECEMBER 2,
N/A   THE WEINSTEIN COMPANY LLC LLC                       2014 (IMITATION GAME)     12/2/2014         $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                ANCHOR BAY ENTERTAINMENT, DATED AS OF DECEMBER 2,
N/A   THE WEINSTEIN COMPANY LLC LLC                       2014 (PADDINGTON)         12/2/2014         $0.00   $0.00
                           Case 18-10601-MFW         Doc 1695-1      Filed 11/08/18    Page 47 of 77


                                                          LABORATORY ACCESS LETTER,
                                ANCHOR BAY ENTERTAINMENT, DATED AS OF DECEMBER 2,
N/A   THE WEINSTEIN COMPANY LLC LLC                       2014 (THE COUP)           12/2/2014       $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                ANCHOR BAY ENTERTAINMENT, DATED AS OF DECEMBER 2,
N/A   THE WEINSTEIN COMPANY LLC LLC                       2014 (TULIP FEVER)        12/2/2014       $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                                          DATED AS OF NOVEMBER 21,
                                ANCHOR BAY ENTERTAINMENT, 2016 (SCHEDULE 1: 47 METERS
N/A   THE WEINSTEIN COMPANY LLC LLC                       DOWN + 46 TITLES)           11/21/2016    $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                                          DATED AS OF NOVEMBER 21,
                                                          2016 (SCHEDULE 1: 47 METERS
                                ANCHOR BAY ENTERTAINMENT, DOWN + 60 TITLES; SCHEDULE 2
N/A   THE WEINSTEIN COMPANY LLC LLC                       - 13 SINS + 76 TITLES)       11/21/2016   $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                                          DATED AS OF NOVEMBER 21,
                                                          2016 (SCHEDULE 1: 47 METERS
                                ANCHOR BAY ENTERTAINMENT, DOWN + 61 TITLES; SCHEDULE 2
N/A   THE WEINSTEIN COMPANY LLC LLC                       - 13 SINS + 77 TITLES)       11/21/2016   $0.00   $0.00

                                                          LABORATORY ACCESS LETTER,
                                                          DATED AS OF OCTOBER 12, 2016
                                                          (BALLERINA (AKA LEAP),
                                                          CURRENT WAR, FOUNDER,
                                ANCHOR BAY ENTERTAINMENT, GOLD, THE INTOUCHABLES,
N/A   THE WEINSTEIN COMPANY LLC LLC                       MARY MAGDALENE)              10/12/2016   $0.00   $0.00

                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, FEBRUARY 4, 2015 (UNTITLED
N/A   THE WEINSTEIN COMPANY LLC LLC                       CHEF PROJECT)              2/4/2015       $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016
N/A   THE WEINSTEIN COMPANY LLC LLC                       (AMITYVILLE)               11/30/2016     $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016
N/A   THE WEINSTEIN COMPANY LLC LLC                       (BALLERINA)                11/30/2016     $0.00   $0.00
                           Case 18-10601-MFW          Doc 1695-1      Filed 11/08/18    Page 48 of 77


                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016 (CURRENT
N/A   THE WEINSTEIN COMPANY LLC LLC                       WAR)                       11/30/2016      $0.00   $0.00

                                                          LABORATORY PLEDGEHOLDER
                                ANCHOR BAY ENTERTAINMENT, AGREEMENT, DATED AS OF
N/A   THE WEINSTEIN COMPANY LLC LLC                       NOVEMBER 30, 2016 (GOLD)    11/30/2016     $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                                          NOVEMBER 30, 2016 (HHHH AKA
                                ANCHOR BAY ENTERTAINMENT, THE MAN WITH THE IRON
N/A   THE WEINSTEIN COMPANY LLC LLC                       HEART)                      11/30/2016     $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016
N/A   THE WEINSTEIN COMPANY LLC LLC                       (INTOUCHABLES)              11/30/2016     $0.00   $0.00

                                                          LABORATORY PLEDGEHOLDER
                                ANCHOR BAY ENTERTAINMENT, AGREEMENT, DATED AS OF
N/A   THE WEINSTEIN COMPANY LLC LLC                       NOVEMBER 30, 2016 (LION)   11/30/2016      $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016 (RICHARD
N/A   THE WEINSTEIN COMPANY LLC LLC                       PRYOR)                     11/30/2016      $0.00   $0.00
                                                          LABORATORY PLEDGEHOLDER
                                                          AGREEMENT, DATED AS OF
                                ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016 (THE
N/A   THE WEINSTEIN COMPANY LLC LLC                       FOUNDER)                   11/30/2016      $0.00   $0.00

                                                            LABORATORY PLEDGEHOLDER
                                                            AGREEMENT, DATED AS OF
                                  ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016 (THE MAN
N/A   THE WEINSTEIN COMPANY LLC   LLC                       WHO MADE IT SNOW)           11/30/2016   $0.00   $0.00
                                  ANCHOR BAY ENTERTAINMENT,
N/A   THE WEINSTEIN COMPANY LLC   LLC                       PRIMA LETTER AGREEMENT      10/31/2016   $0.00   $0.00
                                                            LABORATORY PLEDGEHOLDER
                                                            AGREEMENT, DATED AS OF
                                  ANCHOR BAY ENTERTAINMENT, NOVEMBER 30, 2016 (WOMAN IN
N/A   THE WEINSTEIN COMPANY LLC   LLC                       GOLD)                       11/30/2016   $0.00   $0.00
N/A   THE WEINSTEIN COMPANY LLC   ANCHOR BAY ENTERTAINMENT, LABORATORY PLEDGEHOLDER 11/30/2016
                                  LLC                       AGREEMENT, DATED AS OF
                                                            NOVEMBER 30, 2016 (TULIP
                                                            FEVER)                                   $0.00   $0.00
N/A   THE WEINSTEIN COMPANY LLC   ANCHOR BAY ENTERTAINMENT, SHORT FORM LICENSE, DATED 12/21/2010
                                  LLC                       AS OF DECEMBER 21, 2010                  $0.00   $0.00
                                        Case 18-10601-MFW              Doc 1695-1          Filed 11/08/18    Page 49 of 77


N/A       THE WEINSTEIN COMPANY LLC ANCHOR BAY ENTERTAINMENT, SHORT FORM LICENSE, DATED 2/15/2018
                                    LLC                       AS OF FEBRUARY 15, 2018 (3
                                                              GENERATIONS + 88 TITLES)                                    $0.00      $0.00
N/A       THE WEINSTEIN COMPANY LLC ANCHOR BAY ENTERTAINMENT, SHORT-FORM LICENSE               2/10/2017
                                    LLC                       AGREEMENT, FILED AS OF
                                                              FEBRUARY 10, 2017 (13 SINS +
                                                              109 TITLES)                                                 $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Anne Nelson               Option and Acquisition of Rights 11/18/2014
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Anne Nelson                                Writing Services Agreement    11/18/2014
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Annette Van Duren Agency                   Letter Agreement              1/29/2006
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Anvil II Management and Max Lucado Option Purchase Agreement             11/21/2006
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC ARCLIGHT FILMS                             Exclusive License Agreement   3/13/2006
N/A                                 INTERNATIONAL                              (Dragon Sqaud)                             $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Arclight Films International Ltd.          Exclusive License Agreement   10/30/2005
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Arclight Films International Ltd.          Exclusive License Agreement   10/31/2005
N/A                                                                                                                       $0.00      $0.00
N/A       Team Players LLC          Area 17 Incorporated                       Writing Services Agreement    12/18/2015   $0.00      $0.00
      N/A WEINSTEIN BOOKS LLC       ASNER PRODUCTIONS, INC.                    AGREEMENT (WHACKED)           1/20/2006    $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Atrium Productions Kft.                    Exclusive License Agreement   2/6/2007
N/A                                                                                                                       $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Author Levin LLC                           Short Form Option Agreement   6/7/2016
N/A                                                                                                                       $0.00      $0.00
N/A       THE WEINSTEIN COMPANY LLC Awesomeness, LLC                           Exclusive License Agreement   6/25/2014
                                                                                                                          $0.00      $0.00
          Hardware Distribution, Inc.
                                    Baby Lewis Productions, Inc.;              Memorandum of Agreement       9/20/2000
N/A                                 Laughing Parrot Productions, Inc.                                                     $0.00      $0.00
N/A       WEINSTEIN TELEVISION, LLC BADLANDS ENT. F/S/O JORGE                  CERTIFICATE OF AUTHORSHIP     7/6/2015     $0.00      $0.00
                                    ZAMACONA
N/A       Team Players, LLC         Barbara Marshall                           First Look Deal               12/20/2013      $0.00   $0.00
                                    BART PRODUCTIONS F/S/O
      N/A WEINSTEIN BOOKS LLC       PETER BART                                 AGREEMENT                     2/21/2008    $0.00      $0.00
N/A       THE WEINSTEIN COMPANY LLC Behind the Mask, LLC                       Exclusive License Agreement   7/26/2006
                                                                                                                          $0.00      $0.00
          Dimension Films                   Berkeley Breathed, Inc.; Rosebud   Agreement                     7/24/2001
N/A                                         Productions, Inc.                                                             $0.00      $0.00
N/A       Miramax Film Corp.                Berrow Anciano Limited             Deal Memorandum               5/6/1994     $0.00      $0.00
N/A       The Weinstein Company LLC         Big Beach LLC                      Purchase Agreement            1/15/2015    $0.00      $0.00
N/A       THE WEINSTEIN COMPANY,            BIG BEACH, LLC                     MORTGAGE OF COPYRIGHT         6/15/2015
          LLC                                                                  AND SECURITY AGREEMENT
                                                                               FOR "THREE GENERATIONS"                    $0.00      $0.00
                                       Case 18-10601-MFW              Doc 1695-1          Filed 11/08/18            Page 50 of 77


N/A      THE WEINSTEIN COMPANY,            BIG BEACH, LLC                       INSTRUMENT OF TRANSFER              6/15/2015
         LLC                                                                    FOR "THREE GENERATIONS"                          $0.00      $0.00
N/A      Hardware Distribution, Inc.       Blond Productions, Inc.              Memorandum of Agreement             9/22/2003    $0.00      $0.00
                                           BLOOMSBURY PUBLISHLING               AGREEMENT (COURAGE: EIGHT
      N/A WEINSTEIN BOOKS LLC              PLC                                  PORTAITS)                           8/1/2007     $0.00      $0.00
N/A       Team Players, LLC                Boat: An Entertainment Company,      Writing Services Agreement          6/21/2012
                                           Inc.                                                                                  $0.00      $0.00
N/A      Hardware Distribution, Inc.       Bob Scheider; Peg Haller             Agreement                           10/1/1997    $0.00      $0.00
                                                                                AGREEMENT (JOURNAL OF
      N/A WEINSTEIN BOOKS LLC              BOOKSPAN                             HELENE BERR)                        2/12/2009    $0.00      $0.00
N/A       Team Players LLC                 Borracho Pictures, Inc.              Letter Agreement                    9/2/2006     $0.00      $0.00
N/A       Team Players, LLC                Brad Follmer and Lauren Iungerich    Purchase & Writing Services         11/2/2006
                                                                                Agreement                                        $0.00      $0.00
N/A      TEAM PLAYERS, LLC                 BRADMARK PRODUCTIONS F/S/O WRITING SERVICES                              3/8/2013
                                           BRAD COPELAND                        AGREEMENT                                        $0.00      $0.00
N/A      TEAM PLAYERS, LLC                 BRANDON MURPHY                       WRITING SERVICES                    6/23/2006    $0.00      $0.00
                                                                                AGREEMENT
N/A      Team Players, Inc                 Briggs Ent, Inc.; William Hayes      Letter Agreement                    4/29/2008       $0.00   $0.00
         Dimension Films                   Brightest Day, Inc.; Rich in Spirit; Letter Agreement re. "Rights,       10/17/2006
N/A                                        Sketch Pad, Inc.                     Writing, Producing and Directing"                $0.00      $0.00

                                                                                AUDIO PUBLICATION
                                                                                CONTRACT (BLOODLETTING &
      N/A WEINSTEIN BOOKS LLC              BRILLIANCE AUDIO                     MIRACULOUS CURES/CHORON)            6/7/2007     $0.00      $0.00
                                                                                AUDIO PUBLICATION
                                                                                CONTRACT (ALEX & THE
                                                                                IRONIC GENTLEMEN/TIMOTHY
      N/A WEINSTEIN BOOKS LLC       BRILLIANCE AUDIO LLC                        AND THE DRAGON'S GATE)              7/3/2007     $0.00      $0.00
          THE WEINSTEIN COMPANY LLC British Broadcasting Corp.                  Co-Finance and Distribution         6/26/2006
N/A                                                                             Agreement                                        $0.00      $0.00
         THE WEINSTEIN COMPANY LLC British Broadcasting Corp.                   Amendment to Co-Finance and         6/26/2006
N/A                                                                             Distribution Agreement                           $0.00      $0.00
         THE WEINSTEIN COMPANY LLC British Broadcasting Corp.                   LICENSE AGREEMENT                   6/26/2006
N/A                                                                                                                              $0.00      $0.00
         THE WEINSTEIN COMPANY LLC British Broadcasting Corp.Yaffle             Production Agreement                4/19/2007
N/A                                  Films (Meerkats) Limited                                                                    $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Broadway Promises Limited Liability          Letter Agreement re. "Promises,     11/1/2009
N/A                                  Company                                    Promises"                                        $0.00      $0.00
         Dimension Films             Broken Lizard Industries, Inc.;            Letter Agreement                    7/20/2006
N/A                                  Artificial Donkey Inc.                                                                      $0.00      $0.00
N/A      WEINSTEIN TELEVISION LLC    Brooklynwood Productions Inc.              Memorandum of Agreement             8/20/2015    $0.00      $0.00
N/A      Hardware Distribution, Inc. Brookston Films, Inc.                      Memorandum of Agreement             4/12/2000    $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Brown Chicken Brown Cow                      Letter Agreement re "Steel Town"    5/10/2011
N/A                                  Productions, LLC                                                                            $0.00      $0.00

      N/A WEINSTEIN BOOKS LLC              BRUCE BENDERSON                      COLLABORATION AGREEMENT 8/7/2008                 $0.00      $0.00
                                   Case 18-10601-MFW               Doc 1695-1         Filed 11/08/18            Page 51 of 77


N/A       TEAM PLAYERS, LLC           Bulldog Films, Inc.                    Deal Terms                         9/14/2007    $0.00   $0.00
N/A       DIMENSION FILMS, A DIVISION C OF C, LLC. F/S/O DAVID               PRODUCER LOANOUT                   4/20/2007    $0.00   $0.00
          OF THE WEINSTEIN COMPANY ALPERT, RICK JACOBS,                      AGREEMENT
                                      LAWRENCE MATTIS & DAVID
                                      ENGEL
          THE WEINSTEIN COMPANY LLC Calacanis LLC                         Executive Producer and Talent       10/14/2014
N/A                                                                       Agreement                                          $0.00   $0.00
          Hardware Distribution Inc. Candy Bar Productions, Inc.          Letter Agreement re "Untitled Ricky 12/3/2003
N/A                                                                       Blitt Project"                                     $0.00   $0.00
          Miramax Film Corp.         Capitol Films Limited; Granada Films Agreement re. "The Gathering"       5/17/2002
N/A                                  Limited                                                                                 $0.00   $0.00
N/A       The Weinstein Company LLC  Carmella Casinelli                   Option/Purchase Agreement           10/12/2012     $0.00   $0.00
N/A       Miramax Film Corp.         Carnaldon Corporation                Memorandum of Agreement             6/27/2000      $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC        CAROLINE PINCUS                      EDITING AGREEMENT                   9/9/2008       $0.00   $0.00
N/A       Miramax Film Corp.         Casarotto Company Ltd.               Memorandum of Agreement             9/15/1995      $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC        CATHERINE DALY                       AGREEMENT (IGOR)                    1/31/2008      $0.00   $0.00
          Team Players LLC           CEC FILM                             Writing Services Agreement -        1/29/2010
N/A                                                                       Christian Christiansen                             $0.00   $0.00
N/A       Team Players, LLC          Cedar Road Productions, Inc.         Writing Services Agreement - David 10/18/2006
                                                                          Loucka                                             $0.00   $0.00
N/A       THE WEINSTEIN COMPANY LLC CELESTIAL PRODUCTIONS                 LETTER AGREEMENT
                                     LIMITED                              CONFIRMING TERMINATION              1/1/2018       $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Celluloid Dreams Sales SA             Exclusive License Agreement         4/18/2007
N/A                                                                                                                          $0.00   $0.00
          THE WEINSTEIN COMPANY LLC CHARBON, MICHAEL                         PUBLICATION RIGHTS                 7/7/2002
N/A                                                                          AGREEMENT                                       $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Chiarello Media Group, LLC               Letter Agreement                   6/13/2013
N/A                                                                                                                          $0.00   $0.00
                                                                             AGREEMENT (MOUNTING
      N/A WEINSTEIN BOOKS LLC              CHRIS ELLIOTT                     CHOMLUNGMA)                        8/3/2005     $0.00   $0.00
N/A       The Weinstein Company            Chris Ryan                        Letter Agreement                   11/8/2007    $0.00   $0.00
                                                                             AGREEMENT (ULTIMATE
      N/A WEINSTEIN BOOKS LLC       CHRIS RYAN                               WEAPON)                            7/7/2008     $0.00   $0.00
N/A       Dimension Films           Christopher Beaumont                     Option/Purchase Agreement          3/21/2008    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Cinema Pictures                          Deal Memo                          6/21/2007
N/A                                                                                                                          $0.00   $0.00
          WEINSTEIN TELEVISION LLC         CJ E&M Corporation                Option/Purchase & Producing        7/22/2016
N/A                                                                          Services Agreement                              $0.00   $0.00
          Dimension Films           CJ E&M Corporation and Opus              Option - Purchase Agreement (Man   10/25/2011
N/A                                 Pictures LLC                             from Nowhere)                                   $0.00   $0.00
          Dimension Films           CJ E&M Corporation and Opus              Amendment to Option - Purchase     4/2015
N/A                                 Pictures LLC                             Agreement                                       $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Clark Loverro LLC                        Agreement                          8/7/2007
N/A                                                                                                                          $0.00   $0.00
                                                                             AGREEMENT (OVERNIGHT
      N/A WEINSTEIN BOOKS LLC              CLARK LOVERRO LLC                 SOCIALITE)                         8/13/2007    $0.00   $0.00
                                 Case 18-10601-MFW                 Doc 1695-1            Filed 11/08/18              Page 52 of 77


         THE WEINSTEIN COMPANY LLC Coat Tale Productions, LLC         Option/Purchase and Producing                  4/4/2014
N/A                                                                   Services Agreement                                          $0.00      $0.00
N/A      Dimension Films           Columbia Pictures Industries, Inc. Letter Agreement                               11/25/2003   $0.00      $0.00
N/A      THE WEINSTEIN COMPANY LLC COMPANY MEN PRODUCTIONS AMENDMENT #2 TO LICENSE                                   9/23/2010
                                   INC.                               AGREEMENT                                                   $0.00      $0.00
N/A      TEAM PLAYERS, LLC         CONTRATAQUE COMUNICACAO CERTIFICATE OF AUTHORSHIP                                 6/25/2008    $0.00      $0.00
                                   LTDA. F/S/O BRAULIO
                                   MANTOVANI
N/A      WEINSTEIN TELEVISION LLC  Corey Gamble; Kris Jenner          Deal Memo                                      7/26/2017       $0.00   $0.00
         TEAM PLAYERS, LLC         Cunning Hand                       Letter Agreement re "The Greys" -              8/19/2011
N/A                                                                   Jon Spaihts Writer                                          $0.00      $0.00
N/A      Miramax Film Corp.        Dan Gooch                          Memorandum of Agreement                        11/24/1997   $0.00      $0.00
         Team Players, LLC         Dan Schoffer                       Rights Option & Writing Services               5/31/2013
N/A                                                                   Agreement                                                   $0.00      $0.00
N/A      Team Players, LLC         Dark Apocrypha Productions, Inc.   Writing Services Agreement                     4/30/2009    $0.00      $0.00
N/A      Team Players, LLC         Dark Apocrypha Productions, Inc.   Amendment to Writing Services                  7/27/2009    $0.00      $0.00
                                                                      Agreement
         THE WEINSTEIN COMPANY LLC David Bruckner                     Writing Services Agreement                     2/29/2012
N/A                                                                                                                               $0.00      $0.00
      N/A WEINSTEIN BOOKS LLC           DAVID HARE                            AGREEMENT (THE READER)                 10/23/2008   $0.00      $0.00
N/A       THE WEINSTEIN COMPANY,        DAVID PRICE                           CO-PRODUCING AGREEMENT                 5/16/2006
          LLC                                                                                                                     $0.00      $0.00
N/A       The Weinstein Company LLC     Debbie Baer, Adam Zuvich, Michael     Letter Agreement re: "Bet it or Debt   4/14/2008
                                        Ellman and Todd Cook                  it"                                                 $0.00      $0.00
N/A      Dimension Films                Design Works, LLC                     Letter Agreement                       2/21/2008    $0.00      $0.00
N/A      TEAM PLAYERS, LLC              Devil's Country, Inc.; Andrew Lobel   Agreement re: Blood Drive              7/3/2013     $0.00      $0.00
N/A      TEAM PLAYERS, LLC              Devil's Country, Inc.; Andrew Lobel   Agreement re: Blood Drive              1/28/2014    $0.00      $0.00
N/A      TEAM PLAYERS, LLC              DODO, INC.                            ACQUISITION OF RIGHTS                  7/2/2014     $0.00      $0.00
N/A      TEAM PLAYERS, LLC              DODO, INC.                            WRITING AGREEMENT SIDE                 7/2/2014
                                                                              LETTER                                              $0.00      $0.00
         Dimension Films                Dragonfly Entertainment, Inc.; Brud   Producer Agreement                     6/19/2006
N/A                                     Productions, Inc.                                                                         $0.00      $0.00
         Dimension Films                Dragonfly Entertainment, Inc.; Next   Term Sheet                             7/30/2007
N/A                                     Entertainment, Inc.                                                                       $0.00      $0.00
                                                                              AGREEMENT (WASH YOUR
      N/A WEINSTEIN BOOKS LLC           EDITIONS FLAMMARION                   HANDS)                                 10/30/2007   $0.00      $0.00
                                                                              TRANSLATION AGREEMENT
      N/A WEINSTEIN BOOKS LLC           EDWARD GAUVIN                         (WASH YOUR HANDS                       10/15/2007   $0.00      $0.00

      N/A WEINSTEIN BOOKS LLC           EDWARD UGEL                           AGREEMENT (I'M WITH FATTY)             8/6/2008     $0.00      $0.00
N/A       Team Players, LLC             Eli Kooris; Josh Shaffer              Letter Agreement                       12/3/2013    $0.00      $0.00
      N/A WEINSTEIN BOOKS LLC           ELIZABETH SINGER HUNT                 AGREEMENT                              7/5/2006     $0.00      $0.00
      N/A WEINSTEIN BOOKS LLC           ELIZABETH SINGER HUNT                 AGREEMENT                              7/31/2008    $0.00      $0.00
N/A       WEINSTEIN BOOKS, LLC          ELIZABETH SINGER HUNT                 SETTLEMENT AGREEMENT AND               1/30/2015    $0.00      $0.00
                                                                              RELEASE
                                  Case 18-10601-MFW               Doc 1695-1       Filed 11/08/18      Page 53 of 77


                                                                         AGREEMENT (I LOVE A MAN IN
      N/A WEINSTEIN BOOKS LLC       ELLEN COLARUSSO                      UNIFORM)                   2/13/2008       $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Enchantwear by Tamarie, Inc.         Letter Agreement           2/8/2008
N/A                                                                                                                 $0.00   $0.00
N/A      THE WEINSTEIN COMPANY,    ENCHANTWEAR BY TAMARIE,               LOANOUT AGREEMENT AND         1/21/2009    $0.00   $0.00
         LLC                       INC., AND THE PENTACLE, INC.          AMENDMENT
                                   F/S/O TAMMY MARIE
                                   WILDERMAN
         THE WEINSTEIN COMPANY LLC Entertainment One (eOne)              Letter Agreement              3/8/2014
N/A                                                                                                                 $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Epstein, Levinsohn, Bodine, Hurwitz   Exclusive License Agreement 6/14/2006
N/A                                 & Weinstein, LLP                     (Hatchet)                                  $0.00   $0.00
N/A      WEINSTEIN GLOBAL FILM CORP EUROFILM & MEDIA LTD                 SHUT UP AND SING            10/8/2007      $0.00   $0.00
                                                                         AMENDMENT 1 TO AGREEMENT
                                                                         DTD 2/12/2007
N/A      WEINSTEIN GLOBAL FILM CORP EUROFILM & MEDIA LTD                 INTERNATIONAL DISTRIBUTION 2/12/2007       $0.00   $0.00
                                                                         LICENSE AGREEMENT (SHUT UP
                                                                         AND SING)

         WEINSTEIN GLOBAL FILM CORP EUROFILM & MEDIA LTD. (A             INTERNATIONAL DISTRIBUTION
                                    SUBSIDIARY OF SENATOR                AGREEMENT
N/A                                 ENTERTAINMENT AG)                                                  5/8/2009     $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Evan Kuhlman Petee                    Option Purchase Agreement     12/19/2007
N/A                                                                                                                 $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC            EXODUS FILM FUND I, L.L.C.      AGREEMENT (IGOR)              10/16/2007   $0.00   $0.00
          TWC UNTOUCHABLE SPV, LLC       Feel Good Films, Inc.           PRODUCTION SERVICES           10/18/2016
N/A                                                                      AGREEMENT                                  $0.00   $0.00
         Miramax Film Corp.              FIFTH AVENUE                    Agreement                     3/7/1996
N/A                                      ENTERTAINMENT, LP                                                          $0.00   $0.00
         La Piedra Films, S.A.; WeinsteinFILM & TV HOUSE LIMITED         License Agreement             6/5/2015
N/A      Global Film Corp.                                                                                          $0.00   $0.00
         Hateship Capital LLC; Weinstein  FILM & TV HOUSE LIMITED        License Agreement             10/1/2012
N/A      Global Film Corp.                                                                                          $0.00   $0.00
         WEINSTEIN GLOBAL FILM CORP FILM & TV HOUSE LIMITED              License Agreement             6/23/2010
N/A                                                                                                                 $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Film Distribution SAS                 Exclusive License Agreement   11/4/2006
N/A                                                                                                                 $0.00   $0.00
         Miramax Film Corp; Hardware     Fine Grain Films, Inc.          Letter Agreement              8/14/1998
N/A      Distribution, Inc.                                                                                         $0.00   $0.00
N/A      TEAM PLAYERS, LLC               FINGERLING FILMS, INC           RELEASE AGREEMENT             9/15/2010    $0.00   $0.00
N/A      TEAM PLAYERS, LLC               FINGERLING FILMS, INC           WRITER AGREEMENT AND SIDE     2/4/2010
                                                                         LETTER                                     $0.00   $0.00
N/A      Team Players LLC            Firecracker Productions, Inc.       Writer Producer Agreement     8/25/2005    $0.00   $0.00
N/A      Hardware Distribution, Inc. Five Fields, Inc.                   Letter Agreement              11/18/1999   $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Five Mile River Films Ltd.            Exclusive License Agreement   10/17/2005
N/A                                                                                                                 $0.00   $0.00
                                       Case 18-10601-MFW                 Doc 1695-1           Filed 11/08/18             Page 54 of 77


          THE WEINSTEIN COMPANY LLC Flix Premiere Limited                           Standard Licensing Agreement         5/24/2017
N/A                                                                                                                                   $0.00   $0.00
N/A       Weinstein Television LLC           FLX TV AB                              Format Rights Agreement              10/2/2015    $0.00   $0.00
N/A       Miramax Film Corp.                 Focus Features LLC                     Co-Financing Agreement               10/10/2002   $0.00   $0.00
          Team Players LLC                   Ford Story Solutions, Inc.; Wattstax   Writing Services Agreement           8/23/2012
N/A                                          LLC                                                                                      $0.00   $0.00
          Dimension Films                    Fortress Entertainment, Inc.       Acquisition of Rights and Producer       9/8/2006
N/A                                                                             Deal Confirmation                                     $0.00   $0.00
          Miramax Film Corp.               Francis Veber, EFVE Films, Gaumont Remake/Sequal Rights "Le                   4/14/2004
N/A                                        Films                                Placard/The Closet"                                   $0.00   $0.00
N/A       WEINSTEIN TELEVISION LLC         Freetime Productions, Inc.           Deal Memorandum                          8/25/2015    $0.00   $0.00
          La Piedra Films, S.A.; Weinstein FREEWAY ENTERTAINMENT KFT Letter Agreement Re License                         6/4/2015
N/A       Global Film Corp.                                                     Agreement Hands of Stone                              $0.00   $0.00
          La Piedra Films, S.A.; Weinstein FREEWAY ENTERTAINMENT KFT Letter Agreement Side Letter Re                     6/4/2015
N/A       Global Film Corp.                                                     License Agreement Hands of Stone                      $0.00   $0.00
N/A       Miramax Film Corp.               Fresh Off the Boat Projections, Inc. Letter Agreement                         1/19/2002    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Fuji Creative Corporation                   Deal Memo                                12/1/2008
N/A                                                                                                                                   $0.00   $0.00
N/A       DIMENSION FILMS, A DIVISION FURST FILMS, INC.                             PRODUCER LOANOUT                     7/17/2009
          OF THE WEINSTEIN COMPANY                                                  AGREEMENT                                         $0.00   $0.00
          Team Players, LLC; The Weinstein Futureboy Films, Inc.                    Agreement (Fraggle Rock - Writing    3/5/2008
N/A       Company LLC                                                               and Directing)                                    $0.00   $0.00
          Dimension Films                  Gary Wichard                             Letter Agreement re "Tebucky Jones   2/7/2007
N/A                                                                                 Project" Executive Producer                       $0.00   $0.00
          Hateship Capital LLC; Weinstein GEM ENTERTAINMENT KFT                     License Agreement                    10/1/2012
N/A       Global Film Corp.                                                                                                           $0.00   $0.00
          WEINSTEIN GLOBAL FILM CORP GEM ENTERTAINMENT KFT                          License Agreement                    6/23/2010
N/A                                                                                                                                   $0.00   $0.00
                                    GENERAL MEDIA                                   SERIALIZATION AGREEMENT (I
      N/A WEINSTEIN BOOKS LLC       COMMUNICATION, INC.                             LOVE A MAN IN UNIFORM)     1/23/2009              $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Glen Larson Productions, Inc.                   Option/Purchase Agreement  12/16/2005
N/A                                                                                                                                   $0.00   $0.00
N/A       THE WEINSTEIN COMPANY,             GLEN LARSON PRODUCTIONS,               PRODUCER LOANOUT         12/16/2005
          LLC                                INC.                                   AGREEMENT                                         $0.00   $0.00
N/A       TEAM PLAYERS, LLC                  GLEN LARSON PRODUCTIONS,               WRITER LOANOUT AGREEMENT 12/16/2005
                                             INC.                                                                                     $0.00   $0.00
          Miramax Film Corp.                 Gloria Fickling                        Deal Letter and Short Form Option    2/12/2001
N/A                                                                                 Agreement                                         $0.00   $0.00
          Dimension Films             Go Films L.P.R.S., Inc.; Lux Films,           Letter Agreement                     10/17/2003
N/A                                   Inc.                                                                                            $0.00   $0.00
N/A       DIMENSION FILMS, A DIVISION GONZALO LOPEZ-GALLEGO                         AMENDMENT TO                         11/16/2010
          OF THE WEINSTEIN COMPANY                                                  WRITING/PURCHASE
                                                                                    AGREEMENT (partially executed)                    $0.00   $0.00
          Team Players LLC                   Gonzalo Lopez-Gallego; Fernando        Purchase and Writing Services        5/11/2010
N/A                                          Navarro                                Agreement                                         $0.00   $0.00
N/A       Hardware Distribution Inc.         Gran Turismo, Inc.                     Letter Agreement                     4/10/2003    $0.00   $0.00
                                  Case 18-10601-MFW                      Doc 1695-1        Filed 11/08/18       Page 55 of 77


N/A       Miramax Film Corp.              Granada Television Limited           Agreement                           11/15/1993   $0.00   $0.00
N/A       TWC Mist, LLC                   Great Idea Productions, Inc.         Production Services Agreement       5/4/2016     $0.00   $0.00
          Nigel Mckeand (Transferred to   Guillermo Del Toro                   Option/Purchase Agreement           5/21/1998
N/A       Miramax Film Corp.)                                                                                                   $0.00   $0.00
          THE WEINSTEIN COMPANY LLC       Gunpowder Films Limited              Exclusive License Agreement (Like   4/21/2006
N/A                                                                            Minds)                                           $0.00   $0.00
N/A       Team Players, LLC               Gusto Productions, Inc.              Writing Services Agreement          8/1/2007     $0.00   $0.00
N/A       TEAM PLAYERS, LLC               GUSTO PRODUCTIONS, INC.              CERTIFICATE OF AUTHORSHIP,          8/1/2007
                                                                               INDUCEMENT                                       $0.00   $0.00
N/A       Team Players LLC                H.Lime Import/Export Corporation     Writing Services Agreement          1/30/2008    $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC             HACHETTE BOOK GROUP                  DISTRIBUTION AGREEMENT              2012         $0.00   $0.00
N/A       The Weinstein Company LLC       Haim Productions, Inc.; Alana Haim   Letter Agreement                    5/30/2008    $0.00   $0.00
N/A       TEAM PLAYERS, LLC               HALEEKA ENTERTAINMENT,               ASSIGNMENT AGREEMENT,               7/11/2006    $0.00   $0.00
                                          INC. F/SO DOUG ATCHISON              CERTIFICATE OF ENGAGEMENT

N/A       INTELIPARTNERS, LLC         HALYARD PARK F/S/O DOUG                  WRITING SERVICES                    1/6/2014     $0.00   $0.00
                                      ELLIN; REFRIGERATOR LOGIC,               AGREEMENT (partially executed)
                                      INC. F/S/O MARK ABRAMS
N/A       Weinstein Television LLC    Hanover Communications Ltd.; 1812        Letter Agreement                    11/1/2016
                                      Productions, Inc.                                                                         $0.00   $0.00
          WEINSTEIN GLOBAL FILM       HARPERCOLLINS PUBLISHERS                 AGREEMENT (TANGY, TART,
      N/A CORP.                       INDIA LTD.                               HOT & SWEET)                        3/26/2008    $0.00   $0.00
N/A       Weinstein Global Film Corp. Hateship Capital LLC                     Sales Agency Agreement              10/1/2012    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC He Only Takes One, LLC                     Letter Agreement                    10/23/2015
N/A                                                                                                                             $0.00   $0.00
          THE WEINSTEIN COMPANY LLC He Only Takes One, LLC                     Side Letter Agreement               10/23/2016
N/A                                                                                                                             $0.00   $0.00
N/A       THE WEINSTEIN COMPANY LLC Headline Pictures Limited                  Agreement                           1/18/2006
                                                                                                                                $0.00   $0.00
                                    HEARST COMMUNICATIONS,
      N/A WEINSTEIN BOOKS LLC       INC.                                       SERIAL RIGHTS AGREEMENT             2/6/2008     $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC       HIGHBRIDGE COMPANY                         AUDIO LICENSE AGREEMENT             7/14/2009    $0.00   $0.00
N/A       WEINSTEIN TELEVISION LLC  Home Box Office, Inc.                      Memorandum of Agreement             2/2/2016     $0.00   $0.00
          THE WEINSTEIN COMPANY LLC I am Entertainment LLC; Scott              Rights-Producing Agreement          12/14/2007
N/A                                 Glassgold                                  Amendment                                        $0.00   $0.00
          THE WEINSTEIN COMPANY LLC IFC Films LLC                              Co-Financing Agreement              7/7/2005
N/A                                                                                                                             $0.00   $0.00
N/A       TEAM PLAYERS, LLC         IMAGIQUAKE F/S/O GRANT                     CERTIFICATE OF AUTHORSHIP           8/14/2014
                                    PIERCE MYERS                                                                                $0.00   $0.00
N/A       Dimension Films           Incognito Productions; The Firework        Letter Agreement re: "The           6/20/2006
                                    Shop, Inc.                                 Boathouse"                                       $0.00   $0.00
          Miramax Film Corp.        Industry Entertainment Productions,        Letter Agreement                    11/6/1998
N/A                                 LLC                                                                                         $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Inspiral Inc.                              Writers Agreement                   8/20/2007
N/A                                                                                                                             $0.00   $0.00
                                       Case 18-10601-MFW                 Doc 1695-1            Filed 11/08/18           Page 56 of 77


         Dimension Films; Miramax Film Intermedia Film Distribution                 Letter Agreement re "Mindhunters"       12/19/2001
N/A      Corp.                                                                                                                           $0.00   $0.00
N/A      THE WEINSTEIN COMPANY LLC Intrepid Pictures/Trevor Macy                    Email Agreement                         8/16/2014
                                                                                                                                         $0.00   $0.00
N/A      Hardware Distribution, Inc.       Irritainment, Inc.; Sinceriously, Inc.   Memorandum of Agreement                 7/23/1999    $0.00   $0.00
         The Weinstein Company LLC         ITV Global Entertainment Limited         VARIATION AGREEMENT DTD                 2/10/2015
N/A                                                                                 2/5/2013                                             $0.00   $0.00
N/A      The Weinstein Company LLC         ITV Global Entertainment Limited         Letter Agreement                        11/27/2014   $0.00   $0.00
         The Weinstein Company LLC         ITV Global Entertainment Limited         Co-Production and Distribution          3/10/2014
N/A                                                                                 Outline Terms Proposal                               $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Jack Weatherford                                 Letter Agreement re. "The Secret        6/30/2015
N/A                                                                                 History of the Mongol Queens"                        $0.00   $0.00
N/A      SMALL SCREEN TRADES, LLC          JAMES ALLEN PRODUCTIONS,                 OPTION AGREEMENT (partially             8/14/2015    $0.00   $0.00
                                           INC.                                     executed)
N/A      TEAM PLAYERS, LLC                 James Graham                             Writing Services Agreement              3/14/2013    $0.00   $0.00
         Team Players LCL                  Jeff Abbott                              Letter Agreement re "Silence of Six -   3/27/2007
N/A                                                                                 Jeff Abbott Writer"                                  $0.00   $0.00
N/A      THE WEINSTEIN COMPANY,            JEFF ABBOTT                              OPTION AGREEMENT                        8/8/2005     $0.00   $0.00
         LLC
N/A      THE WEINSTEIN COMPANY,            JEFF ABBOTT                              AMENDMENT 2 TO OPTION                   4/6/2010     $0.00   $0.00
         LLC                                                                        AGREEMENT
N/A      THE WEINSTEIN COMPANY,            JEFF ABBOTT                              AMENDMENT 5 TO OPTION                   4/10/2013    $0.00   $0.00
         LLC                                                                        AGREEMENT
N/A      THE WEINSTEIN COMPANY,            JEFF ABBOTT                              AMENDMENT 8 TO OPTION                   10/17/2016   $0.00   $0.00
         LLC                                                                        AGREEMENT
N/A      DIMENSION FILMS, A DIVISION       JESSICA ROZLER, ANDREA                   OPTION PURCHASE                         2/1/2006     $0.00   $0.00
         OF THE WEINSTEIN COMPANY          LAVINTHAL, AND SIMON &                   AGREEMENT
                                           SHUSTER INC.,
         Hardware Distribution, Inc.       Joaquin Productions, Inc.                Letter Agreement re "The Man Who        12/11/2003
N/A                                                                                 Sold the Eiffel Tower                                $0.00   $0.00
                                                                                    AGREEMENT (THE THIRD MAN
      N/A WEINSTEIN BOOKS LLC              JOHN GEIGER                              FACTOR)                                 10/1/2008    $0.00   $0.00
N/A       Miramax Film Corp.               John Gulager                             Grand Prize Winner Agreement            6/29/2004    $0.00   $0.00
n/a       THE WEINSTEIN COMPANY,           JOHN JEREMIAH SULLIVAN                   ASSIGNMENT OF ALL RIGHTS                2/8/2008     $0.00   $0.00
          LLC
N/A       WEINSTEIN TELEVISION LLC         John Strausbaugh            Option and Acquisition of Rights                     8/4/2016     $0.00   $0.00
          Miramax Film Corp.               Julian Simpson              Letter Agreement re "The Man Who                     2/8/2000
N/A                                                                    Sold the Eiffel Tower                                             $0.00   $0.00
N/A      Dimension Films                   Kadakowa Pictures USA       Letter Agreement                                     9/17/2004    $0.00   $0.00
N/A      Dimension Films                   Kadakowa Pictures USA       Producing Agreement                                  9/17/2004    $0.00   $0.00
N/A      Dimension Films                   Kadokawa Pictures USA, Inc. Letter Agreement re. "Adrift"                        9/17/2004    $0.00   $0.00
N/A      THE WEINSTEIN COMPANY,            KADOKAWA PICTURES USA, INC. RIGHTS OPTION AGREEMENT                              10/19/2005
         LLC                                                                                                                             $0.00   $0.00
N/A      THE WEINSTEIN COMPANY,            KADOKAWA PICTURES USA, INC. COFINANCING AND          6/17/2005                                $0.00   $0.00
         LLC                                                           CODISTRIBUTION AGREEMENT
                                       Case 18-10601-MFW              Doc 1695-1         Filed 11/08/18       Page 57 of 77


N/A      THE WEINSTEIN COMPANY,            KADOKAWA PICTURES USA, INC. RIGHTS AGREEMENT                         10/19/2005   $0.00   $0.00
         LLC
N/A      THE WEINSTEIN COMPANY,            KADOKAWA PICTURES USA, INC. PRODUCING AGREEMENT                      10/19/2005   $0.00   $0.00
         LLC
                                                                               AGREEMENT (QUANTUM
      N/A WEINSTEIN BOOKS LLC              KATHY FRESTON                       WELLNESS)                        6/3/2007     $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC              KATHY FRESTON                       AGREEMENT (THE ONE)              11/9/2007    $0.00   $0.00

      N/A WEINSTEIN BOOKS LLC              KATHY FRESTON                       AGREEMENT (QUANTUM SHIFT) 7/14/2008           $0.00   $0.00
          Miramax Film Corp.               Kenneth Cain; Heidi Postlewait;     Rights Option/Purchase Agreement 8/10/2004
N/A                                        Andrew Thomson                                                                    $0.00   $0.00
N/A      Team Players, LLC                 Kermit Presentations and Asa Nisi   Letter Agreement re "Cell"       8/7/2006
                                           Masa Inc.                                                                         $0.00   $0.00
         WEINSTEIN TELEVISION LLC          Keshet Broadcasting International   Letter of Understanding          6/27/2016
                                           Ltd.; Peter Block; Dan Heffner;
N/A                                        Ketura Kestin                                                                     $0.00   $0.00
N/A      ECHELON FILMS, INC.               KEVBO ENTERTAINMENT, INC.           CERTIFICATE OF AUTHORSHIP 10/2/2017
                                                                               AND INDUCEMENT                                $0.00   $0.00
N/A      The Weinstein Company             Kevbo Entertainment, Inc.; The      E-mail Agreement re. Brain and 1/7/2016
                                           Human Robot Collective LLC          Friends                                       $0.00   $0.00
N/A      SMALL SCREEN TRADES, LLC          KEVIN HOOD                          SETTLEMENT AGREEMENT AND 10/20/2017
         (as succesor in interest to TEAM                                      MUTUAL RELEASE
         PLAYERS, LLC)                                                                                                       $0.00   $0.00
N/A      Small Screen Trades LLC          Kevin Snipes                         Letter Agreement         10/2/2015            $0.00   $0.00
N/A      DIMENSION FILMS, A DIVISION KILLER TURTLE INC F/S/O TOM               SECURITY AGREEMENT,      10/10/2007           $0.00   $0.00
         OF THE WEINSTEIN COMPANY ROOT, RICH IN SPIRIT, INC. F/S/O             ASSIGNMENT, AND MORTGAGE
                                          MATTHEW SENREICH, AND                OF COPYRIGHT
                                          SKETCH PAD, INC F/S/O SETH
                                          GREEN
N/A      TEAM PLAYERS, LLC                KILLER TURTLE, INC. F/S/O TOM        WRITING SERVICES                 11/28/2006   $0.00   $0.00
                                          ROOT                                 AGREEMENT
         Weinstein Global Film Corp (as   LA PIEDRA FILMS, S.A.                HOS Sales Agency Agreement       4/21/2011
         successor in interest to JW&JJ
N/A      Entertainment LLC)                                                                                                  $0.00   $0.00
N/A      The Weinstein Company            Lagardere Studios Distribution       Format Option Deal Memo          9/28/2016    $0.00   $0.00

                                                                               MECHANICAL LICENSE (SECRET
      N/A WEINSTEIN GLOBAL FILM CORP LANGUAGE WORLD CO. LTD.                   AGENT JACK STALWART)       4/13/2009          $0.00   $0.00

                                                                               AMENDMENT TO MECHANICAL
      N/A WEINSTEIN BOOKS LLC              LANGUAGE WORLD CO. LTD.             LICENSE AGREEMENT                6/10/2009    $0.00   $0.00
                                                                               AGREEMENT (MY
      N/A WEINSTEIN BOOKS LLC       LARRY KING                                 REMARKABLE JOURNEY)              7/12/2008    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Latham Entertainment, Inc.                 Co-Financing and Distribution    2/9/2007
N/A                                                                            Agreement                                     $0.00   $0.00
N/A      Hardware Distribution, Inc.       Laughing Place Productions, Inc.    Memorandum of Agreement          11/13/2000   $0.00   $0.00
                                       Case 18-10601-MFW       Doc 1695-1      Filed 11/08/18            Page 58 of 77


N/A      Hardware Distribution, Inc.
                                   Lazy Monkey, Inc.                 Letter Agreement                    5/12/2003    $0.00      $0.00
N/A      Team PLAYERS, LLC         League of Bastards, Inc.          Letter Agreement re. "Comic Book"   2/24/2006    $0.00      $0.00
N/A      TEAM PLAYERS, LLC         LEFT ON RED, INC. F/S/O           RELEASE AGREEMENT                   12/2/2008    $0.00      $0.00
                                   MICHAEL BENDER; MOOREA,
                                   INC. F/S/O DOUG CHERNACK
N/A      TEAM PLAYERS, LLC         LEFT ON RED, INC. F/S/O           WRITING SERVICES                    7/2/2008     $0.00      $0.00
                                   MICHAEL BENDER; MOOREA,           AGREEMENT (partially executed)
                                   INC. F/S/O DOUG CHERNACK
N/A      Miramax/Dimension         Los Hooligans Productions         Letter Agreement                    10/10/1997      $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Lovecraft Biofuels; Tacee Webb    Letter Agreement re "Untitled       2/29/2008
N/A                                                                  Lovecraft Project"                               $0.00      $0.00
N/A      Miramax Film Corp.        Lucky Productions, Inc.           Agreement                           11/14/1995   $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Lucky Red SRL; Indigo Film SRL    Exclusive License Agreement         5/18/2011
N/A                                                                                                                   $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Lucky Red SRL; Indigo Film SRL    Deal Memo                           5/18/2011
N/A                                                                                                                   $0.00      $0.00
                                      LUIZ EDUARDO SOARES,
                                      RODRIGO RODRIGUES PIMENTEL
                                      AND ANDRE LUIZ DE SOUZA
      N/A WEINSTEIN BOOKS LLC         BATISTA                       AGREEMENT (ELITE SQUAD)              1/28/2008    $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Mad Ones Corp.                  Letter Agreement re. "The Mad        6/27/2007
N/A                                                                 Ones" - Tom Folsom                                $0.00      $0.00
                                      MAD ONES CORP. F/S/O TOM
      N/A WEINSTEIN BOOKS LLC         FOLSOM                        AGREEMENT (THE MAD ONES)             6/29/2007    $0.00      $0.00
                                      MAD ONES CORP. F/S/O TOM      CONTRACT ADDENDUM (THE
      N/A WEINSTEIN BOOKS LLC         FOLSOM                        MAD ONES)                            12/11/2008   $0.00      $0.00
N/A       Team Players LLC            Mambo Entertainment           Letter Agreement                     6/25/2007    $0.00      $0.00
N/A       THE WEINSTEIN COMPANY LLC Mammoth Screen Limited; Lookout Heads of Agreement                   4/1/2014
                                      Point Limited                                                                   $0.00      $0.00
N/A       Miramax Film Corp.          Marc Gerald                   Letter Agreement                     3/29/2004    $0.00      $0.00
N/A       Miramax Film Corp.          Marc Platt Productions, Inc.  Letter Agreement                     5/21/2001    $0.00      $0.00
          DIMENSION FILMS, A DIVISION Marcos Quinones               Side Letter                          12/1/2005
          OF THE WEINSTEIN COMPANY
N/A       LLC                                                                                                         $0.00      $0.00
N/A       Weinstein Television LLC    MarcoTwo, LLC                 Exclusive License Agreement          10/28/2014   $0.00      $0.00
N/A       Weinstein Television LLC    MarcoTwo, LLC                 One Picture License Agreement        10/28/2014   $0.00      $0.00
          THE WEINSTEIN COMPANY LLC MarilynTWC, LLC                 Exclusive License Agreement          10/1/2010
N/A                                                                                                                   $0.00      $0.00
N/A      Miramax Film Corp.                Mark Herman               Agreement                           12/3/1996    $0.00      $0.00
N/A      Dimension Films                   Marshall Moseley          Memorandum of Agreement             10/15/2004   $0.00      $0.00
N/A      Dimension Films                   Mary Katz                 Memorandum of Agreement             12/3/1999    $0.00      $0.00
         THE WEINSTEIN COMPANY LLC         Matthew Quick             Letter Agreement re. "Forgive Me,   3/15/2013
N/A                                                                  Leonard Peacock"                                 $0.00      $0.00
N/A      THE WEINSTEIN COMPANY,            MEDUSA FILM S.P.A         OPTION PURCHASE                     12/1/2016    $0.00      $0.00
         LLC                                                         AGREEMENT
                                   Case 18-10601-MFW                  Doc 1695-1             Filed 11/08/18            Page 59 of 77


N/A       THE WEINSTEIN COMPANY,           MEDUSA FILM S.P.A              AMENDMENT TO OPTION                          4/13/2017    $0.00   $0.00
          LLC                                                             PURCHASE AGREEMENT
                                                                          AGREEMENT (WE BOUGHT A
      N/A WEINSTEIN BOOKS LLC       MEE CONSERVATION LTD.                 ZOO)                                         11/26/2007   $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Meh Ah Development Co., Ltd.          Letter Agreement/Exclusive License           11/28/2005
                                                                          Agreement re Skinny Tiger, Fatty
                                                                          Dragon, Dragon from Russia, Full
N/A                                                                       Alert, Victim, PTU                                        $0.00   $0.00
          Intellipartners, LLC      Melanie Laurent; Julien Lambroschini; Writing Services Agreement                   9/23/2013
N/A                                 Christophe Deslandes                                                                            $0.00   $0.00
          WEINSTEIN TELEVISION LLC  Melissa Bernstein and Bayahibe        Memorandum of Agreement                      10/30/2015
N/A                                 Films, Ltd                                                                                      $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Metro-Goldwyn-Mayer Studios Inc. Letter Agreement                                  1/5/2007
N/A                                                                                                                                 $0.00   $0.00
N/A       The Weinstein Company LLC        Metro-Goldwyn-Mayer Studios Inc.        Agreement                           1/27/2006    $0.00   $0.00
N/A       Dimension Films                  Metro-Goldwyn-Mayer Studios Inc.        Agreement                           1/8/2007     $0.00   $0.00
          Dimension Films; The Weinstein   Metro-Goldwyn-Mayer Studios Inc.        Amendment                           8/18/2008
N/A       Company LLC                                                                                                               $0.00   $0.00
N/A       Talk Miramax Books               Michael Chabon                          Agreement                           7/7/2002     $0.00   $0.00
N/A       Miramax Film Corp.               Michael Chabon                          Agreement                           1/18/2001    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC        Michael Gates Gill                      Letter Agreement                    10/22/2012
N/A                                                                                                                                 $0.00   $0.00
N/A       Miramax Film Corp.               Michael Hacker                          Letter Agreement                    5/21/2001    $0.00   $0.00
N/A       Team Players, LLC                Michael Wigart                          Writing Services Agreement          2/28/2006    $0.00   $0.00
N/A       Dimension Films                  Mick Kleber                             Producing Services Agreement        11/16/2006   $0.00   $0.00
          Team Players, LLC                Mick Kleber; Vision Mixer Films, Inc.   Writing Services Agreement          11/16/2006
N/A                                                                                                                                 $0.00   $0.00
          Miramax Film Corp.        Mighty Mighty Afrodite Productions, Acquisition Agreement                          3/18/1997
N/A                                 Inc.                                                                                            $0.00   $0.00
                                                                        AGREEMENT (ALL THINGS AT
      N/A WEINSTEIN BOOKS LLC       MIKA BRZEZINSKI                     ONCE)                                          11/24/2008   $0.00   $0.00
N/A       Intellipartners, LLC      Mike Manzoni                        Writing Services Agreement                     4/17/2008    $0.00   $0.00
N/A       Neo Art & Logic           Mike Manzoni                        Rights Option Agreement                        3/27/2008    $0.00   $0.00
          W ACQUISITION COMPANY LLC Miramax Film Corp                   License Agreement                              10/28/2009
N/A                                                                                                                                 $0.00   $0.00
N/A       Hardware Distribution, Inc.      Miramax Film Corp.                      License Agreement (Hellraiser)      11/12/2007   $0.00   $0.00
N/A       W ACQUISITION COMPANY,           MIRAMAX FILM CORP.                      QUITCLAIM AGREEMENT (Grim           7/7/2005
          LLC                                                                      Reaper)                                          $0.00   $0.00
N/A       W ACQUISITION COMPANY,           MIRAMAX FILM CORP.                      QUITCLAIM AGREEMENT (Man            11/20/2005
          LLC                                                                      From Nantucket)                                  $0.00   $0.00
N/A       W ACQUISITION COMPANY,           MIRAMAX FILM CORP.                      QUITCLAIM AGREEMENT                 3/8/2006     $0.00   $0.00
          LLC                                                                      (RAMBO IV)
N/A       W ACQUISITION COMPANY,           MIRAMAX FILM CORP.                      QUITCLAIM AGREEMENT                 9/30/2005    $0.00   $0.00
          LLC                                                                      (RANGER DANGER)
N/A       W ACQUISITION COMPANY,           MIRAMAX FILM CORP.                      QUITCLAIM AGREEMENT (The            11/30/2005   $0.00   $0.00
          LLC                                                                      Short Happy Life of Brown Oxford)
                                 Case 18-10601-MFW              Doc 1695-1           Filed 11/08/18           Page 60 of 77


      The Weinstein Company LLC; W
                                Miramax Film Corp; Walt Disney             Letter Agreement re Acquisition    8/3/2009
N/A   Acquisition Company LLC   Pictures and Television                    Agreement                                       $0.00   $0.00
      Weinstein Television LLC  Miramax Film NY, LLC; Walt Disney          License Agreement                  12/1/2010
N/A                             Pictures                                                                                   $0.00   $0.00
      THE WEINSTEIN COMPANY LLC Mola Entertainment Limited                 Acquisition Agreement              3/3/2006
N/A                                                                                                                        $0.00   $0.00
      THE WEINSTEIN COMPANY LLC Monarchy Enterprises SARL; Regency Co-Financing and Con-Distribution          6/10/2013
N/A                               Entertainment (USA), Inc.             Agreement                                          $0.00   $0.00
N/A   W Acquisition Cop, LLC      Moonstone Entertainment, Inc.         Exclusive License Agreement           5/8/2005     $0.00   $0.00
N/A   TEAM PLAYERS, LLC           MOVIEPROSE, INC. F/S/O WAYNE SHORT FORM ASSIGNMENT                          2/19/2006
                                  KRAMER                                                                                   $0.00   $0.00
N/A   DIMENSION FILMS, A DIVISION MY 79 CHANGES, INC. F/S/O             ACTING AND PRODUCING                  9/21/2006    $0.00   $0.00
      OF THE WEINSTEIN COMPANY ROSARIO DAWSON                           AGREEMENT
N/A   DIMENSION FILMS, A DIVISION MY 79 CHANGES, INC. F/S/O             OPTION PURCHASE                       9/21/2006    $0.00   $0.00
      OF THE WEINSTEIN COMPANY ROSARIO DAWSON; DAVID                    AGREEMENT
                                  ATCHISON; and CREATIVE
                                  CANNONBALL, LLC F/S/O TONY
                                  SHASTEEN
      Miramax Film Corp.          National General Pictures Corporation Memorandum of Agreement               6/20/1997
N/A                                                                                                                        $0.00   $0.00
N/A   Weinstein Television LLC       Netflix Inc.                          License Agreement                  4/11/2016    $0.00   $0.00
      Weinstein Television LLC       Netflix Inc.; Spy Kids TV Borrower    Joinder to License Agreement and   4/11/2016
N/A                                  LLC                                   Assignment of Rights                            $0.00   $0.00
      Weinstein Television LLC       Netflix, Inc.                         Amendment Number 4 to              9/24/2015
                                                                           Confidential Marco Polo Binding
N/A                                                                        Term Sheet                                      $0.00   $0.00
N/A   WEINSTEIN TELEVISION LLC  New 38th Floor Productions, Inc.           Production Services Deal Memo      7/15/2015    $0.00   $0.00
      THE WEINSTEIN COMPANY LLC New Regency Productions, Inc.              OPTION / QUITCLAIM                 6/10/2013
N/A                                                                        AGREEMENT                                       $0.00   $0.00
N/A   WEINSTEIN TELEVISION LLC       New Remote Productions Inc.           Deal Memo                          7/15/2015    $0.00   $0.00
      Dimension                      Next Films, Inc.                      One Picture Theatrical Motion      6/3/2010
N/A                                                                        Picture License Agreement                       $0.00   $0.00
      WEINSTEIN GLOBAL FILM          Next Films, Inc.                      Exclusive License Agreement        6/8/2010
N/A   CORP.                                                                                                                $0.00   $0.00
      Weinstein Global Film Corp.    Next Films, Inc.; Comerica Bank;      Interparty Agreement               10/29/2010
                                     International Film Guarantors, LLC;
N/A                                  Fireman's Fund Insurance Company                                                      $0.00   $0.00
N/A   WEINSTEIN TELEVISION LLC       NGC Network US, LLC                   Production Services Agreement      12/23/2016   $0.00   $0.00
N/A   Team Players, LLC              No Funny Business, Inc.               Letter Agreement                   9/29/2014    $0.00   $0.00
N/A   TEAM PLAYERS, LLC              NO HONEYMOON PRODUCTIONS              WRITER AGREEMENT                   2/27/2011
                                     F/S/O JEFFREY BUSHELL
                                                                                                                           $0.00   $0.00
N/A   TEAM PLAYERS, LLC              NO HONEYMOON PRODUCTIONS AMENDMENT TO WRITER                             2/22/2012
                                     F/S/O JEFFREY BUSHELL    AGREEMENT
                                                                                                                           $0.00   $0.00
                                        Case 18-10601-MFW                Doc 1695-1      Filed 11/08/18            Page 61 of 77


          Team Players LLC                  Notherworld Entertainment; Fancy   Writing Services Agreement             4/20/2007
N/A                                         Pants Entertainment, Inc.                                                              $0.00   $0.00
          Team Players LLC                  Notherworld Entertainment; Fancy   Screenplay Option/Purchase             4/20/2007
N/A                                         Pants Entertainment, Inc.          Agreement                                           $0.00   $0.00
N/A       Miramax Film Corp.                Nothus Ingratus, Inc.              John Hughes Option Agreement           4/13/2004    $0.00   $0.00
N/A       Miramax Film Corp.                Nothus Ingratus, Inc.              Option Agreement                       9/30/2005    $0.00   $0.00
N/A       THE WEINSTEIN COMPANY,            NVW, INC., F/S/O NICK              PRODUCER AGREEMENT                     3/7/2013
          LLC                               WECHSLER                                                                               $0.00   $0.00
N/A       Team Players, LLC                 OH HI MARK, Inc.              Writing Services Agreement                  6/29/2011    $0.00   $0.00
          Team Players LLC                  One Punch Productions, Inc.   Writing and Executive Producing             8/26/2014
N/A                                                                       Services                                                 $0.00   $0.00
          Miramax Film Corp         OUTERBANKS ENTERTAINMENT Agreement                                                3/1/1999
N/A                                 INC                                                                                            $0.00   $0.00
N/A       THE WEINSTEIN COMPANY,    OXYGEN MEDIA PRODUCTIONS INDEMNITY AND OWNERSHIP                                  4/29/2013
          LLC                       LLC                                   AGREEMENT                                                $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC       PADMA LAKSHMI-RUSHDIE                 AGREEMENT (EASY EXOTIC 2)                   10/7/2004    $0.00   $0.00
N/A       TEAM PLAYERS, LLC         Paper Gate Productions                Letter Agreement re "The Greys"             4/16/2009    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Pathe Pictures International as Sales Letter Agreement re. Eden Lake              11/4/2007
                                    Agent for Rollercoaster Films Limited
N/A                                                                                                                                $0.00   $0.00
N/A       WEINSTEIN TELEVISION LLC          Paul Khory                         Deal Memo                              9/15/2017    $0.00   $0.00
          Miramax Film Corp.                Paul Webb                          Letter Agreement re. "Four Nights in   3/1/2001
N/A                                                                            Knaresborough"                                      $0.00   $0.00
N/A       Hardware Distribution, Inc.       Peak Solutions, Inc.; Kiwi Smith   Letter Agreement                       2/12/2001    $0.00   $0.00
N/A       Hardware Distribution, Inc.       Peak Solutions, Inc.; Kiwi Smith   Memorandum of Agreement                9/7/2000     $0.00   $0.00
                                                                               PUBLISHING CONTRACT (MY
      N/A WEINSTEIN BOOKS LLC               PENGUIN GROUP (CANADA)             REMARKABLE JOURNEY)                    3/2/2009     $0.00   $0.00
          Miramax Film Corp.                Philip Pullman                     Letter Agreement re. "The Firework-    3/1/2002
                                                                               Maker's Daughter" by Philip Pullman
N/A                                                                                                                                $0.00   $0.00
                                                                               AGREEMENT (MY
      N/A WEINSTEIN BOOKS LLC       PIER 9                                     REMARKABLE JOURNEY)                    12/11/2008   $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Pink Sneakers Productions, Inc.            Production Services Agreement          10/21/2011
N/A                                                                                                                                $0.00   $0.00
N/A       Dimension Films                   Platinum Dunes Productions         First Look Agreement                   10/31/2003   $0.00   $0.00
N/A       Hardware Distribution, Inc.       Pocono Pictures                    Memorandum of Agreement                8/9/1999     $0.00   $0.00
N/A       Team Players LLC                  Pocono Pictures, Inc.              Writing Services Agreement             6/11/2013    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC         POSNER, LYNDSEY                    Email Negotiations and Acceptance      7/21/2017
N/A                                                                                                                                $0.00   $0.00
                                                                               SERIALIZATION AGREEMENT (I
      N/A WEINSTEIN BOOKS LLC               PSYCHOLOGY TODAY                   LOVE A MAN IN UNIFORM)      5/1/2009                $0.00   $0.00
          The Weinstein Company LLC         Puzzlebox Returns, Inc.            Exclusive License Agreement
N/A                                                                            (Hellraiser:Judgment)                               $0.00   $0.00
          WEINSTEIN GLOBAL FILM CORP Puzzlebox Returns, Inc.                   Exclusive License Agreement
N/A                                                                            (Hellraiser:Judgment)                               $0.00   $0.00
      N/A WEINSTEIN BOOKS LLC               QUENTIN TARANTINO                  AGREEMENT (DEATHPROOF)      8/7/2007                $0.00   $0.00
                                       Case 18-10601-MFW              Doc 1695-1            Filed 11/08/18              Page 62 of 77


                                                                                 AGREEMENT (JOURNAL OF
      N/A WEINSTEIN BOOKS LLC       QUERCUS PUBLISHING PLC                       HELENE BERR)                           3/18/2008    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Rainmaker Entertainment Inc.                 Memorandum of Understanding            4/8/2015
                                                                                 Regarding the Rights, Financing,
                                                                                 Development, Production,
                                                                                 Distribution and Exploitation of the
                                                                                 Television Series Currently Entitled
N/A                                                                              Spky Kids Season 1                                  $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Rainmaker Entertainment Inc.                  Agreement                              4/8/2015
N/A                                                                                                                                  $0.00   $0.00
         Hardware Distribution, Inc.       Randall Kleiser    Screenplay Option/Acquisition 12/2/1999
N/A                                                           Agreement                                                              $0.00   $0.00
                                    RAQUEL WELCH PRODUCTIONS, AGREEMENT (THE SECRETS OF
      N/A WEINSTEIN BOOKS LLC       INC.                      TIMELESS APPEAL)              5/20/2008                                $0.00   $0.00
                                    RAQUEL WELCH PRODUCTIONS,
      N/A WEINSTEIN BOOKS LLC       INC.                      SIDE LETTER                   5/20/2008                                $0.00   $0.00
          THE WEINSTEIN COMPANY LLC RED SONJA, LLC            Letter Agreement              1/18/2017
N/A                                                                                                                                  $0.00   $0.00
         WEINSTEIN TELEVISION LLC          Red Sonja, LLC; A&T Reservoir, Inc. Interparty Agreement                     10/24/2017
N/A                                                                                                                                  $0.00   $0.00
N/A      Dimension Films           Red Wagon Entertainment, Inc.                   Producing Services Agreement        5/4/2010      $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Reel Fx, Inc.                                   Co-Finance/Co-Production            6/23/2006
N/A                                                                                Agreement                                         $0.00   $0.00
         Miramax Film Corp.                Regulus International Capital Co., Inc. Letter Agreement re. 2 Film Package 12/1/2001
N/A                                                                                                                                  $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Relativity Media, LLC                         Exclusive License Agreement            2/23/2006
N/A                                                                                                                                  $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Relativity Media, LLC                         Letter Agreement re "Rage and Fury" 4/28/2008
N/A                                                                                                                                  $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Relativity Media, LLC                         Term Sheet                             12/4/2007
N/A                                                                                                                                  $0.00   $0.00
N/A      Hardware Distribution Inc.        Richard Curtis                        MEMORANDUM OF                          11/1/1996
                                                                                 AGREEMENT                                           $0.00   $0.00
N/A      THE WEINSTEIN COMPANY LLC Richard Curtis                                Agreement                              1/27/2010
                                                                                                                                     $0.00   $0.00
N/A      The Weinstein Company     Richard Shepard                               Letter Agreement                       12/14/2005   $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Richard Shepard                               Letter Agreement                       8/8/2005
N/A                                                                                                                                  $0.00   $0.00
         Team Players LLC                  Road Dog, LLC; Love & Squalor         Screenplay Purchase & Writing          5/24/2013
N/A                                        Productions, inc.                     Services Agreement                                  $0.00   $0.00
         Team Players LLC                  Road Dog, LLC; Love & Squalor         Deal Memo                              5/24/2013
N/A                                        Productions, inc.                                                                         $0.00   $0.00
N/A      Miramax Film Corp.                Rob Marshall                          Letter Agreement                       11/21/2003   $0.00   $0.00
N/A      Intellipartners, LLC              Robert Ramirez                        Writing Services Agreement             3/26/2007    $0.00   $0.00
         Team Players LLC                  Rocketship Nation Films, Inc. and     Letter Agreement re. "Garden           4/4/2012
N/A                                        Volition Films, Inc.                  District"                                           $0.00   $0.00
                                    Case 18-10601-MFW            Doc 1695-1         Filed 11/08/18            Page 63 of 77


      Miramax Film Corp.                Roger Sherman; Paul Soulier; Arthur Letter Agreement re "The Man Who 11/12/1999
N/A                                     Lenzi                                 Sold the Eiffel Tower                        $0.00      $0.00
      Hardware Distribution, Inc.       Row House Films, Inc.; Robert Pulcini Letter Agreement               5/20/1999
N/A                                                                                                                        $0.00      $0.00
      THE WEINSTEIN COMPANY LLC RUNAWAY HOME PRODUCTIONS Lifetime Agreement                                   3/8/2011
N/A                             LLC                                                                                        $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Ryan Gattis              Purchase Agreement                                   10/24/2005
N/A                                                                                                                        $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Ryan Gattis; Ernesto Foronda;             Letter Agreement                    10/24/2005
                                Michael Macari; Rainmaker
N/A                             Productions, Inc.                                                                          $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Sahamongkolfilm International Co.,        Exclusive License Agreement         3/13/2006
N/A                             Ltd.                                      "Chocolate"                                      $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Sahamongkolfilm International Co.,        Exclusive License Agreement "Ong    3/13/2006
N/A                             Ltd.                                      Bak 2"                                           $0.00      $0.00
N/A   InteliPartners LLC        Sam Bain Ltd.                             Letter Agreement                    3/3/2006     $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Scott Hampton                             Option - Purchase Agreement         7/2/2008
N/A                                                                                                                        $0.00      $0.00
N/A   Neo Art & Logic                   Sean Keller; Jim Agnew            Writing Services Agreement          3/24/2008    $0.00      $0.00
      TEAM PLAYERS LLC                  Seraphim, Inc.                    Writer Agreement (Clive Barker -    11/27/2013
N/A                                                                       Hellraiser)                                      $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Shab Azma; Cameron Alborzian              Letter Agreement                    12/1/2008
N/A                                                                                                                        $0.00      $0.00
N/A   TEAM PLAYERS, LLC         SHAKESPEARE                               SHORT FORM ASSIGNMENT               2/10/2015
                                ENTERTAINMENT, INC                                                                         $0.00      $0.00
N/A   Dimension Films           Shannon Eric Denton; Keith Giffen         Option/Purchase Agreement           4/20/2007    $0.00      $0.00
      THE WEINSTEIN COMPANY LLC SHAW MEDIA INC                            Base License Agreement              10/2/2013
N/A                                                                                                                        $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Shawn Simons                              Letter Agreement                    7/7/2008
N/A                                                                                                                        $0.00      $0.00
N/A   TEAM PLAYERS, LLC                 Shooting Script Ltd.              Writer's Loanout Agreement          11/2/2007    $0.00      $0.00
n/a   THE WEINSTEIN COMPANY,            SIMBA RECORDS, INC. F/S/O         LETTER AGREEMENT                    12/2/2008    $0.00      $0.00
      LLC                               FRANK STALLONE
N/A   The Weinstein Company LLC         SM5 LLC                           Exclusive License Agreement         6/16/2012       $0.00   $0.00
      WEINSTEIN GLOBAL FILM             SM5 LLC                           Exclusive License Agreement         6/16/2012
N/A   CORP.                                                                                                                $0.00      $0.00
      The Weinstein Company LLC         SM5 LLC                           One Picture Theatrical Motion       6/14/2012
N/A                                                                       Picture License Agreement                        $0.00      $0.00
      The WEINSTEIN COMPANY LLC; SM5 LLC; Porject 2012 Films, Inc.;       Interparty Agreement                10/5/2012
N/A   Weinstein Global Film Corp. Comerica Bank; Film Finances, Inc.                                                       $0.00      $0.00
      Team Players LLC            Sonesta Films, Ltd.                     Letter Agreement re "Jeff Pope/ A   4/2/2014
                                                                          Speck in the Sea and One (1)
N/A                                                                       Optional Picture"                                $0.00      $0.00
N/A   Team Players LLC          Sophia Jane, Inc.                         Script Agreement (Last Stand)       12/9/2014    $0.00      $0.00
      THE WEINSTEIN COMPANY LLC Source Films                              Assignment                          6/27/2014
N/A                                                                                                                        $0.00      $0.00
                                 Case 18-10601-MFW              Doc 1695-1          Filed 11/08/18            Page 64 of 77


         THE WEINSTEIN COMPANY LLC Source Films                           Producing Services Agreement        5/21/2014
N/A                                                                                                                        $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Speedee Distribution, LLC              Co-Financing Agreement              2/26/2015
N/A                                                                                                                        $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Speedee Distribution, LLC; Film        Escrow Agreement                    2/27/2015
N/A                                  Finances, Inc.                                                                        $0.00      $0.00
N/A      Team Players, LLC           Spookshow Deluxe, Inc.               Writer Agreement                    2/28/2008    $0.00      $0.00
N/A      DIMENSION FILMS             SPOOKSHOW DELUXE, LTD.               TURNAROUND AGREEMENT                9/19/2008    $0.00      $0.00
                                     F/S/O ROB ZOMBIE
N/A      DIMENSION FILMS             SPOOKSHOW DELUXE, LTD.               PUT PICTURE/ADDITIONAL              12/11/2006   $0.00      $0.00
                                     F/S/O ROB ZOMBIE AND ANDY            PICTURE DEAL
                                     GOULD
N/A      Weinstein Global Film Corp. Spy Kids 4 SPV, LLC                  Exclusive License Agreement         3/23/2010       $0.00   $0.00
N/A      Miramax Film Corp.          Spy Kids 4 SPV, LLC                  License and Quitclaim Agreement     3/22/2010       $0.00   $0.00
         The Weinstein Company LLC;  Spy Kids 4 SPV, LLC; Time's Up       Interparty Agreement                3/21/2011
         Weinstein Global Film Corp. Porductions, Inc.; Union Bank, NA;
                                     Fireman's Fund Insurance Company;
N/A                                  International Film Guarantors, LLC                                                    $0.00      $0.00
N/A      Weinstein Television LLC    Spy Kids TV Borrower, LLC            Exclusive License Agreement         5/4/2016     $0.00      $0.00
N/A      Hardware Distribution, Inc. Square Biz, Inc.                     Letter Agreement                    6/6/2000     $0.00      $0.00
N/A      THE WEINSTEIN COMPANY LLC STARZ ENTERTAINMENT LLC                DEAL MEMORANDUM                     1/12/2018
                                                                                                                           $0.00      $0.00
N/A      SMALL SCREEN TRADES            STEFAN SCHAEFER                   CERTIFICATE OF AUTHORSHIP           2/12/2015    $0.00      $0.00
n/a      SMALL SCREEN TRADES            STEFAN SCHAEFER, THOMAS           SHORT FORM ASSIGNMENT               2/12/2015    $0.00      $0.00
                                        PA'A SIBBETT
N/A      WEINSTEIN TELEVISION, LLC      STEPHANIE CARRIE                  CERTIFICATE OF AUTHORSHIP           10/13/2014   $0.00      $0.00
                                                                          (partially executed)
N/A      Hardware Distribution,Inc.     Stephen Hauser                    Letter Agreement                    9/25/2003       $0.00   $0.00
N/A      DIMENSION FILMS, A DIVISION    Stephen King                      Option and Acquisition of Rights    3/3/2006
         OF THE WEINSTEIN COMPANY
         LLC                                                                                                               $0.00      $0.00
N/A      Weinstein Television LLC       Stephen King                      Side Letter to Option Agreement     7/16/2014    $0.00      $0.00
         WEINSTEIN TELEVISION LLC       Stephen King                      Letter Agreement re. "The Mist by   6/1/2015
N/A                                                                       Stephen King"                                    $0.00      $0.00
N/A      Intellipartners, LLC      Steve Basilone; Annie Mebane           Memorandum of Agreement             2/5/2007     $0.00      $0.00
N/A      Miramax Film Corp.        Steve Hunter                           Letter Agreement                    6/10/1999    $0.00      $0.00
N/A      THE WEINSTEIN COMPANY LLC Steve Jones and Julio Kollerbohm       Letter Agreement                    2/9/2009
                                                                                                                           $0.00      $0.00
N/A      TEAM PLAYERS, LLC         Steve Niles                            Letter Agreement                    8/19/2008    $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Steven Gold                            Agreement                           11/2014
N/A                                                                                                                        $0.00      $0.00
                                                                          AGREEMENT (THE BRADBURY
      N/A WEINSTEIN BOOKS LLC           STEVEN POLANSKY                   REPORT)                             4/27/2009    $0.00      $0.00

                                        STEVEN POLANSKY, HOUGHTON AGREEMENT (THE BRADBURY
      N/A WEINSTEIN BOOKS LLC           MIFFLIN HARCOURT          REPORT)                                     3/5/2009     $0.00      $0.00
                                        Case 18-10601-MFW              Doc 1695-1            Filed 11/08/18          Page 65 of 77


N/A       WEINSTEIN TELEVISION, LLC         STEVEN SOENKSEN                        CERTIFICATE OF EMPLOYMENT 10/18/2016
                                                                                                                                    $0.00    $0.00
          THE WEINSTEIN COMPANY LLC STUDIO CANAL                                   International Distribution Agreement 1/27/2017
N/A                                                                                                                                 $0.00    $0.00
          THE WEINSTEIN COMPANY LLC Studiocanal S.A.S.                             Deal Memo                           6/5/2007
N/A                                                                                                                                 $0.00    $0.00
          THE WEINSTEIN COMPANY LLC StudioCanal SA                                 Letter Agreement                    1/9/2009
N/A                                                                                                                                 $0.00    $0.00
          THE WEINSTEIN COMPANY LLC SUITE DISTRIBUTION LIMITED                     Distribution Agreement              5/17/2013
N/A                                                                                                                                 $0.00    $0.00
N/A       TEAM PLAYERS, LLC                 SUM OF US, INC. F/S/O NED              WRITING SERVICES                    7/28/2014
                                            BENSON                                 AGREEMENT and CERTIFICATE
                                                                                   OF EMPLOYMENT                                    $0.00    $0.00
N/A       TEAM PLAYERS, LLC         SUMMIT ENTERTAINMENT                           QUITCLAIM AGREEMENT                 9/16/2016    $0.00    $0.00
                                    DEVELOPMENT SERVICES
          W ACQUISITION COMPANY LLC Super, Films, Inc.                             ONE PICTURE THEATRICAL              8/14/2007
                                                                                   MOTION PICTURE LICENSE
N/A                                                                                AGREEMENT                                        $0.00    $0.00
          THE WEINSTEIN COMPANY LLC Superb Entertainment, Inc.                     Producer Agreement                  8/11/2008
N/A                                                                                                                                 $0.00    $0.00
N/A       THE WEINSTEIN COMPANY,            SUPERB ENTERTAINMENT, INC.             AMENDMENT TO PRODUCING              9/29/2009    $0.00    $0.00
          LLC                               F/S/O MERYL POSTER                     SERVICES AGREEMENT
N/A       Team Players, LLC                 Supplies! Films, Inc.                  Writer Agreement                    6/29/2011     $0.00   $0.00
          Miramax Film Corp.                T Broadway, LLC; Roger Waters;         Option/Production Agreement         8/4/2004
                                            Tinblue Limited; Roger Waters Music
N/A                                         Overseas, Limited                                                                       $0.00    $0.00
N/A       Team Players LLC                  T.S. Faull                             Writing Services Agreement          12/15/2008   $0.00    $0.00
      N/A WEINSTEIN BOOKS LLC               TAN TWAN ENG                           AGREEMENT (GIFT OF RAIN)            9/7/2007     $0.00    $0.00
N/A       Weinstein Television LLC          Tank Caterpillar, Inc.; Bloomhouse     E-mail Agreement                    8/13/2014
                                            Productions, Inc.                                                                       $0.00    $0.00
N/A       Hardware Distribution, Inc.       Tannhauser Gate, Inc.                  Letter Agreement                    7/22/2003    $0.00    $0.00
          Dimension Films                   Tebucky Jones                          Life Story and Exclusive Consulting 2/7/2007
N/A                                                                                Agreement                                        $0.00    $0.00
N/A       THE WEINSTEIN COMPANY             Technicolor, Inc.; Technicolor Home    JULY 2014 AMENDMENT TO THE 7/10/2014             $0.00    $0.00
          LLC/ THE WEINSTEIN                Entertainment Services, Inc.;          TECHNICOLOR AGREEMENTS
          COMPANY HOLDINGS LLC              Technicolor Cinema Distribution;
                                            Technicolor Videocassette of
                                            Michigan, Inc.; Technicolor Creative
                                            Services USA, Inc. and Technicolor
                                            USA, Inc.
                              Case 18-10601-MFW                 Doc 1695-1              Filed 11/08/18        Page 66 of 77


N/A   THE WEINSTEIN COMPANY          Technicolor, Inc.; Technicolor Home    SIXTH AMENDMENT TO                 7/10/2014    $0.00     $0.00
      LLC/ THE WEINSTEIN             Entertainment Services, Inc.;          GUARANTEE
      COMPANY HOLDINGS LLC           Technicolor Cinema Distribution;
                                     Technicolor Videocassette of
                                     Michigan, Inc.; Technicolor Creative
                                     Services USA, Inc. and Technicolor
                                     USA, Inc.
N/A   Team Players, LLC              Teldar Paper, Inc.                     Purchase & Writing Services 4/12/2008
                                                                            Agreement                                       $0.00     $0.00
N/A   THE WEINSTEIN COMPANY,    TENTH PLANET PRODUCTIONS,                   CERTIFICATE OF EMPLOYMENT 3/14/2008             $0.00     $0.00
      LLC                       INC. F/S/O JOEL GALLEN
      The Weinstein Company LLC The British Broadcasting Corp.;       Email Agreement                          6/28/2006
N/A                             Doglamp Films Limited                                                                       $0.00     $0.00
N/A   THE WEINSTEIN COMPANY LLC The British Broadcasting Corporation; Option Agreement                         7/14/2008
                                Headline Pictures Limited
                                                                                                                            $0.00     $0.00
N/A   THE WEINSTEIN COMPANY LLC The British Broadcasting Corporation; Option Agreement                         10/25/2005
                                Headline Pictures Limited
                                                                                                                            $0.00     $0.00
N/A   TEAM PLAYERS, LLC              THE CAPTAIN'S CHEST, INC.              INDUCEMENT LETTER AND    3/17/2006              $0.00     $0.00
                                     F/S/O CAPTAIN MAUZNER                  WRITER LOANOUT AGREEMENT

      THE WEINSTEIN COMPANY LLC The Core Studio Co. Ltd.                    Memorandum                         10/18/2006
N/A                                                                                                                         $0.00     $0.00
N/A   TEAM PLAYERS, LLC              THE DESK PRODUCTIONS, INC.             CERTIFICATE OF AUTHORSHIP 10/7/2014             $0.00     $0.00
                                     F/S/O KATHRYN BOREL                    (partially executed)
N/A   Dimension Films                The Estate of Gertrude Davis           Agreement                           5/2/2011      $0.00   $0.00
      Dimension Films                The Estate of Gertrude Davis           Letter Agreement re "The Witnesses" 3/31/2008
N/A                                                                                                                         $0.00     $0.00
N/A   DIMENSION FILMS, A DIVISION The Gersh Agency, Sarah Langan            Agreement                          4/17/2009
      OF THE WEINSTEIN COMPANY
      LLC                                                                                                                   $0.00     $0.00
N/A   ECHELON FILMS, INC.         THE HUMAN ROBOT                           CERTIFICATE OF AUTHORSHIP          10/2/2017
                                  COLLECTIVE, LLC.                          AND INDUCEMENT                                  $0.00     $0.00
      THE WEINSTEIN COMPANY LLC The Jim Henson Company, Inc.                Option Purchase and Producing      9/28/2007
N/A                                                                         Services Agreement                              $0.00     $0.00
      Miramax Film Corp.             The Manhattan Project, Ltd.; Kit       Memorandum of Agreement            7/14/2000
N/A                                  Golden                                                                                 $0.00     $0.00
      Miramax Film Corp.             The Manhattan Project, Ltd.; Kit
                                                               Amended & Restated Memorandum                   5/31/1999
N/A                                  Golden                    of Agreement                                                 $0.00     $0.00
N/A   TEAM PLAYERS, LLC              THE SCRIPT FACTORY, INC. F/S/O
                                                               WRITING SERVICES                                3/26/2009    $0.00     $0.00
                                     NICOLE EASTMAN            AGREEMENT
                                                               DEAL MEMO FIRST
N/A   Gaumont S.A.                   THE WEINSTEIN COMPANY LLC AMENDMENT                                       8/29/2013    $0.00     $0.00
                                                               AGREEMENT - ACQUISITION
N/A   Gaumont S.A.                   THE WEINSTEIN COMPANY LLC DEAL MEMO                                       7/5/2011     $0.00     $0.00
                                    Case 18-10601-MFW                 Doc 1695-1          Filed 11/08/18          Page 67 of 77


                                                                                EXCLUSIVE LICENSE
N/A      Scavenger, LLC            THE WEINSTEIN COMPANY LLC                    AGREEMENT                                      $0.00      $0.00
         Weinstein Television LLC  THE WEINSTEIN COMPANY LLC;                   Consent to Assignment             2/26/2016
N/A                                Weinstein Global Film Corp.;                                                                $0.00      $0.00
         Weinstein Television LLC  THE WEINSTEIN COMPANY LLC;                   License and Assignment and        6/23/2015
                                   Weinstein Global Film Corp.;W                Assumption Agreement
N/A                                Acquisition Company LLC                                                                     $0.00      $0.00
         TEAM PLAYERS, LLC         The White Mountain Company LLC;              Memorandum of Agreement           7/6/2007
N/A                                One William Morris Plce                                                                     $0.00      $0.00
         THE WEINSTEIN COMPANY LLC THE WILD BUNCH S.A.                          DEAL MEMO First Amendment         4/30/2012
N/A                                                                                                                            $0.00      $0.00
N/A      Weinstein Television LLC       This is Just a Test Productions, Inc.   Shopping Agreement                5/29/2015    $0.00      $0.00
N/A      SMALL SCREEN TRADES            THOMAS PA'A SIBBETT                     CERTIFICATE OF AUTHORSHIP         2/12/2015    $0.00      $0.00
         THE WEINSTEIN TELEVISION       THOMAS,MATTHEW                          Option/Purchase Agreement re.     6/15/2015
N/A      LLC                                                                    "EVE"                                          $0.00      $0.00
N/A      SMALL SCREEN TRADES, LLC  TICKLED PICTURES, INC. F/S/O                 WRITING AND EXECUTIVE             5/2/2015
                                   DAN KAY                                      PRODUCING AGREEMENT                            $0.00      $0.00
N/A      TEAM PLAYERS, LLC         TICKLED PICTURES, INC. F/S/O                 CERTIFICATE OF AUTHORSHIP         5/2/2015
                                   DAN KAY                                                                                     $0.00      $0.00
         Miramax Film Corp.        Tiffany Heung; China Star Worldwide Deal Memo (Dr. Wai In; The                 10/20/2000
                                   Distribution B.V.                   Scripture with No Words, Once Upon
                                                                       a Time in China and America, A
N/A                                                                    Fighter's Blues                                         $0.00      $0.00
         THE WEINSTEIN COMPANY LLC Tiger8 Media LLC                    Letter of Agreement                        3/11/2006
N/A                                                                                                                            $0.00      $0.00
                                                                  MEMORANDUM OF
      N/A WEINSTEIN BOOKS LLC         TITAN PUBLISHING GROUP LTD AGREEMENT (GRINDHOUSE)                           3/12/2007    $0.00      $0.00
N/A       Dimension Films             Tom Friend                  Option/Purchase Agreement                       2/7/2007     $0.00      $0.00
          THE WEINSTEIN COMPANY LLC Tony Leech; Cory Edwards      Agreement re: "Escape from Planet               1/28/2006
N/A                                                               Earth"                                                       $0.00      $0.00
N/A       Miramax Film Corp.          Touchdown Distribution      Letter Agreement                                8/18/2004    $0.00      $0.00
N/A       Miramax Film Corp.          Tribecca Films, Inc.        Letter Agreement                                2/28/2002    $0.00      $0.00
N/A       DIMENSION FILMS, A DIVISION TROIKA ATL PRODUCTIONS, LLC RIGHTS OPTION/QUITCLAIM                         10/8/2010    $0.00      $0.00
          OF THE WEINSTEIN                                        AGREEMENT
          COMPANY/TEAM PLAYERS LLC

N/A      DIMENSION FILMS, A DIVISION TROIKA ATL PRODUCTIONS, LLC AMENDMENT TO RIGHTS                              2/22/2012    $0.00      $0.00
         OF THE WEINSTEIN                                        OPTION/QUITCLAIM
         COMPANY/TEAM PLAYERS LLC                                AGREEMENT

N/A      DIMENSION FILMS, A DIVISION TROIKA ATL PRODUCTIONS, LLC AMENDMENT 2 TO RIGHTS                            9/16/2013    $0.00      $0.00
         OF THE WEINSTEIN                                        OPTION/QUITCLAIM
         COMPANY/TEAM PLAYERS LLC                                AGREEMENT

N/A      Team Players LLC               Trudy Blair and Renee Hense             Letter Agreement re "El Coyote"   9/2/2006        $0.00   $0.00
                                       Case 18-10601-MFW             Doc 1695-1             Filed 11/08/18         Page 68 of 77


         Weinstein Global Film Corp.       Tulip Fever, LLC                     First Amendment to Exclusive       3/11/2014
N/A                                                                             License Agreement                               $0.00   $0.00
         Weinstein Television LLC          TWC Mist, LLC                        EXCLUSIVE LICENSE                  5/4/2016
N/A                                                                             AGREEMENT                                       $0.00   $0.00
         THE WEINSTEIN COMPANY LLC TWC UNTOUCHABLE SPV, LLC                     License Agreement                  10/18/2016
N/A                                                                                                                             $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Twentieth Century Fox                        Co-Financing Agreement             8/27/2008
N/A                                                                                                                             $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Twentieth Century Fox                        Amendment No 1 to Co-Financing     1/12/2011
N/A                                                                             Agreement                                       $0.00   $0.00
         The Weinstein Company LLC         Twentieth Century Fox                One-Picutre Theatrical Motion      3/20/2006
N/A                                                                             Picture License Agreement                       $0.00   $0.00
         The Weinstein Company LLC         Twentieth Century Fox                Co-Financing and Co-Distribution   1/12/2011
N/A                                                                             Agreement                                       $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Twentieth Century Fox Film                  Joint Production Agreement         12/6/2007
N/A                                 Corporation                                                                                 $0.00   $0.00
          WEINSTEIN GLOBAL FILM                                                 AGREEMENT (MY
      N/A CORP.                     UFUK PUBLISHING HOUSE                       REMARKABLE JOURNEY)                7/6/2009     $0.00   $0.00
N/A       Team Players, LLC         Ugly Productions, Inc.                      Letter Agreement re. Fat Cats      4/21/2008    $0.00   $0.00
          THE WEINSTEIN COMPANY LLC Underground Films, Inc.                     Letter Agreement                   9/2/2006
N/A                                                                                                                             $0.00   $0.00
         The Weinstein Company LLC Underground Films, Inc.; Launchpad           Letter Agreement re. "Muskrat Love" 5/4/2006
N/A                                Productions; Borracho Pictures, Inc.                                                         $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Unicorn Entertainment, Inc.                  Agreement                          9/1/2012
N/A                                                                                                                             $0.00   $0.00
N/A      Dimension Films           United Channels Movies 2007 Ltd.             Short Form Agreement               5/12/2009    $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Universal Television LLC                     Term Sheet                         8/17/2015
N/A                                                                                                                             $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Vanguard Animation LLC                       Settlement Agreement               12/19/2005
N/A                                                                                                                             $0.00   $0.00
N/A      Miramax Film Corp.                Vertigo Media Limited;Content Film   EXCLUSIVE LICENSE              2/8/2015
                                           International Limited                AGREEMENT                                       $0.00   $0.00
N/A      Miramax Film Corp.                Vertigo Media Limited;Content Film   EXCLUSIVE LICENSE              2/16/2005
                                           International Limited                AGREEMENT and First Amendment
                                                                                to Exclusive License Agreement
                                                                                                                                $0.00   $0.00
N/A      Miramax Film Corp.                Vertigo Media Limited;Content Film   EXCLUSIVE LICENSE              3/1/2008
                                           International Limited                AGREEMENT and Second
                                                                                Amendment to Exclusive License
                                                                                Agreement                                       $0.00   $0.00
         THE WEINSTEIN COMPANY LLC VIACOM INTERNATIONAL INC                     Viacom Media Networks PROGRAM 4/13/2017
                                                                                LICENSE AGREEMENT
N/A                                                                                                                             $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Viacom International, Inc.                   Program License Agreement          1/24/2014
N/A                                                                                                                             $0.00   $0.00
                                    Case 18-10601-MFW                 Doc 1695-1       Filed 11/08/18           Page 69 of 77


         Weinstein Television LLC        VIACOM MEDIA NETWORKS; On-          LICENSE AGREEMENT                   10/12/2016
N/A                                      Site Productions, Inc.              AMENDMENT 3                                      $0.00   $0.00
         Weinstein Television LLC        VIACOM MEDIA NETWORKS; On-          Letter Agreement                    12/5/2017
N/A                                      Site Productions, Inc.                                                               $0.00   $0.00
         The Weinstein Company LLC; Team Villa Stanley Productions, Inc.     Writer/Executive Producer           1/31/2014
N/A      Players LLC                                                         Agreement                                        $0.00   $0.00
                                                                             AGREEMENT (BLOODLETTING
                                                                             & MIRACULOUS
      N/A WEINSTEIN BOOKS LLC              VINCENT LAM                       CURES/CHORON)                       1/31/2007    $0.00   $0.00
          Dimension Films                  Vision Mixer Films, Inc.          Executive Producing Services        11/16/2006
N/A                                                                          Agreement                                        $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Voyeur Films, Ltd.                        Exclusive License Agreement         7/31/2006
N/A                                                                                                                           $0.00   $0.00
N/A      Miramax Film Corp.        W ACQUISITION COMPANY                     License Agreement                 11/12/2007     $0.00   $0.00
N/A      The Weinstein Company LLC Walt Disney Pictures                      License and Quitclaim Agreement   5/11/2011      $0.00   $0.00
         THE WEINSTEIN COMPANY LLC Watch Entertainment Inc.                  Executive Producer/Host Agreement 2/2015
N/A                                                                                                                           $0.00   $0.00
N/A      The Weinstein Company LLC         Waterboy Productions LLC   Exclusive License Agreement                11/13/2007   $0.00   $0.00
         The Weinstein Company LLC         Wayne Kramer               Rights, Writing, Producing and             2/19/2006
N/A                                                                   Directing E-mail Agreement                              $0.00   $0.00
N/A      Team Players LLC                  Weeb Productions, Inc.     Writing Agreement                          12/1/2005    $0.00   $0.00
         The Weinstein Company LLC         WEINSTEIN GLOBAL FILM CORP SHORT-FORM LICENSE AND                     6/22/2015
N/A                                                                   COPYRIGHT MORTGAGE                                      $0.00   $0.00
N/A      TWC Mist, LLC                     Weinstein Television LLC   License Agreement                          6/4/2016     $0.00   $0.00
         THE WEINSTEIN COMPANY             Weinstein Television LLC   Consent to Assignment                      2/26/2016
N/A      LLC; Weinstein Global Film Corp.;                                                                                    $0.00   $0.00
         THE WEINSTEIN COMPANY             Weinstein Television LLC          License and Assignment and          6/23/2015
         LLC; Weinstein Global Film                                          Assumption Agreement
         Corp.;W Acquisition Company LLC
N/A                                                                                                                           $0.00   $0.00
N/A      Spy Kids TV Borrower, LLC  Weinstein Television LLC                 License Agreement                   5/4/2016     $0.00   $0.00
         WEINSTEIN GLOBAL FILM CORP What Love is, LLC                        Sales Agency Agreement              6/23/2010
N/A                                                                                                                           $0.00   $0.00
         WEINSTEIN GLOBAL FILM CORP What Love is, LLC                        First Amendment to Sales Agency     1/11/2012
N/A                                                                          Agreement                                        $0.00   $0.00
N/A      THE WEINSTEIN COMPANY LLC White Cap Productions, Inc.               Producing Services Agreement        8/1/2007
                                                                                                                              $0.00   $0.00
         TEAM PLAYERS LLC                  WIDE PANTS INC; Lucky Tai, Inc.   MEMORANDUM OF                       2/9/2008
N/A                                                                          AGREEMENT                                        $0.00   $0.00
N/A      TEAM PLAYERS LLC          WIDE PANTS INC; Lucky Tai, Inc.           Side Letter                         2/9/2008     $0.00   $0.00
N/A      Team Players, LLC         Wide Pants, Inc.; Lucky Tain, Inc.        Writing Services Agreement          9/19/2006    $0.00   $0.00
         THE WEINSTEIN COMPANY LLC WILD BUNCH S.A                            Deal Memo                           4/12/2011
N/A                                                                                                                           $0.00   $0.00
         WEINSTEIN GLOBAL FILM CORP Wild Bunch SA                            International Distribution Agreement 4/6/2007
N/A                                                                                                                           $0.00   $0.00
                                Case 18-10601-MFW                Doc 1695-1      Filed 11/08/18     Page 70 of 77


      THE WEINSTEIN COMPANY LLC Wild West Picture Show Productions, Deal Memo                       9/10/2006
N/A                             Inc.                                                                             $0.00   $0.00
N/A   THE WEINSTEIN COMPANY LLC William Butterworth III             Short Form Option Agreement     6/6/2006
                                                                                                                 $0.00   $0.00
N/A   The Weinstein Company LLC      William Kuhn                      Option/Purchase Agreement    10/26/2012   $0.00   $0.00
N/A   Team Players LLC               Workman-Weeden, Inc.              Writing Services Agreement   1/24/2014    $0.00   $0.00
N/A   Hardware Distribtuion, Inc.    Yes But Productions, Inc.         Agreement                    9/10/2002    $0.00   $0.00
                                          Case 18-10601-MFW               Doc 1695-1    Filed 11/08/18         Page 71 of 77


               EXCLUDED CONTRACTS

CONTRACT NO.
[DOCKET NO.                                                                                                                                              EFFECTIVE
860]           CONTRACT COUNTERPARTY                        DEBTOR(S)                    CONTRACT TITLE                                                 DATE
44             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    DEAL MEMO RE: "THE ROAD"                                       9/25/2007
45             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 1                                           11/27/2007
46             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 2                                           2/13/2008
47             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 3                                           3/17/2009
48             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 4                                           5/29/2009
49             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 5                                           10/5/2009
50             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 6                                           11/16/2009
51             2929 PRODUCTIONS LLC                         THE WEINSTEIN COMPANY LLC    THE ROAD AMENDMENT 7                                           12/2/2009
422            ACCESS DIGITAL CINEMA PHASE 2,               THE WEINSTEIN COMPANY LLC    DIGITAL CINEMA DEPLOYMENT AGREEMENT
               CORP.
               All agreements for Maurice Kanbar and
               Hoodwinked related to the films
               Hoodwinked and Hoodwinked Too
880            ALLIED ADVERTISING LIMITED                   THE WEINSTEIN COMPANY LLC    AGREEMENT                                                      7/2/2012
               PARTNERSHIP
1024           AMERICAN MEDIA INC                           THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT                                              6/15/2015
               Any and all agreements for PFC Titles
               Any and all agreements for the film Rising
               Hannibal
1297           APOLO FILMS SL               THE WEINSTEIN COMPANY LLC                    EXCLUSIVE LICENSE AGREEMENT DTD 2/13/2015
1857           BACON, LEE                   THE WEINSTEIN COMPANY LLC /                  OPTION & ACQUISITION OF RIGHTS AGREEMENT DTD
                                            WEINSTEIN TELEVISION LLC                     12/18/2014
2215           BEKMAMBETOV PROJECTS LIMITED THE WEINSTEIN COMPANY LLC                    LITERARY OPTION/PURCHASE AGREEMENT                             10/15/2010
2215           BEKMAMBETOV PROJECTS LIMITED THE WEINSTEIN COMPANY LLC                    LITERARY OPTION/PURCHASE AGREEMENT                             10/15/2010
2216           BEKMAMBETOV PROJECTS LIMITED THE WEINSTEIN COMPANY LLC                    RIGHTS ASSIGNMENT AND ASSUMPTION AGREEMENT                     10/16/2010
3792           CBS TELEVISION STATIONS      THE WEINSTEIN COMPANY LLC                    20 Picture Deal dated March 18, 2014, between CBS Television
                                                                                         Stations and The Weinstein Company LLC
4103           CHRISTIE DIGITAL SYSTEMS USA INC THE WEINSTEIN COMPANY LLC                DIGITAL CINEMA DEPLOYMENT AGREEMENT                            7/2/2012

4105           CHRISTIE DIGITAL SYSTEMS USA,                THE WEINSTEIN COMPANY LLC    DIGITAL CINEMA DEPLOYMENT AGREEMENT                            7/2/2012
               INC.
4183           CINEDIGM DIGITAL FUNDING I, LLC              THE WEINSTEIN COMPANY LLC    DIGITAL CINEMA AGREEMENT                                       8/1/2010
4815           COLUMBIA PICTURES INDUSTRIES,                THE WEINSTEIN COMPANY LLC    CO-FINANCING AND DISTRIBUTION AGREEMENT DTD
               INC.                                                                      8/15/2011
4828           COMERICA BANK                                THE WEINSTEIN COMPANY LLC    AGREEMENT REGARDING IN-PROCESS FILINGS DTD
                                                                                         8/27/2013
5724           DAVID FRANKEL                                THE WEINSTEIN COMPANY LLC    SETTLEMENT AGREEMENT DTD 10/23/2017
5724           DAVID FRANKEL                                THE WEINSTEIN COMPANY LLC    SETTLEMENT AGREEMENT DTD 10/23/2017
5883           DELTA LAST LEGION LIMITED                    THE WEINSTEIN COMPANY LLC    THE LAST LEGION ACQUISITION AGREEMENT                          4/11/2005
6018           DI BONAVENTURA PICTURES INC.                 THE WEINSTEIN COMPANY LLC    MEMORANDUM OF AGREEMENT                                        7/1/2003
6019           DI BONAVENTURA PICTURES INC.                 THE WEINSTEIN COMPANY LLC    MEMORANDUM OF AGREEMENT                                        7/1/2003
6020           DI BONAVENTURA PICTURES INC.                 THE WEINSTEIN COMPANY LLC    SIDE LETTER TO MEMO OF AGREEMENT                               7/1/2003
                          Case 18-10601-MFW           Doc 1695-1    Filed 11/08/18   Page 72 of 77


6045    DIGITAL CINEMA DISTRIBUTION     THE WEINSTEIN COMPANY LLC    SERVICES AGREEMENT                              7/20/2015
        COALITION LLC
6047    DIGITAL CINEMA IMPLEMENTATION   THE WEINSTEIN COMPANY LLC    TWC DIGITAL CINEMA DEPLOYMENT AGREEMENT DTD     6/21/2011
        PARTNERS, LLC                                                8/3/2010
6121    DIMENSION FILMS                 THE WEINSTEIN COMPANY LLC    STEPHEN KING ACQUISITION OF RIGHTS AGREEMENT    10/16/2006
6121    DIMENSION FILMS                 THE WEINSTEIN COMPANY LLC    STEPHEN KING ACQUISITION OF RIGHTS AGREEMENT    10/16/2006
6122    DIMENSION FILMS                 THE WEINSTEIN COMPANY LLC    STEPHEN KING AGREEMENT                          10/16/2006
6122    DIMENSION FILMS                 THE WEINSTEIN COMPANY LLC    STEPHEN KING AGREEMENT                          10/16/2006
6123    DIMENSION FILMS                 THE WEINSTEIN COMPANY LLC    TERM SHEET AGREEMENT                            10/16/2006
6188    DISCOVERY COMMUNICATIONS, LLC   WEINSTEIN TELEVISION LLC     COMMISSION ATTACHMENT TO MASTER AGREEMENT DTD
                                                                     3/16/2016
6935    ENDGAME ENTERTAINEMENT          THE WEINSTEIN COMPANY LLC    LETTER AMENDMENT                                11/26/2013
        COMPANT LLC
7128    ERNST & YOUNG LLP             THE WEINSTEIN COMPANY HOLDINGS, STATEMENT OF WORK                              1/3/2018
                                      LLC
7318    FADE TO BLACK PRODUCTIONS INC THE WEINSTEIN COMPANY LLC       A SINGLE MAN EXCLUSIVE LICENSE AGREEMENT       9/15/2009
8323    FINTAGE COLLECTION ACCOUNT    THE WEINSTEIN COMPANY LLC       PAYMENT DIRECTION AGREEMENT DTD 10/17/2014
        MANAGEMENT BV
9203    FULL PICTURE LLC              WEINSTEIN TELEVISION LLC        AGREEMENT DTD 7/27/2015
9421    GDC DIGITAL CINEMA NETWORK    THE WEINSTEIN COMPANY LLC       DIGITAL CINEMA DEPLOYMENT AGREEMENT            8/18/2011
        (USA), LLC
10706   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         5/13/2010
10706   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         5/13/2010
10707   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         3/31/2016
10708   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         5/13/2010
10709   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         5/30/2013
10710   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         2/1/2014
10710   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         2/1/2014
10710   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         2/1/2014
10711   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO TALENT AGREEMENT "HEIDI KLUM"     5/30/2013
10712   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       HEIDI KLUM CYCLE 9 AMENDEMENT TO 4-4-11 FE     4/4/2011
10713   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       PRINCIPAL TERMS OF DEAL                        3/4/2008
10714   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       RE "PROJECT RUNWAY" - HEIDI KLUM               5/23/2012
10715   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       RE PRINCIPAL TERMS OF THE DEAL                 3/4/2008
10716   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       RE: "PROJECT RUNWAY" - HEIDI KLUM              3/4/2008
10717   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       SECOND AMENDMENT TO AGREEMENT                  11/4/2011
10718   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       SECOND AMENDMENT TO AGREEMENT                  5/23/2012
13407   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       EXCLUSIVE LICENSE AGREEMENT
15398   HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       ACQUISITION AGREEMENT                          9/22/2004
3330    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT DTD 4/18/2013
3331    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       PRODUCTION SERVICES AGREEMENT DTD 7/23/2008
3332    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         4/18/2013
3333    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         4/18/2013
3333    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       AMENDMENT TO AGREEMENT                         4/18/2013
3334    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT
3336    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       LETTER AGREEMENT                               6/15/2015
3342    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       PRODUCTION SERVICES AGREEMENT                  7/23/2008
3342    HEIDI KLUM COMPANY LLC        THE WEINSTEIN COMPANY LLC       PRODUCTION SERVICES AGREEMENT                  7/23/2008
                           Case 18-10601-MFW            Doc 1695-1       Filed 11/08/18       Page 73 of 77


3344    HEIDI KLUM COMPANY LLC          WEINSTEIN TELEVISION LLC             AMENDMENT TO AGREEMENT                          5/4/2017
3345    HEIDI KLUM COMPANY LLC          WEINSTEIN TELEVISION LLC             PRODUCTION SERVICES AGREEMENT                   6/2/2011
10946   HOME BOX OFFICE INC             SMALL SCREEN TRADES LLC              QUITCLAIM AGREEMENT DTD 4/27/2017
11713   IP MANAGEMENT                   THE WEINSTEIN COMPANY LLC            PRODUCING SERVICES AGREEMENT                    4/25/2011
11714   IP MANAGEMENT F/S/O MARC        DIMENSION FILMS, A DIVISION OF THE   PRODUCING SERVICES AGREEMENT                    4/25/2011
        TOBEROFF                        WEINSTEIN COMPANY LLC
11715   IP MANAGEMENT F/S/O MARC        THE WEINSTEIN COMPANY LLC            SERVICES AGREEMENT                              4/25/2011
        TOBEROFF
12717   KETCHUM WEST                    THE WEINSTEIN COMPANY LLC            PUBLIC RELATIONS AGENCY AGREEMENT               7/31/2015
13470   LIGHT CHASER ANIMATION          THE WEINSTEIN COMPANY LLC            FIRST AMENDMENT DTD 8/28/2017
13497   LINDT & SPRUNGLI (USA) INC      THE WEINSTEIN COMPANY LLC            EVENT SPONSORSHIP AGREEMENT                     11/17/2015
13873   LUGE CLUB PRODUCTIONS INC       THE WEINSTEIN COMPANY LLC            SETTLEMENT AGREEMENT DTD 10/23/2017
13874   LUGE CLUB PRODUCTIONS, INC.     THE WEINSTEIN COMPANY LLC            SETTLEMENT AGREEMENT                            10/23/2017
13874   LUGE CLUB PRODUCTIONS, INC.     THE WEINSTEIN COMPANY LLC            SETTLEMENT AGREEMENT                            10/23/2017
15192   MICHELLE RAIMO                  THE WEINSTEIN COMPANY LLC            SERVICES AGREEMENT                              9/25/2007
15467   MIRAMAX FILM CORP               THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT
15660   MIRSAND                         THE WEINSTEIN COMPANY LLC            RIGHTS ASSIGNMENT AND ASSUMPTION AGREEMENT      10/16/2010
15661   MIRSAND LIMITED                 THE WEINSTEIN COMPANY LLC            AGREEMENT                                       11/5/2010
15661   MIRSAND LIMITED                 THE WEINSTEIN COMPANY LLC            AGREEMENT                                       11/5/2010
15662   MIRSAND LIMITED                 THE WEINSTEIN COMPANY LLC            AMENDMENT TO THE PRODUCTION SERVICES            4/6/2011
                                                                             AGREEMENT
15663   MIRSAND LIMITED                 THE WEINSTEIN COMPANY LLC            APOLLO 18-AMENDMENT #1                          4/2/2012
15663   MIRSAND LIMITED                 THE WEINSTEIN COMPANY LLC            APOLLO 18-AMENDMENT #1                          4/2/2012
17131   NUIMAGE INC                     THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT "CHILDREN OF WAX"   5/20/2006
17227   OA3, LLC                        THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT
17226   OA3, LLC                        THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT
17229   OA3, LLC                        THE WEINSTEIN COMPANY LLC            INVESTMENT AGREEMENT                            4/20/2011
17228   OA3, LLC                        THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT
17252   OCCUPANT FILMS                  THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT
17673   PALISADES MEDIA GROUP INC       THE WEINSTEIN COMPANY LLC            BASIC LETTER OF AGREEMENT                       8/1/2005
18419   PLURAL JEMPSA S I               THE WEINSTEIN COMPANY LLC            FIRST AMENDMENT                                 10/14/2014
18423   PLURAL JEMPSA, S.L.             THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT                     2/3/2014
18437   POINT 360                       WEINSTEIN TELEVISION LLC             LABORATORY ACCESS LETTER DTD
18484   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            MULTI-PICTURE DISTRIBUTION SERVICES AGREEMENT   7/29/2010
        1
18485   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            CLOSING AGREEMENT DTD 7/29/2010
        I
18485   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            CLOSING AGREEMENT DTD 7/29/2010
        I
18485   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            CLOSING AGREEMENT DTD 7/29/2010
        I
18485   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            CLOSING AGREEMENT DTD 7/29/2010
        I
18485   PORTFOLIO FUNDING COMPANY LLC   THE WEINSTEIN COMPANY LLC            CLOSING AGREEMENT DTD 7/29/2010
        I
19209   REDROVER CO. LTD.               WEINSTEIN GLOBAL FILM CORP           AMENDMENT #1 TO SALES AGENCY AGREEMENT          6/6/2017
19345   RELIANCE ENTERTAINMENT          THE WEINSTEIN COMPANY LLC            EXCLUSIVE LICENSE AGREEMENT DTD 1/17/2017
        PRODUCTIONS 6 LTD.
                           Case 18-10601-MFW      Doc 1695-1         Filed 11/08/18     Page 74 of 77


19366   REVOLT FILMS, LLC          THE WEINSTEIN COMPANY LLC          EXCLUSIVE LICENSE AGREEMENT
20112   SAGE HOLDING COMPANY WLL   THE WEINSTEIN COMPANY LLC          THE ALCHEMIST TERM SHEET
20276   SARTACO LITD               THE WEINSTEIN COMPANY LLC          TERMINATION OF COPYRIGHT MORTGAGE AND                   6/26/2012
                                                                      ASSIGNMENT DTD 6/29/2012
20277   SARTRACO INC               THE WEINSTEIN COMPANY LLC          "SIN CITY 2" DOMESTIC DISTRIBUTION AGREEMENT DTD
                                                                      4/26/2012
20278   SARTRACO INC               THE WEINSTEIN COMPANY LLC          9406 NOTICE                                             7/29/2014
20279   SARTRACO INC               THE WEINSTEIN COMPANY LLC          DOMESTIC DISTRIBUTION AGREEMENT                         4/26/2012
20280   SARTRACO INC               THE WEINSTEIN COMPANY LLC          DOMESTIC DISTRIBUTION AGREEMENT DTD 4/26/2012
20281   SARTRACO INC               THE WEINSTEIN COMPANY LLC          FIRST AMENDMENT TO "SIN CITY 2" DOMESTIC                9/28/2012
                                                                      DISTRIBUTION AGREEMENT
20282   SARTRACO INC               THE WEINSTEIN COMPANY LLC          INSTRUMENT OF TRANSFER FOR "SIN CITY 2" DTD 7/22/2014

20283   SARTRACO INC               THE WEINSTEIN COMPANY LLC          MORTGAGE OF COPYRIGHT AND SECURITY AGREEMENT
                                                                      FOR "SIN CITY 2" DTD 7/22/2014
20284   SARTRACO INC               THE WEINSTEIN COMPANY LLC          PRODUCTION/DISTRIBUTION/FINANCE DEAL                    12/19/2011
                                                                      MEMORANDUM
20285   SARTRACO INC               THE WEINSTEIN COMPANY LLC          RIGHTS ACQUISITION AGREEMENT DTD 4/26/2012
20286   SARTRACO LIMITED           THE WEINSTEIN COMPANY LLC          "SIN CITY 2" AGREEEMENT DTD 5/1/2012
20287   SARTRACO LIMITED           THE WEINSTEIN COMPANY LLC          AMENDED & RESTATED ASSIGNMENT AGREEMENT DTD
                                                                      4/26/2012
20288   SARTRACO LIMITED           THE WEINSTEIN COMPANY LLC          ASSIGNMENT AGREEMENT DTD 5/5/2012
20289   SARTRACO LIMITED           THE WEINSTEIN COMPANY LLC          COPYRIGHT MORTGAGE AND ASSIGNMENT
20290   SARTRACO LIMITED           THE WEINSTEIN COMPANY LLC          DOMESTIC DISTRIBUTION AGREEMENT                         4/26/2012
20291   SARTRACO LTD               THE WEINSTEIN COMPANY LLC          ASSIGNMENT DTD 2/21/2012
20292   SARTRACO LTD               THE WEINSTEIN COMPANY LLC          FIRST AMENDMENT TO TERM SHEET DTD 8/27/2012
20293   SARTRACO LTD               THE WEINSTEIN COMPANY LLC          SECOND AMENDMENT TO TERM SHEET DTD 9/28/2012
20294   SARTRACO LTD               THE WEINSTEIN COMPANY LLC          TERM SHEET DTD 2/21/2012
20889   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          EXCLUSIVE THEATRICAL OUTPUT AGREEMENT                   1/1/2009
20889   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          EXCLUSIVE THEATRICAL OUTPUT AGREEMENT                   1/1/2009
20890   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          EXCLUSIVE THEATRICAL OUTPUT AGREEMENT                   6/26/2008
20891   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          EXCLUSIVE THEATRICAL OUTPUT AGREEMENT                   8/17/2009
20892   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          MGM THEATRICAL OUTPUT AGREEMENT
20893   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          MGM THEATRICAL OUTPUT AGREEMENT                         9/19/2018
20894   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC / TWC    NOTICE OF IRREVOCABLE ASSIGNMENT AND DIRECTION          1/25/2012
                                   DOMESTIC LLC                       TO PAY
20895   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO EXCLUSIVE THEATRICAL OUTPUT            4/12/2012
                                                                      AGREEMENT
20896   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO SHOWTIME-TWC AGREEMENT                 1/31/2013
20897   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO SHOWTIME-TWC AGREEMENT                 1/31/2013
20898   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO TWC/SHOWTIME THEATRICAL                1/13/2012
                                                                      OUTPUT AGREEMENT
20899   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO TWC/SHOWTIME THEATRICAL                4/12/2012
                                                                      OUTPUT AGREEMENT
20900   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO TWC/SHOWTIME THEATRICAL                2/4/2013
                                                                      OUTPUT AGREEMENT
20901   SHOWTIME NETWORKS INC      THE WEINSTEIN COMPANY LLC          RE: AMENDMENT TO TWC/SHOWTIME THEATRICAL                2/4/2013
                                                                      OUTPUT AGREEMENT
                            Case 18-10601-MFW           Doc 1695-1     Filed 11/08/18    Page 75 of 77


20902   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: AMENDMENT TO TWC/SHOWTIME THEATRICAL           1/13/2012
                                                                        OUTPUT AGREEMENT ("OUR IDIOT BROTHER" AND "SPY
                                                                        KIDS 4: ALL THE TIME IN THE WORLD")
20903   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: SHOWTIME-MGM AGREEMENT / SHOWTIME-TWC          10/22/2009
                                                                        AGREEMENT
20904   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: SHOWTIME-TWC THEATRICAL OUTPUT AGREEMENT       8/17/2009
20905   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: SHOWTIME-TWC THEATRICAL OUTPUT AGREEMENT -     12/1/2011
                                                                        "APOLLO 18" (THIE "PICTURE")
20906   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: SHOWTIME-TWC THEATRICAL OUTPUT AGREEMENT -     12/1/2011
                                                                        "SCREAM 4" (THIE "PICTURE")
20907   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: THE WEINSTEIN COMPANY LLC / SHOWTIME           4/3/2009
                                                                        THEATRICAL OUTPUT AGREEMENT
20907   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: THE WEINSTEIN COMPANY LLC / SHOWTIME           4/3/2009
                                                                        THEATRICAL OUTPUT AGREEMENT
20908   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: TWC THEATRICAL OUTPUT AGREEMENT                12/2/2008
20909   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: TWC THEATRICAL OUTPUT AGREEMENT                9/19/2008
20910   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      RE: TWC THEATRICAL OUTPUT AGREEMENT                12/2/2008
20911   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      REFERENCE TO MGM THEATRICAL OUTPUT AGREEMENT
20912   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      REFERENCE TO TCW THEATRICAL OUTPUT AGREEMENT
20912   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      REFERENCE TO TCW THEATRICAL OUTPUT AGREEMENT
20913   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      SHOWTIME NETWORKS INC ("SHOWTIME")/THE WEINSTEIN   4/25/2008
                                                                        COMPANY ("TWC") EXCLUSIVE LICENSE AGREEMENT
                                                                        PRIMARY TERMS AND CONDITIONS
20913   SHOWTIME NETWORKS INC            THE WEINSTEIN COMPANY LLC      SHOWTIME NETWORKS INC ("SHOWTIME")/THE WEINSTEIN   4/25/2008
                                                                        COMPANY ("TWC") EXCLUSIVE LICENSE AGREEMENT
                                                                        PRIMARY TERMS AND CONDITIONS
21344   SNOOGANS INC                     THE WEINSTEIN COMPANY LLC      AGREEMENT DTD 8/5/2005
21344   SNOOGANS INC                     THE WEINSTEIN COMPANY LLC      AGREEMENT DTD 8/5/2005
21344   SNOOGANS INC                     THE WEINSTEIN COMPANY LLC      AGREEMENT DTD 8/5/2005
21344   SNOOGANS INC                     THE WEINSTEIN COMPANY LLC      AGREEMENT DTD 8/5/2005
21345   SNOOGANS INC                     THE WEINSTEIN COMPANY LLC      FINANCING AND DISTRIBUTION AGREEMENT               7/25/2007
21346   SNOOGANS INC F/S/O SMITH KEVIN   THE WEINSTEIN COMPANY LLC      FINANCING AND DISTRIBUTION AGREEMENT               7/25/2007
21406   SONY ELECTRONICS, INC.           THE WEINSTEIN COMPANY LLC      RIDER AGREEMENT                                    7/3/2018
22553   SUPERCOOL MANCHU TOO LLC         THE WEINSTEIN COMPANY LLC      PRODUCTION SERVICES AGREEMENT DTD 8/15/2011
23319   THE MATADOR SPV LLC              W ACQUISITION COMPANY LLC      DOMESTIC DISTRIBUTION AGREEMENT                    3/29/2005
9209    THE WEINSTEIN COMPANY            FULTON, SYBRINA                DEAL LETTER                                        3/8/2017
        LLC/WEINSTEIN TELEVISION LLC
9210    THE WEINSTEIN COMPANY            FULTON, SYBRINA AND MARTIN,    RE: REST IN POWER: THE ENDURING LIFE OF TRAYVON    3/8/2017
        LLC/WEINSTEIN TELEVISION LLC     TRACY                          MARTIN
14842   THE WEINSTEIN COMPANY            MARTIN, TRACEY                 DEAL LETTER                                        3/8/2017
        LLC/WEINSTEIN TELEVISION LLC
23585   TIM GUM PRODUCTIONS INC          THE WEINSTEIN COMPANY LLC      AMENDS AGREEMENT DTD 5/5/2012                      5/31/2013
23585   TIM GUM PRODUCTIONS INC          THE WEINSTEIN COMPANY LLC      AMENDS AGREEMENT DTD 5/5/2012                      5/31/2013
23586   TIM GUNN PRODUCTIONS INC         THE WEINSTEIN COMPANY LLC      AMENDMENT TO AGREEMENT                             5/14/2015
23587   TIM GUNN PRODUCTIONS INC         THE WEINSTEIN COMPANY LLC      AMENDMENT TO AGREEMENT                             4/5/2016
23588   TIM GUNN PRODUCTIONS INC         THE WEINSTEIN COMPANY LLC      AMENDMENT TO AGREEMENT                             5/31/2013
23589   TIM GUNN PRODUCTIONS INC         THE WEINSTEIN COMPANY LLC      CONFIRMING THAT THE PRINCIPAL TERMS OF THE         3/31/2008
                                                                        AGREEMENT ARE CLOSED
                            Case 18-10601-MFW            Doc 1695-1    Filed 11/08/18    Page 76 of 77


23590   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    CONFIRMING THAT THE PRINCIPAL TERMS OF THE          5/31/2008
                                                                        AGREEMENT ARE CLOSED
23591   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    CONFIRMING THAT THE PRINCIPAL TERMS OF THE          5/5/2012
                                                                        AGREEMENT ARE CLOSED
23592   TIM GUNN PRODUCTIONS INC           WEINSTEIN TELEVISION LLC     GUARANTY                                            4/5/2016
23592   TIM GUNN PRODUCTIONS INC           WEINSTEIN TELEVISION LLC     GUARANTY                                            4/5/2016
23593   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    INDUCEMENT LETTER                                   5/5/2012
23594   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    MODELS AMENDMENT                                    2/9/2010
23595   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    PROJECT RUNWAY TIM GUNN AGREEMENT                   5/5/2012
23596   TIM GUNN PRODUCTIONS INC           THE WEINSTEIN COMPANY LLC    VIDEO GAME                                          11/3/2009
23597   TIM GUNN PRODUCTIONS INC F/S/O     THE WEINSTEIN COMPANY LLC    "UNDER THE GUNN" - TIM GUNN                         11/8/2013
        TIM GUNN
23597   TIM GUNN PRODUCTIONS INC F/S/O     THE WEINSTEIN COMPANY LLC    "UNDER THE GUNN" - TIM GUNN                         11/8/2013
        TIM GUNN
23598   TIM GUNN PRODUCTIONS INC F/S/O     THE WEINSTEIN COMPANY LLC    INDUCEMENT                                          11/8/2013
        TIM GUNN
23598   TIM GUNN PRODUCTIONS INC F/S/O     THE WEINSTEIN COMPANY LLC    INDUCEMENT                                          11/8/2013
        TIM GUNN
23599   TIM GUNN PRODUCTIONS, INC. F/S/O   THE WEINSTEIN COMPANY LLC    AMENDMENT TO AGREEMENT                              5/14/2015
        TIM GUNN
23599   TIM GUNN PRODUCTIONS, INC. F/S/O   THE WEINSTEIN COMPANY LLC    AMENDMENT TO AGREEMENT                              5/14/2015
        TIM GUNN
23600   TIM GUNN PRODUCTIONS, INC. F/S/O   THE WEINSTEIN COMPANY LLC    SERVICES AGREEMENT DTD 5/20/2015
        TIM GUNN
23600   TIM GUNN PRODUCTIONS, INC. F/S/O   THE WEINSTEIN COMPANY LLC    SERVICES AGREEMENT DTD 5/20/2015
        TIM GUNN
24340   UNIVERSAL PICTURES, A DIVISION     THE WEINSTEIN COMPANY LLC    CO FINANCING AND DISTRIBUTION AGREEMENT DTD
        OF UNIVERSAL CITY STUDIOS LLLP                                  8/1/2008
24381   UNIVISION COMMUNICATIONS INC       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT
24382   UNIVISION COMMUNICATIONS INC       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 11/21/2016
24384   UNIVISION COMMUNICATIONS INC       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 4/17/2017
24385   UNIVISION COMMUNICATIONS INC       THE WEINSTEIN COMPANY LLC    UNIVISION PACKAGES
24386   UNIVISION NETWORKS & STUDIOS       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT - 10 TITLE DEAL DTD 4/17/2017
        INC
24388   UNIVISION NETWORKS & STUDIOS       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 11/21/2016
        INC
24389   UNIVISION NETWORKS & STUDIOS       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 11/21/2016
        INC
24390   UNIVISION NETWORKS & STUDIOS       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 11/21/2016
        INC
24392   UNIVISION NETWORKS & STUDIOS       THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT DTD 4/17/2017
        INC
24393   UNIVISION NETWORKS & STUDIOS,      THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT
        INC
24394   UNIVISION NETWORKS & STUDIOS,      THE WEINSTEIN COMPANY LLC    LICENSE AGREEMENT THE WEINSTEIN COMPANY LLC - 18-
        INC                                                             TITLE DEAL - 2016
24396   UNIVISION NETWORKS & STUDIOS,      THE WEINSTEIN COMPANY LLC    MEDIA AD-BUY AGREEMENT
        INC
                           Case 18-10601-MFW           Doc 1695-1        Filed 11/08/18   Page 77 of 77


24397   UNIVISION NETWORKS & STUDIOS,   THE WEINSTEIN COMPANY LLC         RE: AMENDMENT TO TWC/UNIVISION LICENSE
        INC                                                               AGREEMENT
24794   VISIONA ROMANTICA, INC.         THE WEINSTEIN COMPANY LLC         RE: "GRINDHOUSE" AND "DEATH PROOF"          5/1/2006
24794   VISIONA ROMANTICA, INC.         THE WEINSTEIN COMPANY LLC         RE: "GRINDHOUSE" AND "DEATH PROOF"          5/1/2006
24921   WALT DISNEY PICTURES            W ACQUISITION COMPANY LLC         SCARY 4 DISNEY REMITTANCE LTR               2/15/2010
25014   WANDA PICTURES (HONG KONG)      THE WEINSTEIN COMPANY LLC         FINANCING AND DISTRIBUTION AGREEMENT        1/28/2014
        CO., LTD.
15900   WEINSTEIN GLOBAL FILM CORP.     MOTION PICTURE DISTRIBUTION LP    OUTPUT AGREEMENT                            9/8/2006
25766   Y MOVIE, LLC                    THE WEINSTEIN COMPANY LLC         AMENDED INVESTMENT AGREEMENT                5/12/2017
25771   Y THEATRICAL, LLC               THE WEINSTEIN COMPANY LLC         EXCLUSIVE LICENSE AGREEMENT
25772   Y THEATRICAL, LLC               THE WEINSTEIN COMPANY LLC         INVESTMENT AGREEMENT                        5/29/2012
25776   Y THEATRICAL, LLC               THE WEINSTEIN COMPANY LLC         PHILOMENA INVESTMENT AGREEMENT              11/20/2013
25774   Y THEATRICAL, LLC               THE WEINSTEIN COMPANY LLC         INVESTMENT AGREEMENT                        5/29/2012
25777   Y THEATRICAL, LLC               THE WEINSTEIN COMPANY LLC         PHILOMENA INVESTMENT AGREEMENT SIDELETTER   11/20/2013
25830   YEOH, MICHELLE                  THE WEINSTEIN COMPANY LLC         CONFIRMATION DEAL MEMO                      5/10/2013
25857   YFE HOLDINGS, INC.              THE WEINSTEIN COMPANY LLC         AMENDMENT #1 DTD 12/17/2013 TO INVESTMENT
                                                                          AGREEMENT
